Exhibit 10.1

OFFICE LEASE

535 MISSION STREET

BXP MISSION 535 LLC,

a Delaware limited liability company,

as Landlord,

and

ENVIVIO, INC.,

a Delaware corporation,

as Tenant.

 

      535 MISSION STREET       [Envivio, Inc.]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE 1  

PREMISES, BUILDING, PROJECT, AND COMMON AREAS

     4    ARTICLE 2  

LEASE TERM

     5    ARTICLE 3  

BASE RENT

     10    ARTICLE 4  

ADDITIONAL RENT

     11    ARTICLE 5  

USE OF PREMISES

     17    ARTICLE 6  

SERVICES AND UTILITIES

     18    ARTICLE 7  

REPAIRS

     21    ARTICLE 8  

ADDITIONS AND ALTERATIONS

     22    ARTICLE 9  

COVENANT AGAINST LIENS

     26    ARTICLE 10  

TENANT’S INDEMNITY AND INSURANCE

     26    ARTICLE 11  

DAMAGE AND DESTRUCTION

     32    ARTICLE 12  

NONWAIVER

     35    ARTICLE 13  

CONDEMNATION

     35    ARTICLE 14  

ASSIGNMENT AND SUBLETTING

     36    ARTICLE 15  

SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES

     41    ARTICLE 16  

HOLDING OVER

     42    ARTICLE 17  

ESTOPPEL CERTIFICATES

     42    ARTICLE 18  

MORTGAGE OR GROUND LEASE

     43    ARTICLE 19  

DEFAULTS; REMEDIES

     45    ARTICLE 20  

COVENANT OF QUIET ENJOYMENT

     47    ARTICLE 21  

LETTER OF CREDIT

     47    ARTICLE 22  

SUBSTITUTION OF OTHER PREMISES

     53    ARTICLE 23  

SIGNS

     54    ARTICLE 24  

COMPLIANCE WITH LAW

     54    ARTICLE 25  

LATE CHARGES

     55    ARTICLE 26  

LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

     56    ARTICLE 27  

ENTRY BY LANDLORD

     56    ARTICLE 28  

NOTICES

     57    ARTICLE 29  

MISCELLANEOUS PROVISIONS

     58   

LIST OF EXHIBITS

 

A    OUTLINE OF PREMISES B    TENANT WORK LETTER C    FORM OF NOTICE OF LEASE
TERM DATES D    RULES AND REGULATIONS E    FORM OF TENANT’S ESTOPPEL CERTIFICATE
F    ACCEPTABLE FORMS OF INSURANCE CERTIFICATE G    FORM OF LETTER OF CREDIT

 

      535 MISSION STREET    (i)    [Envivio, Inc.]



--------------------------------------------------------------------------------

INDEX OF MAJOR DEFINED TERMS

 

     Page  

Additional Rent

     11   

Advocate Arbitrators

     8   

Alterations

     22   

Applicable Laws

     55   

Arbitration Agreement

     8   

Bank Prime Loan

     56   

Base Building

     23   

Base Rent

     10   

Briefs

     9   

Broker

     63   

Building

     4   

Building Common Areas

     5   

Building Hours

     19   

Capital Expenses

     15   

Common Areas

     4   

Comparable Area

     7   

Comparable Buildings

     7   

Comparable Transactions

     6   

Concessions

     6   

Control

     41   

Core and Shell Work

     1   

Cost Pools

     15   

Direct Expenses

     11   

Estimate

     16   

Estimate Statement

     16   

Expense Year

     11   

Fair Market Rent Rate

     6   

Force Majeure

     61   

Hazardous Substance

     18   

Holidays

     19   

HVAC

     19   

Landlord

     1   

Landlord Repair Notice

     33   

Landlord’s Initial Statement

     9   

Lease

     1   

Lease Commencement Date

     5   

Lease Expiration Date

     5   

Lease Term

     5   

Lease Year

     5   

Lines

     65   

Mail

     58   

Managing Agent

     57   

Neutral Arbitrator

     8   

Notices

     58   

 

      535 MISSION STREET    (ii)    [Envivio, Inc.]



--------------------------------------------------------------------------------

INDEX OF MAJOR DEFINED TERMS

 

     Page  

Operating Expenses

     11   

Option Conditions

     6   

Option Rent

     6   

Option Term

     6   

Original Improvements

     28   

Original Tenant

     5   

Other Improvements

     64   

Outside Agreement Date

     8   

Permitted Transferee

     41   

Premises

     4   

Project

     4   

Project Common Areas

     5   

Proposition 13

     14   

Quoted Rent

     38   

Rebuttals

     9   

Renovations

     64   

Rent

     11   

rentable square feet

     5   

Ruling

     10   

Space Plan Allowance

     3   

Space Plan Delivery Date

     3   

Statement

     15   

Subject Space

     36   

Summary

     1   

Tax Expenses

     13   

Tenant

     1   

Tenant Work Letter

     4   

Tenant’s Initial Statement

     9   

Tenant’s Rebuttal Statement

     9   

Tenant’s Share

     15   

Tenant’s Subleasing Costs

     39   

Transfer

     36   

Transfer Agreement

     40   

Transfer Notice

     36   

Transfer Premium

     38   

Transferee

     36   

Transferee’s Rent

     38   

Transfers

     36   

 

      535 MISSION STREET    (iii)    [Envivio, Inc.]



--------------------------------------------------------------------------------

535 MISSION STREET

OFFICE LEASE

This Office Lease (the “Lease”), dated as of the date set forth in Section 1 of
the Summary of Basic Lease Information (the “Summary”), below, is made by and
between BXP MISSION 535 LLC, a Delaware limited liability company (“Landlord”),
and ENVIVIO, INC., a Delaware corporation (“Tenant”).

SUMMARY OF BASIC LEASE INFORMATION

 

TERMS OF LEASE

  

DESCRIPTION

1.     Date:    November 4, 2014 2.   Premises (Article 1).      2.1   Building:
   535 Mission Street, San Francisco, California.   2.2   Premises:   
Approximately 4,630 rentable square feet of space located on the twenty-seventh
(27th) floor of the Building and commonly known as Suite 2700, as further set
forth in Exhibit A to the Office Lease. 3.   Lease Term (Article 2).      3.1  
Lease Term:    Eight (8) years and one (1) month.   3.2   Option Term:    One
(1) five (5)-year option to renew, as more particularly set forth in Section 2.2
of the Lease.   3.2   Lease Commencement Date:    The earlier to occur of
(i) the date upon which Tenant first commences to conduct business in the
Premises, and (ii) the date on which the Premises are “Ready for Occupancy” (as
defined in Section 5.1 of the Tenant Work Letter attached to the Lease as
Exhibit B, which Lease Commencement Date is anticipated to be April 1, 2015.

 

      535 MISSION STREET       [Envivio, Inc.]



--------------------------------------------------------------------------------

  3.3   Lease Expiration Date:    If the Lease Commencement Date shall be the
first day of a calendar month, then the day immediately preceding the
ninety-seventh (97th) month anniversary of the Lease Commencement Date; or if
the Lease Commencement Date shall be other than the first day of a calendar
month, then the last day of the month in which the ninety-seventh (97th) month
anniversary of the Lease Commencement Date occurs. 4.     Base Rent (Article 3):
  

 

Period During Lease Term

   Annual
Base Rent      Monthly
Installment
of Base Rent      Annual Base
Rental Rate
Per Rentable
Square Foot  

Months 1 – 12*

   $ 291,690.00       $ 24,307.50       $ 63.00   

Months 13 – 24

   $ 300,440.70       $ 25,036.73       $ 64.89   

Months 25 – 36

   $ 309,453.92       $ 25,787.83       $ 66.84   

Months 37 – 48

   $ 318,737.54       $ 26,561.46       $ 68.84   

Months 49 – 60

   $ 328,299.66       $ 27,358.31       $ 70.91   

Months 61 – 72

   $ 338,148.65       $ 28,179.05       $ 73.03   

Months 73 – 84

   $ 348,293.11       $ 29,024.43       $ 75.23   

Months 85 – 96

   $ 358,741.91       $ 29,895.16       $ 77.48   

Month 97

   $ 369,504.17       $ 30,792.01       $ 79.81   

 

* Tenant’s obligation to pay monthly installments of Base Rent for the first
(1st) full calendar month of the Lease Term shall be abated pursuant to the
terms of Section 3.2 of the Lease.

 

5.     Intentionally Omitted    6.   Tenant’s Share (Article 4):    1.51%. 7.  
Permitted Use (Article 5):    General office use consistent with a first-class
office building. 8.   Letter of Credit (Article 21):    $329,118.34, subject to
the terms of Article 21 of the Lease.

 

      535 MISSION STREET    -2-    [Envivio, Inc.]



--------------------------------------------------------------------------------

9.   Address of Tenant (Article 28):   

Envivio, Inc.

400 Oyster Point Boulevard, Suite 325

South San Francisco, California 94080

Attention: Anne Lynch

(Prior to Lease Commencement Date)

 

and

    

Envivio, Inc.

535 Mission Street, Suite 2700

San Francisco, California 94105

Attention: Anne Lynch

(After Lease Commencement Date)

10.   Address of Landlord (Article 28):    See Article 28 of the Lease. 11.  
Broker (Section 29.24):    CBRE, Inc. (representing both Landlord and Tenant).
12.   Tenant Improvement Allowance (Exhibit B):    $60.00 per rentable square
foot of the Premises (i.e., an amount not to exceed $277,800.00 based on 4,630
rentable square feet in the Premises).

 

      535 MISSION STREET    -3-    [Envivio, Inc.]



--------------------------------------------------------------------------------

ARTICLE 1

PREMISES, BUILDING, PROJECT, AND COMMON AREAS

1.1 Premises, Building, Project and Common Areas.

1.1.1 The Premises. Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord the premises set forth in Section 2.2 of the Summary (the
“Premises”). The outline of the Premises is set forth in Exhibit A attached
hereto and each floor or floors of the Premises has the number of rentable
square feet as set forth in Section 2.2 of the Summary. The parties hereto agree
that the lease of the Premises is upon and subject to the terms, covenants and
conditions herein set forth, and Tenant covenants as a material part of the
consideration for this Lease to keep and perform each and all of such terms,
covenants and conditions by it to be kept and performed and that this Lease is
made upon the condition of such performance. The parties hereto hereby
acknowledge that the purpose of Exhibit A is to show the approximate location of
the Premises in the “Building,” as that term is defined in Section 1.1.2, below,
only, and such Exhibit is not meant to constitute an agreement, representation
or warranty as to the construction of the Premises, the precise area thereof or
the specific location of the “Common Areas,” as that term is defined in
Section 1.1.3, below, or the elements thereof or of the accessways to the
Premises or the “Project,” as that term is defined in Section 1.1.2, below.
Except as specifically set forth in this Lease and in the Tenant Work Letter
attached hereto as Exhibit B (the “Tenant Work Letter”), Tenant shall accept the
Premises in its presently existing “as-is” condition and Landlord shall not be
obligated to provide or pay for any improvement work or services related to the
improvement of the Premises. Tenant also acknowledges that neither Landlord nor
any agent of Landlord has made any representation or warranty regarding the
condition of the Premises, the Building or the Project or with respect to the
suitability of any of the foregoing for the conduct of Tenant’s business, except
as specifically set forth in this Lease and the Tenant Work Letter. The
commencement of business operations from the Premises by Tenant shall
presumptively establish that the Premises and the Building were at such time in
good and sanitary order, condition and repair. Except in the event of an
emergency, Tenant shall have access to the Premises twenty-four (24) hours per
day, seven (7) days per week.

1.1.2 The Building and The Project. The Premises are a part of the building set
forth in Section 2.1 of the Summary (the “Building”). The term “Project,” as
used in this Lease, shall mean (i) the Building and the Common Areas, (ii) the
land (which is improved with landscaping, subterranean parking facilities and
other improvements) upon which the Building and the Common Areas are located,
and (iii) at Landlord’s discretion, any additional real property, areas, land,
buildings or other improvements added thereto outside of the Project.

1.1.3 Common Areas. Tenant shall have the non-exclusive right to use in common
with other tenants in the Project, and subject to the rules and regulations
referred to in Article 5 of this Lease, those portions of the Project which are
provided, from time to time, for use in common by Landlord, Tenant and any other
tenants of the Project (such areas, together with such other portions of the
Project designated by Landlord, in its discretion, including certain areas
designated for the exclusive use of certain tenants, or to be shared by Landlord
and certain tenants, are collectively referred to herein as the “Common Areas”).
The Common Areas shall consist of the “Project Common Areas” and the “Building
Common Areas.” The term “Project Common Areas,” as used in this Lease, shall
mean the portion of the Project designated as such by Landlord, which Project
Common Areas may include, from time to time, in Landlord’s sole discretion, a
conference center and other amenities. The term “Building Common Areas,” as used
in this Lease, shall mean the portions of the Common Areas located within the
Building designated as such by Landlord. The manner in which the Common Areas
are maintained and operated shall be at the sole discretion of Landlord (but
shall at least be consistent with the manner in which the Common Areas of
“Comparable Buildings,” as that term is defined in Section 2.2.2 of this Lease,
are maintained and operated), and the use thereof shall be subject to such
rules, regulations and restrictions as Landlord may make from time to time.
Landlord reserves the right to close temporarily, make alterations or additions
to, or change the location of elements of the Project and the Common Areas.

 

      535 MISSION STREET    -4-    [Envivio, Inc.]



--------------------------------------------------------------------------------

1.1.4 Delivery of Premises. Landlord shall deliver the Premises to Tenant in a
condition which permits Tenant to commence construction of the “Tenant
Improvements” (as that term is defined in Section 2.1 of the Tenant Work Letter)
without material interference from Landlord or its contractors upon the
substantial completion of the “Core and Shell Work” (as that term is defined in
Section 1.2 of the Tenant Work Letter).

1.2 Rentable Square Feet of Premises and Building. For purposes of this Lease,
“rentable square feet” in the Premises and the Building, as the case may be,
shall be calculated pursuant to Landlord’s then current method for measuring
rentable square footage. Landlord and Tenant hereby stipulate and agree that the
rentable area of the Premises is as set forth in Section 2.2 of the Summary.

ARTICLE 2

LEASE TERM

2.1 Initial Lease Term. The terms and provisions of this Lease shall be
effective as of the date of this Lease. The term of this Lease (the “Lease
Term”) shall commence on the “Lease Commencement Date,” as that term is set
forth in Section 3.2 of the Summary, and shall terminate on the “Lease
Expiration Date,” as that term is set forth in Section 3.3 of the Summary,
unless this Lease is sooner terminated as hereinafter provided. For purposes of
this Lease, the term “Lease Year” shall mean each consecutive twelve (12) month
period during the Lease Term. At any time during the Lease Term, Landlord may
deliver to Tenant a notice in the form as set forth in Exhibit C, attached
hereto, as a confirmation only of the information set forth therein, which
Tenant shall execute and return to Landlord within five (5) business days of
receipt thereof; provided, however, Tenant’s failure to execute and return such
notice to Landlord within such time shall be conclusive upon Tenant that the
information set forth in such notice is as specified therein.

 

      535 MISSION STREET    -5-    [Envivio, Inc.]



--------------------------------------------------------------------------------

2.2 Option Terms.

2.2.1 Option Right. Landlord hereby grants to the originally named Tenant herein
(the “Original Tenant”) and any “Permitted Transferee” (as that term is defined
in Section 14.8 below) one (1) option to extend the Lease Term for a period of
five (5) years (the “Option Term”). Such option shall be irrevocably exercised
only by written notice delivered by Tenant to Landlord no earlier than fifteen
(15) months and no later than twelve (12) months prior to the expiration of the
Lease Term, provided that the following conditions (the “Option Conditions”) are
satisfied: (i) as of the date of delivery of such notice, Tenant is not in
default under this Lease beyond any applicable notice and cure periods expressly
set forth in this Lease; (ii) as of the end of the Lease Term, Tenant is not in
default under this Lease beyond any applicable notice and cure periods expressly
set forth in this Lease; (iii) Tenant has not previously been in default under
this Lease beyond any applicable notice and cure periods expressly set forth in
this Lease more than two (2) times during any twenty-four (24)-month period; and
(iv) the Lease then remains in full force and effect and Original Tenant or its
Permitted Transferee occupies the entire Premises at the time the option to
extend is exercised and as of the commencement of the Option Term. Landlord may,
at Landlord’s option, exercised in Landlord’s sole and absolute discretion,
waive any of the Option Conditions in which case the option, if otherwise
properly exercised by Tenant, shall remain in full force and effect. Upon the
proper exercise of such option to extend, and provided that Tenant satisfies all
of the Option Conditions (except those, if any, which are waived by Landlord),
the Lease Term, as it applies to the Premises, shall be extended for a period of
five (5) years. The rights contained in this Section 2.2 shall be personal to
Original Tenant and any Permitted Transferee and may be exercised by Original
Tenant or its Permitted Transferee only (and not by any other assignee,
sublessee or other “Transferee,” as that term is defined in Section 14.1 of this
Lease, of Tenant’s interest in this Lease).

 

      535 MISSION STREET    -6-    [Envivio, Inc.]



--------------------------------------------------------------------------------

2.2.2 Option Rent. The annual Rent payable by Tenant during the Option Term (the
“Option Rent”) shall be equal to the “Fair Market Rent Rate,” as that term is
defined below, for the Premises as of the commencement date of the Option Term.
The “Fair Market Rent Rate,” as used in this Lease, shall be determined by
calculating the net rent, which net rent shall then be adjusted on an effective
basis, which net effective rent shall then be present valued and reduced by all
upfront concessions and, thereafter, shall be future valued into an average
annual constant rental rate figure (collectively, the “Constant Rate Equivalent
Approach”). The Fair Market Rent Rate shall take into consideration any “base
year” or “expense stop” applicable thereto), including all escalations, at which
tenants (pursuant to leases consummated within the twelve (12) month period
preceding the first day of the Option Term), are leasing non-sublease,
non-encumbered, non-equity space comparable in size, location and quality to the
Premises, for a term of five (5) years, in an arm’s length transaction, which
comparable space is located in “Comparable Buildings,” as that term is defined
in this Section 2.2.2, below (transactions satisfying the foregoing criteria
shall be known as the “Comparable Transactions”), taking into consideration the
following concessions (the “Concessions”): (a) rental abatement concessions, if
any, being granted such tenants in connection with such comparable space;
(b) tenant improvements or allowances provided or to be provided for such
comparable space, and taking into account the value, if any, of the existing
improvements in the subject space, such value to be based upon the age,
condition, design, quality of finishes and layout of the improvements; and
(c) other reasonable monetary concessions being granted such tenants in
connection with such comparable space; provided, however, that in calculating
the Fair Market Rent Rate, no consideration shall be given to (i) the fact that
Landlord is or is not required to pay a real estate brokerage commission in
connection with Tenant’s exercise of its right to extend the Lease Term, or the
fact that landlords are or are not paying real estate brokerage commissions in
connection with such comparable space, and (ii) any period of rental abatement,
if any, granted to tenants in comparable transactions in connection with the
design, permitting and construction of tenant improvements in such comparable
spaces. The Fair Market Rent Rate shall additionally include a determination as
to whether, and if so to what extent, Tenant must provide Landlord with
financial security, such as a letter of credit or guaranty, for Tenant’s Rent
obligations in connection with Tenant’s lease of the Premises during the Option
Term. Such determination shall be made by reviewing the extent of financial
security then generally being imposed in Comparable Transactions from tenants of
comparable financial condition and credit history to the then existing financial
condition and credit history of Tenant (with appropriate adjustments to account
for differences in the then-existing financial condition of Tenant and such
other tenants). Notwithstanding the foregoing, Landlord hereby agrees that
Tenant shall not be required to provide Landlord with financial security
(excepting any amount then required under the terms of Article 21 of this Lease)
for Tenant’s Rent obligations during the Option Term, in an amount which is in
excess of Landlord’s out-of-pocket expenses in connection with such Option Term,
including, without limitation, any improvement allowance and/or brokerage
commissions paid by Landlord. The Concessions (A) shall be reflected in the
effective rental rate (which effective rental rate shall take into consideration
the total dollar value of such Concessions as amortized on a straight-line basis
over the applicable term of the Comparable Transaction (in which case such
Concessions evidenced in the effective rental rate shall not be granted to
Tenant)) payable by Tenant, or (B) at Landlord’s election, all such Concessions
shall be granted to Tenant in kind. For purposes of this Lease, the term
“Comparable Buildings” shall mean first-class multi-tenant occupancy office
buildings which are comparable to the Building in terms of age (based upon the
date of completion of construction or major renovation), quality of
construction, level of services and amenities (including, but not limited to,
the type (e.g., surface, covered, subterranean) and amount of parking), views,
size and appearance, and are located in the “Comparable Area,” which is the area
bound by the Embarcadero to the North side of Harrison Street, the East side of
Third Street and the South side of Market Street (the “South Financial
District”). In addition, in determining the Fair Market Rent Rate, the
difference between the Building and the Comparable Buildings in terms of level
LEED certification, raised floor base building systems, and proximity to mass
transit, shall be taken into account and the Fair Market Rent Rate shall be
appropriately adjusted (to the extent such factors normally affect the rent
received by the landlord of the Comparable Buildings) to reflect the existence
or non-existence of such factors. In the event the Neutral Arbitrator determines
that there are not enough Comparable Transactions in the Comparable Area in
order to accurately determine the Fair Market Rent Rate, then the Comparable
Area shall be expanded to include the area which is bound by the Embarcadero to
the North side of Market Street, the South side of Washington Street, and the
East side of Kearny Street (the “North Financial District”); provided, however,
the rental rates in any Comparable Transaction located in the North Financial
District shall be adjusted to account for the historical differences in rental
rates typically achieved in the South Financial District as compared to the
historical differences in rental rates typically achieved in the North Financial
District.

 

      535 MISSION STREET    -7-    [Envivio, Inc.]



--------------------------------------------------------------------------------

2.2.3 Determination of Option Rent. In the event Tenant timely and appropriately
exercises its option to extend the Lease Term pursuant to Section 2.2.1, above,
Landlord shall deliver written notice (the “Landlord Response Notice”) to Tenant
on or before the date which is thirty (30) days after Landlord’s receipt of the
Exercise Notice of Landlord’s determination of the Option Rent. Within ten
(10) days following its receipt of the Landlord Response Notice, Tenant shall
notify Landlord in writing whether it accepts or objects to the Option Rent set
forth in Landlord’s Response Notice. In the event that Tenant in good faith
objects to Landlord’s determination of the Option Rent, then Landlord and Tenant
shall meet and attempt to agree upon the Option Rent using their best good-faith
efforts. If Landlord and Tenant fail to reach agreement on or before the date
that is ninety (90) days prior to the expiration of the initial Lease Term (the
“Outside Agreement Date”), then the Option Rent shall be determined by
arbitration pursuant to the terms of this Section 2.2.3. Each party shall make a
separate determination of the Option Rent, within five (5) days following the
Outside Agreement Date, and such determinations shall be submitted to
arbitration in accordance with Section 2.2.3.1 through Section 2.2.3.4, below.
The determination of the arbitrators shall be made by taking into consideration
all Comparable Transactions as calculated under the Constant Rate Equivalent
Approach.

2.2.3.1 Landlord and Tenant shall each appoint one arbitrator who shall by
profession be a MAI appraiser, real estate broker, or real estate lawyer who
shall have been active over the five (5) year period ending on the date of such
appointment in the appraising and/or leasing of institutionally-owned properties
in the vicinity of the Building. The determination of the arbitrators shall be
limited solely to the issue area of whether Landlord’s or Tenant’s submitted
Option Rent is the closest to the actual Option Rent as determined by the
arbitrators, taking into account the requirements of Section 2.2.2, above. Each
such arbitrator shall be appointed within fifteen (15) days after the Outside
Agreement Date. Landlord and Tenant may consult with their selected arbitrators
prior to appointment and may select an arbitrator who is favorable to their
respective positions (including an arbitrator who has previously represented
Landlord and/or Tenant, as applicable). The arbitrators so selected by Landlord
and Tenant shall be deemed “Advocate Arbitrators.”

2.2.3.2 The two Advocate Arbitrators so appointed shall be specifically required
pursuant to an engagement letter within ten (10) days of the appointment of the
last appointed Advocate Arbitrator to agree upon and appoint a third arbitrator
(“Neutral Arbitrator”) who shall be qualified under the same criteria set forth
hereinabove for qualification of the two Advocate Arbitrators except that
(i) neither the Landlord or Tenant or either parties’ Advocate Arbitrator may,
directly, or indirectly, consult with the Neutral Arbitrator prior or subsequent
to his or her appearance, and (ii) the Neutral Arbitrator cannot be someone who
has represented Landlord and/or Tenant during the five (5) year period prior to
such appointment. The Neutral Arbitrator shall be retained via an engagement
letter jointly prepared by Landlord’s counsel and Tenant’s counsel.

2.2.3.3 Within ten (10) days following the appointment of the Neutral
Arbitrator, Landlord and Tenant shall enter into an arbitration agreement (the
“Arbitration Agreement”) which shall set forth the following:

(a) Each of Landlord’s and Tenant’s best and final and binding determination of
the Option Rent exchanged by the parties pursuant to Section 2.2.3, above;

(b) An agreement to be signed by the Neutral Arbitrator, the form of which
agreement shall be attached as an exhibit to the Arbitration Agreement, whereby
the Neutral Arbitrator shall agree to undertake the arbitration and render a
decision in accordance with the terms of this Lease, and shall require the
Neutral Arbitrator to demonstrate to the reasonable satisfaction of the parties
that the Neutral Arbitrator has no conflicts of interest with either Landlord or
Tenant;

(c) Instructions to be followed by the Neutral Arbitrator when conducting such
arbitration;

(d) That Landlord and Tenant shall each have the right to submit to the Neutral
Arbitrator (with a copy to the other party), on or before the date that occurs
fifteen (15) days following the appointment of the Neutral Arbitrator, an
advocate statement (and any other information such party deems relevant)
prepared by or on behalf of Landlord or Tenant, as the case may be, in support
of Landlord’s or Tenant’s respective determination of Option Rent (the
“Briefs”);

 

      535 MISSION STREET    -8-    [Envivio, Inc.]



--------------------------------------------------------------------------------

(e) That within five (5) business days following the exchange of Briefs,
Landlord and Tenant shall each have the right to provide the Neutral Arbitrator
(with a copy to the other party) with a written rebuttal to the other party’s
Brief (the “Rebuttals”); provided, however, such First Rebuttals shall be
limited to the facts and arguments raised in the other party’s Brief and shall
identify clearly which argument or fact of the other party’s Brief is intended
to be rebutted;

(f) The date, time and location of the arbitration, which shall be mutually and
reasonably agreed upon by Landlord and Tenant, taking into consideration the
schedules of the Neutral Arbitrator, the Advocate Arbitrators, Landlord and
Tenant, and each party’s applicable consultants, which date shall in any event
be within forty-five (45) days following the appointment of the Neutral
Arbitrator;

(g) That no discovery shall take place in connection with the arbitration, other
than to verify the factual information that is presented by Landlord or Tenant;

(h) That the Neutral Arbitrator shall not be allowed to undertake an independent
investigation or consider any factual information other than presented by
Landlord or Tenant, except that the Neutral Arbitrator shall be permitted to
visit the Project and the buildings containing the Comparable Transactions;

(i) The specific persons that shall be allowed to attend the arbitration;

(j) Tenant shall have the right to present oral arguments to the Neutral
Arbitrator at the arbitration for a period of time not to exceed two (2) hours
(“Tenant’s Initial Statement”);

(k) Following Tenant’s Initial Statement, Landlord shall have the right to
present oral arguments to the Neutral Arbitrator at the arbitration for a period
of time not to exceed two (2) hours (“Landlord’s Initial Statement”);

(l) Following Landlord’s Initial Statement, Tenant shall have one (1) additional
hour to present additional arguments and/or to rebut the arguments of Landlord
(“Tenant’s Rebuttal Statement”);

(m) Following Tenant’s Rebuttal Statement, Landlord shall have one
(1) additional hour to present additional arguments and/or to rebut the
arguments of Tenant;

(n) That, not later than ten (10) days after the date of the arbitration, the
Neutral Arbitrator shall render a decision (the “Ruling”) indicating whether
Landlord’s or Tenant’s submitted Option Rent is closer to the Option Rent;

 

      535 MISSION STREET    -9-    [Envivio, Inc.]



--------------------------------------------------------------------------------

(o) That following notification of the Ruling, Landlord’s or Tenant’s submitted
Option Rent determination, whichever is selected by the Neutral Arbitrator as
being closer to the Option Rent shall become the then applicable Option Rent;

(p) That the decision of the Neutral Arbitrator shall be binding on Landlord and
Tenant; and

(q) If a date by which an event described in Section 2.2.3.3, above, is to occur
falls on a weekend or a holiday, the date shall be deemed to be the next
business day.

2.2.4 In the event that the Option Rent shall not have been determined pursuant
to the terms hereof prior to the commencement of the Option Term, Tenant shall
be required to pay the Option Rent, initially provided by Landlord to Tenant,
and upon the final determination of the Option Rent, the payments made by Tenant
shall be reconciled with the actual amounts due, and the appropriate party shall
make any corresponding payment to the other party.

ARTICLE 3

BASE RENT

3.1 In General. Commencing on the Lease Commencement Date, Tenant shall pay,
without prior notice or demand, to Boston Properties, LP - Property 10, P.O. Box
742841, Los Angeles, California 90074-2841, or, at Landlord’s option, to such
other party or at such other place as Landlord may from time to time designate
in writing upon at least thirty (30) days’ prior written notice to Tenant, by
notice to Tenant in accordance with the provisions of Article 28 of this Lease,
by a check for currency which, at the time of payment, is legal tender for
private or public debts in the United States of America, base rent (“Base Rent”)
as set forth in Section 4 of the Summary, payable in equal monthly installments
as set forth in Section 4 of the Summary in advance on or before the first day
of each and every calendar month during the Lease Term, without any setoff or
deduction whatsoever. The Base Rent for the first full month of the Lease Term
shall be paid at the time of Tenant’s execution of this Lease. If any Rent
payment date (including the Lease Commencement Date) falls on a day of the month
other than the first day of such month or if any payment of Rent is for a period
which is shorter than one month, the Rent for any fractional month shall accrue
on a daily basis for the period from the date such payment is due to the end of
such calendar month or to the end of the Lease Term at a rate per day which is
equal to 1/365 of the applicable annual Rent. All other payments or adjustments
required to be made under the terms of this Lease that require proration on a
time basis shall be prorated on the same basis.

3.2 Abated Base Rent. Provided Tenant is not then in default of this Lease, then
during the first (1st) full calendar month of the Lease Term (the “Rent
Abatement Period”), Tenant shall not be obligated to pay any Base Rent otherwise
attributable to the Premises during such Rent Abatement Period (the “Rent
Abatement”). Tenant acknowledges and agrees that the foregoing Rent Abatement
has been granted to Tenant as additional consideration for entering into this
Lease, and for agreeing to pay the rental and performing the terms and
conditions otherwise required under this Lease. If this Lease is terminated for
any reason other than a mutual termination of this Lease or an event of casualty
or condemnation, which shall be governed by the terms of Articles 11 and 13,
respectively, of this Lease, then for purposes of calculating Landlord’s
damages, if any, the dollar amount of any unapplied portion of the Rent
Abatement as of the date of such termination shall be converted to a credit, and
shall be applied to the Base Rent applicable to the Premises at the end of the
Lease Term, and Tenant shall immediately be obligated to begin paying Base Rent
for the Premises at the then-applicable rates and amounts.

 

      535 MISSION STREET    -10-    [Envivio, Inc.]



--------------------------------------------------------------------------------

ARTICLE 4

ADDITIONAL RENT

4.1 General Terms. In addition to paying the Base Rent specified in Article 3 of
this Lease, Tenant shall pay (i) “Tenant’s Share” of the annual “Direct
Expenses,” as those terms are defined in Sections 4.2.6 and 4.2.1 of this Lease,
respectively, and (ii) Tenant’s Share of “Capital Expenses,” as that term is
defined in Section 4.2.5, below, pursuant to Section 4.6 of this Lease. Such
payments by Tenant, together with any and all other amounts payable by Tenant to
Landlord pursuant to the terms of this Lease, are hereinafter collectively
referred to as the “Additional Rent,” and the Base Rent and the Additional Rent
are herein collectively referred to as “Rent.” All amounts due under this
Article 4 as Additional Rent shall be payable for the same periods and in the
same manner as the Base Rent. Without limitation on other obligations of Tenant
which survive the expiration of the Lease Term, the obligations of Tenant to pay
the Additional Rent provided for in this Article 4 shall survive the expiration
of the Lease Term. Landlord may upon expiration of the Lease Term deliver to
Tenant an estimate of any Base Rent, Additional Rent or other obligations
outstanding, and Landlord may either deduct such amount from any funds otherwise
payable to Tenant upon expiration or require Tenant to pay such funds
immediately. Landlord shall make necessary adjustments for differences between
actual and estimated Additional Rent in accordance with Section 4.4, below.

4.2 Definitions of Key Terms Relating to Additional Rent. As used in this
Article 4, the following terms shall have the meanings hereinafter set forth:

4.2.1 “Direct Expenses” shall mean “Operating Expenses” and “Tax Expenses.”

4.2.2 “Expense Year” shall mean each calendar year in which any portion of the
Lease Term falls, through and including the calendar year in which the Lease
Term expires, provided that Landlord, upon notice to Tenant, may change the
Expense Year from time to time to any other twelve (12) consecutive month
period, and, in the event of any such change, Tenant’s Share of Direct Expenses
and Capital Expenses shall be equitably adjusted for any Expense Year involved
in any such change.

 

      535 MISSION STREET    -11-    [Envivio, Inc.]



--------------------------------------------------------------------------------

4.2.3 “Operating Expenses” shall mean all expenses, costs and amounts of every
kind and nature which Landlord pays or accrues during any Expense Year because
of or in connection with the ownership, management, maintenance, security,
repair, replacement, restoration or operation of the Project, or any portion
thereof. Without limiting the generality of the foregoing, Operating Expenses
shall specifically include any and all of the following: (i) the cost of
supplying all utilities, the cost of operating, maintaining, repairing,
replacing, renovating and managing the utility systems, mechanical systems,
sanitary, storm drainage systems, communication systems and escalator and
elevator systems, and the cost of supplies, tools, and equipment and maintenance
and service contracts in connection therewith; (ii) the cost of licenses,
certificates, permits and inspections and the cost of contesting any
governmental enactments which may affect Operating Expenses, and the costs
incurred in connection with a transportation system management program or
similar program; (iii) the cost of all insurance carried by Landlord in
connection with the Project as reasonably determined by Landlord (including,
without limitation, commercial general liability insurance, physical damage
insurance covering damage or other loss caused by fire, earthquake, flood and
other water damage, explosion, vandalism and malicious mischief, theft or other
casualty, rental interruption insurance and such insurance as may be required by
any lessor under any present or future ground or underlying lease of the
Building or Project or any holder of a mortgage, trust deed or other encumbrance
now or hereafter in force against the Building or Project or any portion
thereof); (iv) the cost of landscaping, decorative lighting, and relamping, the
cost of maintaining fountains, sculptures, bridges and all supplies, tools,
equipment and materials used in the operation, repair and maintenance of the
Project, or any portion thereof; (v) the cost of parking area repair,
restoration, and maintenance, including, without limitation, resurfacing,
repainting, restriping and cleaning; (vi) fees, charges and other costs,
including management fees (or amounts in lieu thereof), consulting fees
(including, without limitation, any consulting fees incurred in connection with
the procurement of insurance), legal fees and accounting fees, of all
contractors, engineers, consultants and all other persons engaged by Landlord or
otherwise incurred by or charged by Landlord in connection with the management,
operation, administration, maintenance and repair of the Building and the
Project; (vii) payments under any equipment rental agreements or management
agreements (including the cost of any actual or charged management fee and the
actual or charged rental of any management office space); (viii) wages, salaries
and other compensation and benefits, including taxes levied thereon, of all
persons engaged in the operation, maintenance and security of the Project;
(ix) costs under any instrument pertaining to the sharing of costs by the
Project; (x) operation, repair, maintenance and replacement of all systems and
equipment and components thereof of the Project; (xi) the cost of janitorial,
alarm, security and other services, replacement of wall and floor coverings,
ceiling tiles and fixtures in common areas, maintenance and replacement of curbs
and walkways, repair to roofs and re-roofing; (xii) amortization (including
interest on the unamortized cost at an annual interest rate determined by
Landlord) of the cost of acquiring or the rental expense of personal property
used in the maintenance, operation and repair of the Project, or any portion
thereof; (xiii) costs, fees, charges or assessments imposed by, or resulting
from any mandate imposed on Landlord by, any federal, state or local government
for fire and police protection, trash removal, community services, or other
services which do not constitute “Tax Expenses” as that term is defined in
Section 4.2.8, below; (xiv) advertising, marketing and promotional expenditures
incurred in connection with the Project, including, without limitation, costs of
signs in, on or about the Project identifying or promoting the Project;
(xv) payments under any easement, license, operating agreement, declaration,
restrictive covenant, or instrument pertaining to the sharing of costs by the
Project or related to the use or operation of the Project; and (xvi) all costs
of applying and reporting for the Project or any part thereof to seek or
maintain certification under the U.S. EPA’s Energy Star® rating system, the U.S.
Green Building Council’s Leadership in Energy and Environmental Design (LEED)
rating system or a similar system or standard. Notwithstanding anything to the
contrary in this Lease, the following items shall be excluded from Operating
Expenses:

(a) costs for which Landlord is reimbursed by any tenant (other than as a
reimbursement of operating expenses) or occupant of the Project, or by
Landlord’s insurance carrier or any tenant’s carrier or by anyone else;

 

      535 MISSION STREET    -12-    [Envivio, Inc.]



--------------------------------------------------------------------------------

(b) except as permitted pursuant to item (xii), above, interest, principal,
points and fees on debt or amortization payment on any mortgages, deeds of trust
or other debt instruments;

(c) depreciation and amortization except as permitted pursuant to item (xii),
above;

(d) leasing commissions of any kind and attorneys’ fees incurred in connection
with (1) negotiations or disputes with tenants or other occupants, or
prospective tenants or other occupants, or (2) the enforcement of any leases, or
(3) the defense of Landlord’s title to or interest in the Project or any part
thereof or Common Areas or any part thereof;

(e) costs incurred in renovating or otherwise improving space for tenants or
other occupants, or vacant space at the Project; or

(f) any items included in Tax Expenses.

If Landlord is not furnishing any particular work or service (the cost of which,
if performed by Landlord, would be included in Operating Expenses) to a tenant
who has undertaken to perform such work or service in lieu of the performance
thereof by Landlord, Operating Expenses shall be deemed to be increased by an
amount equal to the additional Operating Expenses which would reasonably have
been incurred during such period by Landlord if it had at its own expense
furnished such work or service to such tenant. If the Project is not at least
one hundred percent (100%) occupied during all or a portion of any Expense Year,
Landlord may elect to make an appropriate adjustment to the components of
Operating Expenses for such year to determine the amount of Operating Expenses
that would have been incurred had the Project been one hundred percent
(100%) occupied; and the amount so determined shall be deemed to have been the
amount of Operating Expenses for such year.

4.2.4 Taxes.

4.2.4.1 “Tax Expenses” shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary (including,
without limitation, real estate taxes, general and special assessments, transit
taxes, business taxes, leasehold taxes or taxes based upon the receipt of rent,
including gross receipts or sales taxes applicable to the receipt of rent,
unless required to be paid by Tenant, personal property taxes imposed upon the
fixtures, machinery, equipment, apparatus, systems and equipment, appurtenances,
furniture and other personal property used in connection with the Project, or
any portion thereof), which shall be paid or accrued during any Expense Year
(without regard to any different fiscal year used by such governmental or
municipal authority) because of or in connection with the ownership, leasing and
operation of the Project, or any portion thereof.

 

      535 MISSION STREET    -13-    [Envivio, Inc.]



--------------------------------------------------------------------------------

4.2.4.2 Tax Expenses shall include, without limitation: (i) Any tax on the rent,
right to rent or other income from the Project, or any portion thereof, or as
against the business of leasing the Project, or any portion thereof; (ii) Any
assessment, tax, fee, levy or charge in addition to, or in substitution,
partially or totally, of any assessment, tax, fee, levy or charge previously
included within the definition of real property tax, it being acknowledged by
Tenant and Landlord that Proposition 13 was adopted by the voters of the State
of California in the June 1978 election (“Proposition 13”) and that assessments,
taxes, fees, levies and charges may be imposed by governmental agencies for such
services as fire protection, street, sidewalk and road maintenance, refuse
removal and for other governmental services formerly provided without charge to
property owners or occupants, and, in further recognition of the decrease in the
level and quality of governmental services and amenities as a result of
Proposition 13, Tax Expenses shall also include any governmental or private
assessments or the Project’s contribution towards a governmental or private
cost-sharing agreement for the purpose of augmenting or improving the quality of
services and amenities normally provided by governmental agencies; (iii) Any
assessment, tax, fee, levy, or charge allocable to or measured by the area of
the Premises, the tenant improvements in the Premises, or the Rent payable
hereunder, including, without limitation, any business or gross income tax or
excise tax with respect to the receipt of such rent, or upon or with respect to
the possession, leasing, operating, management, maintenance, alteration, repair,
use or occupancy by Tenant of the Premises, or any portion thereof; (iv) Any
assessment, tax, fee, levy or charge, upon this transaction or any document to
which Tenant is a party, creating or transferring an interest or an estate in
the Premises; and (v) All of the real estate taxes and assessments imposed upon
or with respect to the Building and all of the real estate taxes and assessments
imposed on the land and improvements comprising the Project.

4.2.4.3 If Tax Expenses for any period during the Lease Term or any extension
thereof are increased after payment thereof for any reason, including, without
limitation, error or reassessment by applicable governmental or municipal
authorities, Tenant shall pay Landlord upon demand Tenant’s Share of any such
increased Tax Expenses. Notwithstanding anything to the contrary contained in
this Section 4.2.8 (except as set forth in Section 4.2.8.1, above), there shall
be excluded from Tax Expenses (i) all excess profits taxes, franchise taxes,
gift taxes, capital stock taxes, inheritance and succession taxes, estate taxes,
federal and state income taxes, and other taxes to the extent applicable to
Landlord’s general or net income (as opposed to rents, receipts or income
attributable to operations at the Project), (ii) any items included as Operating
Expenses, and (iii) any items paid by Tenant under Section 4.5 of this Lease.

4.2.4.4 Notwithstanding anything to the contrary set forth in this Lease, the
amount of Tax Expenses for any Expense Year shall be calculated without taking
into account any decreases in real estate taxes obtained in connection with
Proposition 8, and, therefore, the Tax Expenses in an Expense Year may be
greater than those actually incurred by Landlord, but shall, nonetheless, be the
Tax Expenses due under this Lease; provided that (i) any costs and expenses
incurred by Landlord in securing any Proposition 8 reduction shall not be
deducted from Tax Expenses nor included in Direct Expenses for purposes of this
Lease, and (ii) tax refunds under Proposition 8 shall not be deducted from Tax
Expenses nor refunded to Tenant, but rather shall be the sole property of
Landlord. Landlord and Tenant acknowledge that the preceding sentence is not
intended to in any way affect (A) the inclusion in Tax Expenses of the statutory
two percent (2.0%) annual increase in Tax Expenses (as such statutory increase
may be modified by subsequent legislation), or (B) the inclusion or exclusion of
Tax Expenses pursuant to the terms of Proposition 13. Notwithstanding anything
to the contrary set forth in this Lease, only Landlord may institute proceedings
to reduce Tax Expenses and the filing of any such proceeding by Tenant without
Landlord’s consent shall constitute an event of default by Tenant under this
Lease. Notwithstanding the foregoing, Landlord shall not be obligated to file
any application or institute any proceeding seeking a reduction in Tax Expenses.

 

      535 MISSION STREET    -14-    [Envivio, Inc.]



--------------------------------------------------------------------------------

4.2.5 “Capital Expenses” shall mean all cost of capital repair, improvements or
expenditures incurred by Landlord in connection with the Project (A) which are
intended to reduce costs related to the operation, cleaning or maintenance of
the Project, or any portion thereof, (B) that are required to comply with
present or anticipated conservation programs, (C) which are replacements or
modifications of nonstructural items located in the Common Areas required to
keep the Common Areas in good order or condition, or (D) that are required under
any governmental law or regulation. In no event shall Capital Expenses include
any costs incurred by Landlord prior to March 1, 2018.

4.2.6 “Tenant’s Share” shall mean the percentage set forth in Section 6 of the
Summary. Tenant’s Share was calculated by multiplying the number of rentable
square feet of the Premises (i.e., 4,630 rentable square feet), as set forth in
Section 2.2 of the Summary, by 100, and dividing the product by the total number
of rentable square feet in the office area of the Building (i.e., 307,235
rentable square feet).

4.3 Cost Pools. Landlord shall have the right, from time to time, to equitably
allocate some or all of the Direct Expenses for the Project among different
portions or occupants of the Project (the “Cost Pools”), in Landlord’s
reasonable discretion. Such Cost Pools may include, but shall not be limited to,
the office space tenants of a building of the Project or of the Project, and the
retail space tenants of the Building or of the Project. The Direct Expenses
allocable to each such Cost Pool shall be allocated to such Cost Pool and
charged to the tenants within such Cost Pool in an equitable manner.

4.4 Calculation and Payment of Direct Expenses.

4.4.1 Statement of Actual Direct Expenses and Payment by Tenant. Landlord shall
deliver to Tenant, within one hundred eighty (180) days following the end of
each Expense Year, a statement (the “Statement”) which shall state the Direct
Expenses incurred or accrued for such preceding Expense Year, and which shall
indicate the amount of Tenant’s Share of Direct Expenses. Upon receipt of the
Statement for each Expense Year commencing or ending during the Lease Term, in
the event that Tenant’s Share of Direct Expenses for such Expense Year exceeds
the amounts paid by Tenant during such Expense Year as “Estimated Direct
Expenses,” as that term is defined in Section 4.4.2, below, then Tenant shall
pay the difference within thirty (30) days following Tenant’s receipt of such
Statement. If the amounts paid by Tenant during an Expense Year as Estimated
Direct Expenses exceed Tenant’s Share of Direct Expenses for such Expense Year,
then such difference shall be reimbursed by Landlord to Tenant, provided that
any such reimbursement, at Landlord’s option, may be credited against the
Additional Rent next coming due under this Lease unless the Lease Term has
expired, in which event Landlord shall refund such amount to Tenant. The failure
of Landlord to timely furnish the Statement for any Expense Year shall not
prejudice Landlord or Tenant from enforcing its rights under this Article 4.
Even though the Lease Term has expired and Tenant has vacated the Premises, when
the final determination is made of Tenant’s Share of Direct Expenses for the
Expense Year in which this Lease terminates, if Tenant’s Share of Direct
Expenses is greater than the amount of Estimated Direct Expenses previously paid
by Tenant to Landlord, Tenant shall immediately pay to Landlord such amount, and
if Tenant paid more as Estimated Direct Expenses than the actual Tenant’s Share
of Direct Expenses, Landlord shall reimburse the difference to Tenant. The
provisions of this Section 4.4.1 shall survive the expiration or earlier
termination of the Lease Term.

 

      535 MISSION STREET    -15-    [Envivio, Inc.]



--------------------------------------------------------------------------------

4.4.2 Statement of Estimated Direct Expenses. In addition, Landlord shall
endeavor to give Tenant, within ninety (90) days after the end of each Expense
Year, a yearly expense estimate statement (the “Estimate Statement”) which shall
set forth Landlord’s reasonable estimate (the “Estimate”) of the total amount of
Direct Expenses for the then-current Expense Year and the estimated Tenant’s
Share of Direct Expenses (the “Estimated Direct Expenses”). The failure of
Landlord to timely furnish the Estimate Statement for any Expense Year shall not
preclude Landlord from enforcing its rights to collect any Estimated Direct
Expenses under this Article 4, nor shall Landlord be prohibited from revising
any Estimate Statement or Estimated Direct Expenses theretofore delivered to the
extent necessary. Thereafter, Tenant shall pay, with its next installment of
Base Rent due, a fraction of the Estimated Direct Expenses for the then-current
Expense Year (reduced by any amounts paid pursuant to the last sentence of this
Section 4.4.2). Such fraction shall have as its numerator the number of months
which have elapsed in such current Expense Year, including the month of such
payment, and twelve (12) as its denominator. Until a new Estimate Statement is
furnished (which Landlord shall have the right to deliver to Tenant at any
time), Tenant shall pay monthly, with the monthly Base Rent installments, an
amount equal to one-twelfth (1/12) of the total Estimated Direct Expenses set
forth in the previous Estimate Statement delivered by Landlord to Tenant.

4.5 Taxes and Other Charges for Which Tenant Is Directly Responsible.

4.5.1 Tenant shall be liable for and shall pay thirty (30) days before
delinquency, taxes levied against Tenant’s equipment, furniture, fixtures and
any other personal property located in or about the Premises. If any such taxes
on Tenant’s equipment, furniture, fixtures and any other personal property are
levied against Landlord or Landlord’s property or if the assessed value of
Landlord’s property is increased by the inclusion therein of a value placed upon
such equipment, furniture, fixtures or any other personal property of Tenant and
if Landlord pays the taxes based upon such increased assessment, which Landlord
shall have the right to do regardless of the validity thereof but only under
proper protest if requested by Tenant, Tenant shall upon demand repay to
Landlord the taxes so levied against Landlord or the proportion of such taxes
resulting from such increase in the assessment, as the case may be.

4.5.2 If the tenant improvements in the Premises, whether installed and/or paid
for by Landlord or Tenant and whether or not affixed to the real property so as
to become a part thereof, are assessed for real property tax purposes at a
valuation higher than the valuation at which tenant improvements conforming to
Landlord’s “building standard” in other space in the Building are assessed, then
the Tax Expenses levied against Landlord or the property by reason of such
excess assessed valuation shall be deemed to be taxes levied against personal
property of Tenant and shall be governed by the provisions of Section 4.5.1,
above.

4.5.3 Notwithstanding any contrary provision herein, Tenant shall pay prior to
delinquency any (i) rent tax or sales tax, service tax, transfer tax or value
added tax, business tax or any other applicable tax on the rent or services
herein or otherwise respecting this Lease, (ii) taxes assessed upon or with
respect to the possession, leasing, operation, management, maintenance,
alteration, repair, use or occupancy by Tenant of the Premises or any portion of
the Project, including the Project parking facility; or (iii) taxes assessed
upon this transaction or any document to which Tenant is a party creating or
transferring an interest or an estate in the Premises.

 

      535 MISSION STREET    -16-    [Envivio, Inc.]



--------------------------------------------------------------------------------

4.6 Calculation and Payment of Capital Expenses. Notwithstanding any provision
to the contrary contained in this Lease, Tenant shall pay to Landlord, on a
monthly basis, as Additional Rent and in addition to Tenant’s Share of Direct
Expenses, an amount equal to Tenant’s Share of all Capital Expenses incurred by
Landlord for any Expense Year; provided, however, any such Capital Expenses
shall be amortized (including interest on the unamortized cost at an annual
interest rate determined by Landlord) over its useful life as Landlord shall
reasonably determine, and Tenant shall only be obligated to pay Tenant’s Share
of such amortized amount; provided further, however, if Landlord reasonably
concludes on the basis of engineering estimates that a particular capital
expenditure will effect savings in Operating Expenses, including, without
limitation, energy related costs, and that such projected savings will, on an
annual basis (“Projected Annual Savings”), exceed the annual amortization
therefor, then and in such event the amount of amortization for such capital
expenditure shall be increased to an amount equal to the Projected Annual
Savings; and in such circumstance, the increased amortization (in the amount of
the Projected Annual Savings) shall be made for such period of time as it would
take to fully amortize the cost of the item in question, together with interest
thereon at the interest rate as aforesaid in equal monthly payments, each in the
amount of 1/12th of the Projected Annual Savings, with such payment to be
applied first to interest and the balance to principal. The amount of Capital
Expenses incurred by Landlord, as well as Tenant’s Share of such Capital
Expenses, shall be set forth on each Statement and each Estimate Statement
delivered by Landlord Tenant and Tenant shall pay Tenant’s Share of such Capital
Expenses at the same time and in the same manner as Tenant shall pay Tenant’s
Share of Direct Expenses.

ARTICLE 5

USE OF PREMISES

5.1 Permitted Use. Tenant shall use the Premises solely for the Permitted Use
set forth in Section 7 of the Summary and Tenant shall not use or permit the
Premises or the Project to be used for any other purpose or purposes whatsoever
without the prior written consent of Landlord, which may be withheld in
Landlord’s sole discretion.

5.2 Prohibited Uses. Tenant further covenants and agrees that Tenant shall not
use, or suffer or permit any person or persons to use, the Premises or any part
thereof for any use or purpose contrary to the provisions of the Rules and
Regulations set forth in Exhibit D, attached hereto, or in violation of the laws
of the United States of America, the State of California, or the ordinances,
regulations or requirements of the local municipal or county governing body or
other lawful authorities having jurisdiction over the Project, including,
without limitation, any such laws, ordinances, regulations or requirements
relating to hazardous materials or substances, as those terms are defined by
applicable laws now or hereafter in effect. Tenant shall not do or permit
anything to be done in or about the Premises which will in any way damage the
reputation of the Project or obstruct or interfere with the rights of other
tenants or occupants of the Building, or injure or annoy them or use or allow
the Premises to be used for any improper, unlawful or objectionable purpose, nor
shall Tenant cause, maintain or permit any nuisance in, on or about the
Premises. Tenant shall comply with, and Tenant’s rights and obligations under
the Lease and Tenant’s use of the Premises shall be subject and subordinate to,
all recorded easements, covenants, conditions, and restrictions now or hereafter
affecting the Project. Tenant shall not cause or permit any “Hazardous
Substance,” as that term is defined below, to be kept, maintained, used, stored,
produced, generated or disposed of (into the sewage or waste disposal system or
otherwise) on or in the Premises by Tenant or Tenant’s agents, employees,
contractors, invitees, assignees or sublessees, without first obtaining
Landlord’s written consent. Tenant shall immediately notify, and shall direct
Tenant’s agents, employees contractors, invitees, assignees and sublessees to
immediately notify, Landlord of any incident in, on or about the Premises, the
Building or the Project that would require the filing of a notice under any
federal, state, local or quasi-governmental law (whether under common law,
statute or otherwise), ordinance, decree, code, ruling, award, rule, regulation
or guidance document now or hereafter enacted or promulgated, as amended from
time to time, in any way relating to or regulating any Hazardous Substance. As
used herein, “Hazardous Substance” means any substance which is toxic,
ignitable, reactive, or corrosive and which is regulated by any local
government, the State of California, or the United States government. “Hazardous
Substance” includes any and all material or substances which are defined as
“hazardous waste,” “extremely hazardous waste” or a “hazardous substance”
pursuant to state, federal or local governmental law. “Hazardous Substance” also
includes asbestos, polychlorobiphenyls (i.e., PCB’s) and petroleum.

 

      535 MISSION STREET    -17-    [Envivio, Inc.]



--------------------------------------------------------------------------------

5.3 Bicycle Storage Area. Tenant shall have the non-exclusive right, at no
additional cost to Tenant, to utilize that portion of the Building’s parking
garage designated by Landlord for the parking of non-motorized bicycles by
tenants and occupants of the Building (the “Bicycle Storage Area”), which
Bicycle Storage Area shall (a) be non-exclusive for each tenant of the Building,
and (b) be of a size to reasonably accommodate at least forty-one (41) bicycles.
Motorized vehicles of any kind, including motorcycles and mopeds, are prohibited
in the Bicycle Storage Area, as is the storage of any property other than the
permitted number of bicycles. Overnight parking of bicycles in the Bicycle
Storage Area is prohibited. Landlord specifically reserves the right to
reasonably change the location, size and configuration of the Bicycle Storage
Area at any time, and to temporarily close-off or restrict access to the Bicycle
Storage Area from time to time in connection with repairs or improvements at the
Project, without incurring any liability to Tenant and without any abatement of
Rent under this Lease. Landlord shall have no obligation to provide security in
the Bicycle Storage Area, and Landlord shall in no event be liable for personal
injury or property damage for any error with regard to the admission to or
exclusion from the Bicycle Storage Area of any person. Upon the expiration or
earlier termination of this Lease, Tenant shall have removed all bicycles
belonging to its employees from the Bicycle Storage Area and Tenant, at Tenant’s
sole cost and expense, shall repair all damage to the Bicycle Storage Area
caused by the removal of Tenant’s property therefrom, and if Tenant fails to
repair such damage, Landlord may undertake such repair on account of Tenant and
Tenant shall pay to Landlord upon demand the cost of such repair. If Tenant
fails to remove any bicycles at the expiration or earlier termination of this
Lease, Landlord may dispose of said bicycles in accordance with Applicable Laws.

ARTICLE 6

SERVICES AND UTILITIES

6.1 Standard Tenant Services. Landlord shall provide the following services on
all days (unless otherwise stated below) during the Lease Term.

6.1.1 Subject to limitations imposed by all governmental rules, regulations and
guidelines applicable thereto, Landlord shall provide heating, ventilation and
air conditioning (“HVAC”) when necessary for normal comfort for normal office
use in the Premises from 7:00 A.M. to 6:00 P.M. Monday through Friday, and on
Saturdays from 8:00 A.M. to 1:00 P.M. (collectively, the “Building Hours”),
except for the date of observation of New Year’s Day, President’s Day, Memorial
Day, Independence Day, Labor Day, Thanksgiving Day, Christmas Day and, at
Landlord’s discretion, other locally or nationally recognized holidays
(collectively, the “Holidays”). Tenant shall cooperate fully with Landlord at
all times and abide by all regulations and requirements that Landlord may
reasonably prescribe for the proper functioning and protection of the HVAC,
electrical, mechanical and plumbing systems.

 

      535 MISSION STREET    -18-    [Envivio, Inc.]



--------------------------------------------------------------------------------

6.1.2 Landlord shall provide reasonably sufficient electricity to the Premises
(including adequate electrical wiring and facilities for connection to Tenant’s
lighting fixtures and incidental use equipment), provided that (i) the connected
electrical load of the incidental use equipment does not exceed an average of
three and one-quarter (3.25) watts per usable square foot of the Premises during
the Building Hours, calculated on a monthly basis, and the electricity so
furnished for incidental use equipment will be at a nominal one hundred twenty
(120) volts and no electrical circuit for the supply of such incidental use
equipment will require a current capacity exceeding twenty (20) amperes, and
(ii) the connected electrical load of Tenant’s lighting fixtures does not exceed
an average of three-quarters (0.75) of a watt per usable square foot of the
Premises during the Building Hours, calculated on a monthly basis, and the
electricity so furnished for Tenant’s lighting will be at a nominal one hundred
twenty (120) volts. Tenant will design Tenant’s electrical system serving any
equipment producing nonlinear electrical loads to accommodate such nonlinear
electrical loads, including, but not limited to, oversizing neutral conductors,
derating transformers and/or providing power-line filters. Engineering plans
shall include a calculation of Tenant’s fully connected electrical design load
with and without demand factors and shall indicate the number of watts of
unmetered and submetered loads. Tenant shall bear the cost of replacement of
lamps, starters and ballasts for non-Building standard lighting fixtures within
the Premises.

6.1.3 Landlord shall provide city water from the regular Building outlets for
drinking, kitchen, lavatory and toilet purposes in the Building Common Areas and
the Premises.

6.1.4 Landlord shall provide nonexclusive, non-attended automatic passenger
elevator service during the Building Hours, shall have one elevator available at
all other times, including on the Holidays, except in the event of emergency,
and shall provide nonexclusive, non-attended automatic passenger escalator
service during Building Hours only.

6.1.5 Landlord shall provide nonexclusive freight elevator service subject to
scheduling by Landlord.

6.1.6 Landlord shall provide customary weekday janitorial services to the
Premises, except the date of observation of the Holidays, in and about the
Premises and customary occasional window washing services, each in a manner
consistent with other Class “A” office buildings located in the vicinity of the
Project.

6.1.7 Subject to Landlord’s rules, regulations, and restrictions and the terms
of this Lease, Landlord shall permit Tenant, at no additional cost to Tenant, to
utilize Tenant’s Share of the existing Building risers, raceways, shafts and
conduit available for use by the tenants and occupants of the Building to the
extent (i) there is available space in the Building risers, raceways, shafts
and/or conduit for Tenant’s use, which availability shall be determined by
Landlord in Landlord’s sole and absolute discretion, and (ii) Tenant’s
requirements are consistent with the requirements of a typical general office
user. Tenant may only use vendors selected by Landlord to provide services to
Tenant through the use of the Building risers, raceways, shafts and conduit.

 

      535 MISSION STREET    -19-    [Envivio, Inc.]



--------------------------------------------------------------------------------

6.1.8 Landlord shall provide reasonable access-control personnel, systems and
services for the Building and the Building’s parking facility twenty-four
(24) hours per day, seven (7) days per week, in a manner reasonably consistent
with landlords of Comparable Buildings. Landlord plans as of the date of this
Lease to include, as part of such reasonable access-control systems and
services, closed circuit television cameras which monitor various locations
within the Building and the perimeter of the Project, and after-hours entrance
secured by key card access. Notwithstanding the foregoing, Landlord shall in no
case be liable for personal injury or property damage for any error with regard
to the admission to or exclusion from the Building or Project of any person.

Notwithstanding anything in this Lease to the contrary, if Landlord or any
affiliate of Landlord has elected to qualify as a real estate investment trust
(“REIT”), any service required or permitted to be performed by Landlord pursuant
to this Lease, the charge or cost of which may be treated as impermissible
tenant service income under the laws governing a REIT, may be performed by a
taxable REIT subsidiary that is affiliated with either Landlord or Landlord’s
property manager, an independent contractor of Landlord or Landlord’s property
manager (the “Service Provider”). If Tenant is subject to a charge under this
Lease for any such service, then, at Landlord’s direction, Tenant will pay such
charge either to Landlord for further payment to the Service Provider or
directly to the Service Provider, and, in either case, (i) Landlord will credit
such payment against Additional Rent due from Tenant under this Lease for such
service, and (ii) such payment to the Service Provider will not relieve Landlord
from any obligation under the Lease concerning the provisions of such service.

6.2 Overstandard Tenant Use. Tenant shall not, without Landlord’s prior written
consent, use heat-generating machines, machines other than normal fractional
horsepower office machines, or equipment or lighting other than Building
standard lights in the Premises, which may affect the temperature otherwise
maintained by the air conditioning system or increase the water normally
furnished for the Premises by Landlord pursuant to the terms of Section 6.1 of
this Lease. If Tenant uses water, electricity, heat or air conditioning in
excess of that supplied by Landlord pursuant to Section 6.1 of this Lease,
Tenant shall pay to Landlord, upon billing, the cost of such excess consumption,
the cost of the installation, operation, and maintenance of equipment which is
installed in order to supply such excess consumption, and the cost of the
increased wear and tear on existing equipment caused by such excess consumption;
and Landlord may install devices to separately meter (or sub-meter) any
increased use and in such event Tenant shall pay the increased cost directly to
Landlord, on demand, at the rates charged by the public utility company
furnishing the same, including the cost of such additional metering (or
sub-metering) devices. In addition, in the event that there is located in the
Premises a data center containing high density computing equipment, as defined
in the U.S. EPA’s Energy Star® rating system (“Energy Star”), Landlord may
require the installation in accordance with Energy Star of separate metering or
check metering equipment, in which event (i) Tenant shall pay the costs of any
such meter or check meter directly to Landlord, on demand, including the
installation and connectivity thereof, (ii) Tenant shall directly pay to the
utility provider all electric consumption on any meter, and (iii) Tenant shall
pay to Landlord, as Additional Rent, all electric consumption on any check meter
within thirty (30) days after being billed thereof by Landlord, in addition to
other electric charges payable by Tenant under the Lease. In the event that
Tenant purchases any utility service directly from the provider, Tenant shall
promptly provide to Landlord either permission to access Tenant’s usage
information from the utility service provider or copies of the utility bills for
Tenant’s usage of such services in a format reasonably acceptable to Landlord.
Tenant’s use of electricity shall never exceed the capacity of the feeders to
the Project or the risers or wiring installation, and subject to the terms of
Section 29.32, below, Tenant shall not install or use or permit the installation
or use of any computer or electronic data processing equipment in the Premises,
without the prior written consent of Landlord. If Tenant desires to use heat,
ventilation or air conditioning during hours other than those for which Landlord
is obligated to supply such utilities pursuant to the terms of Section 6.1 of
this Lease, Tenant shall give Landlord such prior notice, if any, as Landlord
shall from time to time establish as appropriate, of Tenant’s desired use in
order to supply such utilities, and Landlord shall supply such utilities to
Tenant at such hourly cost to Tenant (which shall be treated as Additional Rent)
as Landlord shall from time to time establish. Landlord shall have the exclusive
right, but not the obligation, to provide any additional services which may be
required by Tenant, including, without limitation, locksmithing, lamp
replacement, additional janitorial service, and additional repairs and
maintenance. If Tenant requests any such additional services, then Tenant shall
pay to Landlord the cost of such additional services, including Landlord’s
standard fee for its involvement with such additional services, promptly upon
being billed for same.

 

      535 MISSION STREET    -20-    [Envivio, Inc.]



--------------------------------------------------------------------------------

6.3 Interruption of Use. Tenant agrees that Landlord shall not be liable for
damages, by abatement of Rent or otherwise, for failure to furnish or delay in
furnishing any service (including telephone and telecommunication services), or
for any diminution in the quality or quantity thereof, when such failure or
delay or diminution is occasioned, in whole or in part, by breakage, repairs,
replacements, or improvements, by any strike, lockout or other labor trouble, by
inability to secure electricity, gas, water, or other fuel at the Building or
Project after reasonable effort to do so, by any riot or other dangerous
condition, emergency, accident or casualty whatsoever, by act or default of
Tenant or other parties, or by any other cause beyond Landlord’s reasonable
control; and such failures or delays or diminution shall never be deemed to
constitute an eviction or disturbance of Tenant’s use and possession of the
Premises or relieve Tenant from paying Rent or performing any of its obligations
under this Lease. Furthermore, Landlord shall not be liable under any
circumstances for a loss of, or injury to, property or for injury to, or
interference with, Tenant’s business, including, without limitation, loss of
profits, however occurring, through or in connection with or incidental to a
failure to furnish any of the services or utilities as set forth in this
Article 6.

ARTICLE 7

REPAIRS

Tenant shall, at Tenant’s own expense, keep the Premises, including all
improvements, fixtures and furnishings therein, and the floor or floors of the
Building on which the Premises are located, in good order, repair and condition
at all times during the Lease Term. In addition, Tenant shall, at Tenant’s own
expense, but under the supervision and subject to the prior approval of Landlord
(which approval shall not be unreasonably withheld, conditioned or delayed), and
within any reasonable period of time specified by Landlord, promptly and
adequately repair all damage to the Premises and replace or repair all damaged,
broken, or worn fixtures and appurtenances, except for damage caused by ordinary
wear and tear or beyond the reasonable control of Tenant; provided however,
that, Landlord shall have the exclusive right, at Landlord’s option, but not the
obligation, to make such repairs and replacements, and Tenant shall pay to
Landlord the actual, reasonable cost thereof, including Landlord’s standard fee
for its involvement with such repairs and replacements, promptly upon being
billed for same. Landlord may, but shall not be required to, enter the Premises
at all reasonable times and upon at least twenty-four (24) hours’ prior notice
(except in an emergency, in which event no notice shall be required), to make
such repairs, alterations, improvements or additions to the Premises or to the
Project or to any equipment located in the Project as Landlord shall desire or
deem necessary or as Landlord may be required to do by governmental or
quasi-governmental authority or court order or decree. Tenant hereby waives any
and all rights under and benefits of subsection 1 of Section 1932 and
Sections 1941 and 1942 of the California Civil Code or under any similar law,
statute, or ordinance now or hereafter in effect.

 

      535 MISSION STREET    -21-    [Envivio, Inc.]



--------------------------------------------------------------------------------

ARTICLE 8

ADDITIONS AND ALTERATIONS

8.1 Landlord’s Consent to Alterations. Tenant may not make or suffer to be made
any improvements, alterations, additions, changes, or repairs (pursuant to
Article 7 or otherwise) to the Premises or any mechanical, plumbing or HVAC
facilities or systems pertaining to the Premises (collectively, the
“Alterations”) without first procuring the prior written consent of Landlord to
such Alterations, which consent shall be requested by Tenant in accordance with
the terms and conditions of this Article 8, and which consent shall not be
unreasonably withheld by Landlord, provided it shall be deemed reasonable for
Landlord to withhold its consent to any Alteration which adversely affects the
structural portions or the systems or equipment of the Building or is visible
from the exterior of the Building. Landlord may impose, as a condition of its
consent to any and all Alterations or repairs of the Premises or about the
Premises, such requirements as Landlord in its sole discretion may deem
desirable. The construction of the initial improvements to the Premises shall be
governed by the terms of the Tenant Work Letter and not the terms of this
Article 8.

 

      535 MISSION STREET    -22-    [Envivio, Inc.]



--------------------------------------------------------------------------------

8.2 Manner of Construction. Landlord shall have the exclusive right, at
Landlord’s option, but not the obligation, to make the Alterations requested by
Tenant at Tenant’s sole cost and expense. If Landlord elects to make the
Alterations pursuant to the immediately preceding sentence, then Tenant shall
retain Landlord to construct such Alterations and Landlord shall hold all
applicable construction contracts. Prior to the commencement of construction of
any Alterations or repairs, Tenant shall submit to Landlord, for Landlord’s
review and approval in its reasonable discretion, four (4) copies signed by
Tenant of all plans, specifications and working drawings relating thereto.
Tenant, at its sole cost and expense, shall retain an architect/space planner
from a list provided by Landlord, to prepare such plans, specifications and
working drawings; provided that, Tenant shall also retain the engineering
consultants from a list provided by Landlord to prepare all plans and
engineering working drawings, if any, relating to the structural, mechanical,
electrical, plumbing, HVAC, lifesafety and sprinkler work of the Alterations.
Tenant shall be required to include in its contracts with the architect and the
engineers a provision which requires ownership of all architectural and
engineering drawings to be transferred to Tenant upon the substantial completion
of the Alteration and Tenant hereby grants to Landlord a non-exclusive right to
use such drawings, including, without limitation, a right to make copies
thereof. Tenant shall cause each architect/space planner and engineer retained
by Tenant to follow Landlord’s standard construction administration procedures
and to utilize the standard specifications and details for the Building, all as
promulgated by Landlord from time to time. Tenant and Tenant’s architect/space
planner shall verify, in the field, the dimensions and conditions as shown on
the relevant portions of the “Base Building” plans, and Tenant and Tenant’s
architect/space planner shall be solely responsible for the same, and Landlord
shall have no responsibility in connection therewith. In addition, at Landlord’s
option, Landlord may submit Tenant’s plans, specifications and working drawings
to a third-party architect and/or engineer, selected by Landlord, for their
review, at Tenant’s sole cost and expense. Landlord’s review of plans,
specifications and working drawings as set forth in this Section 8.2, shall be
for its sole purpose and shall not imply Landlord’s review of the same, or
obligate Landlord to review the same, for quality, design, compliance with
applicable building codes or other like matters. Accordingly, notwithstanding
that any plans, specifications or working drawings are reviewed by Landlord or
its space planner, architect, engineers and consultants, and notwithstanding any
advice or assistance which may be rendered to Tenant by Landlord or Landlord’s
space planner, architect, engineers, and consultants, Landlord shall have no
liability whatsoever in connection therewith and shall not be responsible for
any omissions or errors contained in the plans, specifications and working
drawings for the Alterations, and Tenant’s waiver and indemnity set forth in
Section 10.1 of this Lease, below, shall specifically apply to the plans,
specifications and working drawings for the Alterations. Following Landlord’s
approval in its reasonable discretion of all plans, specifications and working
drawings for the Alterations, a contractor to construct the Alterations shall be
selected by Tenant from the list of contractors provided by Landlord. Landlord
shall provide to Tenant an itemized statement of costs, as set forth in the
proposed contract with such contractor (the “Alteration Contract”), which costs
form a basis for the amount of the Alteration Contract (the “Alteration Contract
Amount”). Tenant shall approve and deliver to Landlord the itemized statement of
costs provided to Tenant in accordance with this Section 8.2, and upon receipt
of such itemized statement of costs by Landlord, Landlord shall be released by
Tenant (i) to retain the contractor who submitted such itemized statement of
costs, and (ii) to purchase the items set forth in such itemized statement of
costs and to commence the construction relating to such items. Landlord hereby
assigns to Tenant all warranties and guaranties by the contractor selected in
accordance with this Section 8.2 to construct the Alterations, and Tenant hereby
waives all claims against Landlord relating to, or arising out of the
construction of, the Alterations. In the event Tenant requests any Alterations
in the Premises which require or give rise to governmentally required changes to
the “Base Building,” as that term is defined below, then Landlord shall, at
Tenant’s expense, make such changes to the Base Building. As used in this Lease,
the “Base Building” shall include the structural portions of the Building, and
the public restrooms, elevators, exit stairwells and the systems and equipment
located in the internal core of the Building on the floor or floors on which the
Premises are located. The term “Base Building,” as used in this Lease, shall not
be deemed to have the same meaning as the term “Base, Shell and Core,” as the
same is defined in Section 1 of the Tenant Work Letter. In performing the work
of any Alterations for which Tenant is responsible, Tenant shall have the work
performed in such manner so as not to obstruct access to the Project or any
portion thereof, by any other tenant of the Project, and so as not to obstruct
the business of Landlord or other tenants in the Project. In addition, any
Alteration that requires the use of Building risers, raceways, shafts and/or
conduits, shall be subject to Landlord’s reasonable rules, regulations, and
restrictions, including the requirement that any cabling vender must be selected
from a list provided by Landlord, and that the amount and location of any such
cabling must be approved by Landlord. All subcontractors, laborers, materialmen,
and suppliers (“Tenant’s Agents”) used or selected by Tenant shall be from a
list supplied by Landlord. Tenant shall not use (and upon notice from Landlord
shall cease using) contractors, services, workmen, labor, materials or equipment
that, in Landlord’s reasonable judgment, would disturb labor harmony with the
workforce or trades engaged in performing other work, labor or services in or
about the Building or the Common Areas. In addition to Tenant’s obligations
under Article 9 of this Lease, upon completion of any Alterations, Tenant agrees
to cause a Notice of Completion to be recorded in the office of the Recorder of
the County in which the Project is located in accordance with Section 8182 of
the Civil Code of the State of California or any successor statute, and Tenant
shall deliver to the Project construction manager (i) a reproducible copy of the
“as built” drawings of the Alterations (provided that in the event that “as
built” drawings are not reasonably available, Tenant shall be permitted to
provide a copy of the approved drawings for the Alterations, marked with field
modifications), (ii) a computer disc containing the same (to the extent
reasonably available), and (iii) all permits, approvals and other documents
issued by any governmental agency in connection with the Alterations.
Notwithstanding anything set forth in this Article 8 to the contrary,
construction of an Alteration shall not commence until (a) the Alteration
Contract has been fully executed and delivered to Landlord, (b) Tenant has
procured, and delivered to Landlord a copy of, all applicable permits, and
(c) Tenant has delivered to Landlord the “Alteration Amount,” as that term is
set forth in Section 8.3, below.

 

      535 MISSION STREET    -23-    [Envivio, Inc.]



--------------------------------------------------------------------------------

8.3 Payment for Improvements. Prior to the commencement of construction of the
Alterations, Tenant shall supply Landlord with cash in an amount (the
“Alteration Amount”) equal to sum of (1) the Alteration Contract Amount, and
(2) all other costs related to the construction of the Alterations, including,
without limitation, the following items and costs: (i) all amounts actually paid
by Landlord to any architect/space planner, engineer, consultant, contractor,
subcontractor, mechanic, materialman or other person, whether retained by
Landlord or Tenant, in connection with the Alterations, and all fees incurred
by, and the actual cost of documents and materials supplied by, Landlord and
Landlord’s consultants in connection with the preparation and review of all
plans, specifications and working drawings for the Alterations; (ii) all plan
check, permit and license fees relating to construction of the Alterations paid
by Landlord; (iii) the cost of any changes in the Base Building when such
changes are required by any plans, specifications or working drawings for the
Alterations (including if such changes are due to the fact that such work is
prepared on an unoccupied basis), such cost to include all direct architectural
and/or engineering fees and expenses incurred by Landlord in connection
therewith; (iv) the cost of any changes to the plans, specifications and working
drawings for the Alterations or to the Alterations themselves required by all
applicable zoning and building codes and other laws and paid by Landlord;
(v) sales and use taxes and Title 24 fees imposed on, assessed against or paid
by Landlord; (vi) Landlord’s standard supervision fee for its involvement with
such Alterations, which supervision fee shall be equal to the sum of (A) ten
percent (10%) of the first $100,000.00 of the cost of each such Alteration, and
(B) five percent (5%) of the costs of each such Alteration thereafter; and
(vii) all other actual and reasonable costs incurred by Landlord in connection
with the construction of the Alterations. Landlord, at its option, may render
bills to Tenant in advance of, or during, construction of the Alterations so as
to enable Landlord to pay all costs and expenses incurred by Landlord in
connection with the Alterations (including, without limitation, costs of the
contractor retained to construct the Alterations) without advancing Landlord’s
own funds. To the extent that Landlord renders a bill to Tenant pursuant to the
immediately preceding sentence, Landlord shall have no obligation to commence
construction of the Alterations (or to resume construction of the Alterations,
as the case may be), until such bill has been paid by Tenant. In the event that,
after Tenant’s approval of a cost proposal for the Alterations in accordance
with Section 8.2, above, any revisions, changes or substitutions shall be made
to the plans, specifications and working drawings or the Alterations, any
additional costs which arise in connection with such revisions, changes or
substitutions or any other additional costs shall be paid by Tenant to Landlord
promptly upon Landlord’s request provided Landlord gives Tenant a reasonably
detailed invoice of such additional costs along with Landlord’s request for
payment. In the event Tenant fails to make a required payment to Landlord with
respect to any Alterations, within the applicable time periods set forth in this
Section 8.3, Tenant shall be deemed in default of this Lease, and in addition to
all of Landlord’s rights and remedies provided in this Lease, (aa) Landlord
shall have the right to immediately stop the construction of any such
Alterations until such time as Tenant has paid to Landlord all amounts due and
owing to Landlord hereunder, and (bb) any delays in the construction of the
Alterations caused by such stoppage by Landlord shall be deemed caused by
Tenant.

 

      535 MISSION STREET    -24-    [Envivio, Inc.]



--------------------------------------------------------------------------------

8.4 Construction Insurance. In the event that any Alterations are made pursuant
to this Article 8, prior to the commencement of such Alterations, Tenant shall
provide Landlord with certificates of insurance evidencing compliance with the
requirements of Section 10.14 of this Lease, it being understood and agreed that
all of such Alterations shall be insured by Tenant pursuant to Article 10 of
this Lease immediately upon completion thereof. In addition, Landlord may, in
its discretion, require Tenant to obtain a lien and completion bond or some
alternate form of security satisfactory to Landlord in an amount sufficient to
ensure the lien-free completion of such Alterations and naming Landlord as a
co-obligee.

8.5 Landlord’s Property. All Alterations, improvements, fixtures and/or
appurtenances which may be installed or placed in or about the Premises, from
time to time, shall be at the sole cost of Tenant and shall be and become the
property of Landlord; provided, however, Landlord may, by written notice to
Tenant prior to the end of the Lease Term, or given following any earlier
termination of this Lease, require Tenant, at Tenant’s expense, to remove any
Alterations or improvements and to repair any damage to the Premises and
Building caused by such removal and return the affected portion of the Premises
to their condition existing prior to the installation of such Alterations or
improvements or, at Landlord’s election, to a building standard tenant improved
condition as determined by Landlord. If Tenant fails to complete such removal
and/or to repair any damage caused by the removal of any Alterations or
improvements in the Premises and return the affected portion of the Premises to
their condition existing prior to the installation of such Alterations or
improvements or, if elected by Landlord, to a building standard tenant improved
condition as determined by Landlord, prior to the expiration or earlier
termination of this Lease, then Landlord shall have the right, but not the
obligation, to perform such work and to charge the cost thereof to Tenant.
Tenant hereby protects, defends, indemnifies and holds Landlord harmless from
any liability, cost, obligation, expense or claim of lien, including but not
limited to, court costs and reasonable attorneys’ fees, in any manner relating
to the installation, placement, removal or financing of any such Alterations,
improvements, fixtures and/or equipment in, on or about the Premises, which
obligations of Tenant shall survive the expiration or earlier termination of
this Lease.

 

      535 MISSION STREET    -25-    [Envivio, Inc.]



--------------------------------------------------------------------------------

ARTICLE 9

COVENANT AGAINST LIENS

Tenant shall keep the Project and Premises free from any liens or encumbrances
arising out of the work performed, materials furnished or obligations incurred
by or on behalf of Tenant, and shall protect, defend, indemnify and hold
Landlord harmless from and against any claims, liabilities, judgments or costs
(including, without limitation, reasonable attorneys’ fees and costs) arising
out of same or in connection therewith. Tenant shall give Landlord notice at
least twenty (20) days prior to the commencement of any work on the Premises
which may give rise to a lien on the Premises, Building or Project (or such
additional time as may be necessary under applicable laws) to afford Landlord
the opportunity of posting and recording appropriate notices of
non-responsibility. Tenant shall remove any such lien or encumbrance by bond or
otherwise within five (5) days after notice by Landlord, and if Tenant shall
fail to do so, Landlord may pay the amount necessary to remove such lien or
encumbrance, without being responsible for investigating the validity thereof.
The amount so paid shall be deemed Additional Rent under this Lease payable upon
demand, without limitation as to other remedies available to Landlord under this
Lease. Nothing contained in this Lease shall authorize Tenant to do any act
which shall subject Landlord’s title to the Building or Premises to any liens or
encumbrances whether claimed by operation of law or express or implied contract.
Any claim to a lien or encumbrance upon the Building or Premises arising in
connection with any such work or respecting the Premises not performed by or at
the request of Landlord shall be null and void, or at Landlord’s option shall
attach only against Tenant’s interest in the Premises and shall in all respects
be subordinate to Landlord’s title to the Project, Building and Premises.

ARTICLE 10

TENANT’S INDEMNITY AND INSURANCE

10.1 Tenant’s Indemnity.

10.1.1 Indemnity. To the maximum extent permitted by law, Tenant waives any
right to contribution against the “Landlord Parties,” as that term is defined in
Section 10.13, below, and agrees to indemnify and save harmless the Landlord
Parties from and against all claims of whatever nature arising from or claimed
to have arisen from (i) any act, omission or negligence of the “Tenant Parties,”
as that term is defined in Section 10.13, below; (ii) any accident, injury or
damage whatsoever caused to any person, or to the property of any person,
occurring in or about the Premises from the earlier of (A) the date on which
Landlord delivers the Premises to Tenant pursuant to Section 1.1.4, above, or
(B) the Lease Commencement Date, and thereafter throughout and until the end of
the Lease Term and after the end of the Lease Term for as long as Tenant or
anyone acting by, through or under Tenant is in occupancy of the Premises or any
portion thereof; (iii) any accident, injury or damage whatsoever occurring
outside the Premises but within the Project, where such accident, injury or
damage results, or is claimed to have resulted, from any act, omission or
negligence on the part of any of the Tenant Parties; or (iv) any breach of this
Lease by Tenant. Tenant shall pay such indemnified amounts as they are incurred
by the Landlord Parties. This indemnification shall not be construed to deny or
reduce any other rights or obligations of indemnity that a Landlord Party may
have under this Lease or the common law. Notwithstanding anything contained
herein to the contrary, Tenant shall not be obligated to indemnify a Landlord
Party for any claims to the extent that such Landlord Party’s damages in fact
result from such Landlord Party’s gross negligence or willful misconduct.

10.1.2 Breach. In the event that Tenant breaches any of its indemnity
obligations hereunder or under any other contractual or common law indemnity:
(i) Tenant shall pay to the Landlord Parties all liabilities, loss, cost, or
expense (including attorney’s fees) incurred as a result of said breach; and
(ii) the Landlord Parties may deduct and offset from any amounts due to Tenant
under this Lease any amounts owed by Tenant pursuant to this section.

 

      535 MISSION STREET    -26-    [Envivio, Inc.]



--------------------------------------------------------------------------------

10.1.3 No limitation. The indemnification obligations under this Section shall
not be limited in any way by any limitation on the amount or type of damages,
compensation or benefits payable by or for Tenant or any subtenant or other
occupant of the Premises under workers’ compensation acts, disability benefit
acts, or other employee benefit acts. Tenant waives any immunity from or
limitation on its indemnity or contribution liability to the Landlord Parties
based upon such acts.

10.1.4 Subtenants and other occupants. Tenant shall require its subtenants and
other occupants of the Premises to provide similar indemnities to the Landlord
Parties in a form reasonably acceptable to Landlord.

10.1.5 Survival. The terms of this section shall survive any termination or
expiration of this Lease.

10.1.6 Costs. The foregoing indemnity and hold harmless agreement shall include
indemnity for all costs, expenses and liabilities (including, without
limitation, reasonable attorneys’ fees and disbursements) incurred by the
Landlord Parties in connection with any such claim or any action or proceeding
brought thereon, and the defense thereof. In addition, in the event that any
action or proceeding shall be brought against one or more Landlord Parties by
reason of any such claim, Tenant, upon request from the Landlord Party, shall
resist and defend such action or proceeding on behalf of the Landlord Party by
counsel appointed by Tenant’s insurer (if such claim is covered by insurance
without reservation) or otherwise by counsel reasonably satisfactory to the
Landlord Party. The Landlord Parties shall not be bound by any compromise or
settlement of any such claim, action or proceeding without the prior written
consent of such Landlord Parties.

10.2 Tenant’s Risk. Tenant agrees to use and occupy the Premises, and to use
such other portions of the Building and the Project as Tenant is given the right
to use by this Lease at Tenant’s own risk. The Landlord Parties shall not be
liable to the Tenant Parties for any damage, injury, loss, compensation, or
claim (including, but not limited to, claims for the interruption of or loss to
a Tenant Party’s business) based on, arising out of or resulting from any cause
whatsoever, including, but not limited to, repairs to any portion of the
Premises or the Building or the Project, any fire, robbery, theft, mysterious
disappearance, or any other crime or casualty, the actions of any other tenants
of the Building or of any other person or persons, or any leakage in any part or
portion of the Premises or the Building or the Project, or from water, rain or
snow that may leak into, or flow from any part of the Premises or the Building
or the Project, or from drains, pipes or plumbing fixtures in the Building or
the Project. Any goods, property or personal effects stored or placed in or
about the Premises shall be at the sole risk of the Tenant Party, and neither
the Landlord Parties nor their insurers shall in any manner be held responsible
therefor. The Landlord Parties shall not be responsible or liable to a Tenant
Party, or to those claiming by, through or under a Tenant Party, for any loss or
damage that may be occasioned by or through the acts or omissions of persons
occupying adjoining premises or any part of the premises adjacent to or
connecting with the Premises or any part of the Building or otherwise.
Notwithstanding the foregoing, the Landlord Parties shall not be released from
liability for any injury, loss, damages or liability to the extent arising from
Landlord’s breach of this Lease, or any gross negligence or willful misconduct
of the Landlord Parties on or about the Premises; provided, however, in no event
shall the Landlord Parties have any liability to a Tenant Party based on any
loss with respect to or interruption in the operation of Tenant’s business. The
provisions of this section shall be applicable until the expiration or earlier
termination of the Lease Term, and during such further period as Tenant may use
or be in occupancy of any part of the Premises or of the Building.

 

      535 MISSION STREET    -27-    [Envivio, Inc.]



--------------------------------------------------------------------------------

10.3 Tenant’s Commercial General Liability Insurance. Tenant agrees to maintain
in full force on or before the earlier of (i) the date on which any Tenant Party
first enters the Premises for any reason or (ii) the Lease Commencement Date
throughout the Lease Term of this Lease, and thereafter, so long as Tenant is in
occupancy of any part of the Premises, a policy of commercial general liability
insurance, on an occurrence basis, issued on a form at least as broad as
Insurance Services Office (“ISO”) Commercial General Liability Coverage
“occurrence” form CG 00 01 10 01 or another ISO Commercial General Liability
“occurrence” form providing equivalent coverage. Such insurance shall include
contractual liability coverage, specifically covering but not limited to the
indemnification obligations undertaken by Tenant in this Lease. The minimum
limits of liability of such insurance shall be Five Million and 00/100 Dollars
($5,000,000.00) per occurrence. In addition, in the event Tenant hosts a
function in the Premises, Tenant agrees to obtain, and cause any persons or
parties providing services for such function to obtain, the appropriate
insurance coverages as determined by Landlord (including liquor liability
coverage, if applicable) and provide Landlord with evidence of the same.

10.4 Tenant’s Property Insurance. Tenant shall maintain at all times during the
Lease Term, and during such earlier time as Tenant may be performing work in or
to the Premises or have property, fixtures, furniture, equipment, machinery,
goods, supplies, wares or merchandise on the Premises, and continuing thereafter
so long as Tenant is in occupancy of any part of the Premises, business
interruption insurance and (insurance against loss or damage covered by the
so-called “all risk” type insurance coverage with respect to (i) Tenant’s
property, fixtures, furniture, equipment, machinery, goods, supplies, wares and
merchandise, and (ii) the “Tenant Improvements,” as that term is defined in the
Tenant Work Letter, and any other improvements which exist in the Premises as of
the Lease Commencement Date (excluding the Base Building) (the “Original
Improvements”), and all alterations, improvements and other modifications made
by or on behalf of the Tenant in the Premises, and (iii) other property of
Tenant located at the Premises (collectively “Tenant’s Property”). The business
interruption insurance required by this section shall be in minimum amounts
typically carried by prudent tenants engaged in similar operations, but in no
event shall be in an amount less than the Base Rent then in effect during any
Lease Year, plus any Additional Rent due and payable for the immediately
preceding Lease Year. The “all risk” insurance required by this section shall be
in an amount at least equal to the full replacement cost of Tenant’s Property.
In addition, during such time as Tenant is performing work in or to the
Premises, Tenant, at Tenant’s expense, shall also maintain, or shall cause its
contractor(s) to maintain, builder’s risk insurance for the full insurable value
of such work. Landlord and such additional persons or entities as Landlord may
reasonably request shall be named as loss payees, as their interests may appear,
on the policy or policies required by this section. In the event of loss or
damage covered by the “all risk” insurance required by this section, the
responsibilities for repairing or restoring the loss or damage shall be
determined in accordance with Article 11 of this Lease, below. To the extent
that Landlord is obligated to pay for the repair or restoration of the loss or
damage covered by the policy, Landlord shall be paid the proceeds of the “all
risk” insurance covering the loss or damage. To the extent Tenant is obligated
to pay for the repair or restoration of the loss or damage, covered by the
policy, Tenant shall be paid the proceeds of the “all risk” insurance covering
the loss or damage. If both Landlord and Tenant are obligated to pay for the
repair or restoration of the loss or damage covered by the policy, the insurance
proceeds shall be paid to each of them in the pro rata proportion of their
obligations to repair or restore the loss or damage. If the loss or damage is
not repaired or restored (for example, if the Lease is terminated pursuant to
Section 11.2 of this Lease, below), the insurance proceeds shall be paid to
Landlord and Tenant in the pro rata proportion of their relative contributions
to the cost of Tenant’s Property.

 

      535 MISSION STREET    -28-    [Envivio, Inc.]



--------------------------------------------------------------------------------

10.5 Tenant’s Other Insurance. Throughout the Lease Term, Tenant shall obtain
and maintain (1) comprehensive automobile liability insurance (covering any
automobiles owned or operated by Tenant at the Project) issued on a form at
least as broad as ISO Business Auto Coverage form CA 00 01 07 97 or other form
providing equivalent coverage; (2) worker’s compensation insurance or
participation in a monopolistic state workers’ compensation fund; and
(3) employer’s liability insurance or (in a monopolistic state) Stop Gap
Liability insurance. Such automobile liability insurance shall be in an amount
not less than One Million Dollars ($1,000,000) for each accident. Such worker’s
compensation insurance shall carry minimum limits as defined by the law of the
jurisdiction in which the Premises are located (as the same may be amended from
time to time). Such employer’s liability insurance shall be in an amount not
less than One Million Dollars ($1,000,000) for each accident, One Million
Dollars ($1,000,000) disease-policy limit, and One Million Dollars ($1,000,000)
disease-each employee.

10.6 Requirements For Insurance. All insurance required to be maintained by
Tenant pursuant to this Lease shall be maintained with responsible companies
that are admitted to do business, and are in good standing, in the jurisdiction
in which the Premises are located and that have a rating of at least “A” and are
within a financial size category of not less than “Class X” in the most current
Best’s Key Rating Guide or such similar rating as may be reasonably selected by
Landlord. All such insurance shall: (1) be reasonably acceptable in form and
content to Landlord; (2) be primary and noncontributory; and (3) contain an
endorsement prohibiting cancellation, failure to renew, reduction of amount of
insurance, or change in coverage without the insurer first giving Landlord
thirty (30) days’ prior written notice (by certified or registered mail, return
receipt requested, or by fax or email) of such proposed action. No such policy
shall contain any self-insured retention greater than Twenty-Five Thousand and
00/100 Dollars ($25,000.00). Any deductibles and such self-insured retentions
shall be deemed to be “insurance” for purposes of the waiver in Section 10.13 of
this Lease, below. Landlord reserves the right from time to time to require
Tenant to obtain higher minimum amounts of insurance based on such limits as are
customarily carried with respect to similar properties in the area in which the
Premises are located. The minimum amounts of insurance required by this Lease
shall not be reduced by the payment of claims or for any other reason. In the
event Tenant shall fail to obtain or maintain any insurance meeting the
requirements of this Article, or to deliver such policies or certificates as
required by this Article, Landlord may, at its option, on five (5) business
days’ notice to Tenant, procure such policies for the account of Tenant, and the
cost thereof shall be paid to Landlord within five (5) business days after
delivery to Tenant of bills therefor.

10.7 Additional Insureds. The commercial general liability and auto insurance
carried by Tenant pursuant to this Lease, and any additional liability insurance
carried by Tenant pursuant to Section 10.3 of this Lease, above, shall name
Landlord, Landlord’s managing agent, and such other persons as Landlord may
reasonably request from time to time as additional insureds with respect to
liability arising out of or related to this Lease or the operations of Tenant
(collectively “Additional Insureds”). Such insurance shall provide primary
coverage without contribution from any other insurance carried by or for the
benefit of Landlord, Landlord’s managing agent, or other Additional Insureds.
Such insurance shall also waive any right of subrogation against each Additional
Insured.

 

      535 MISSION STREET    -29-    [Envivio, Inc.]



--------------------------------------------------------------------------------

10.8 Certificates Of Insurance. On or before the earlier of (i) the date on
which any Tenant Party first enters the Premises for any reason or (ii) the
Lease Commencement Date, Tenant shall furnish Landlord with certificates
evidencing the insurance coverage required by this Lease, and renewal
certificates shall be furnished to Landlord at least annually thereafter, and at
least thirty (30) days prior to the expiration date of each policy for which a
certificate was furnished. (Acceptable forms of such certificates for liability
and property insurance, respectively, are attached hereto as Exhibit F.) In
jurisdictions requiring mandatory participation in a monopolistic state workers’
compensation fund, the insurance certificate requirements for the coverage
required for workers’ compensation will be satisfied by a letter from the
appropriate state agency confirming participation in accordance with statutory
requirements. Such current participation letters required by this Section shall
be provided every six (6) months for the duration of this Lease. Failure by the
Tenant to provide the certificates or letters required by this Section shall not
be deemed to be a waiver of the requirements in this Section. Upon request by
Landlord, a true and complete copy of any insurance policy required by this
Lease shall be delivered to Landlord within ten (10) days following Landlord’s
request.

10.9 Subtenants And Other Occupants. Tenant shall require its subtenants and
other occupants of the Premises to provide written documentation evidencing the
obligation of such subtenant or other occupant to indemnify the Landlord Parties
to the same extent that Tenant is required to indemnify the Landlord Parties
pursuant to Section 10.1 of this Lease, above, and to maintain insurance that
meets the requirements of this Article, and otherwise to comply with the
requirements of this Article. Tenant shall require all such subtenants and
occupants to supply certificates of insurance evidencing that the insurance
requirements of this Article have been met and shall forward such certificates
to Landlord on or before the earlier of (i) the date on which the subtenant or
other occupant or any of their respective direct or indirect partners, officers,
shareholders, directors, members, trustees, beneficiaries, servants, employees,
principals, contractors, licensees, agents, invitees or representatives first
enters the Premises or (ii) the commencement of the sublease. Tenant shall be
responsible for identifying and remedying any deficiencies in such certificates
or policy provisions.

10.10 No Violation Of Building Policies. Tenant shall not commit or permit any
violation of the policies of fire, boiler, sprinkler, water damage or other
insurance covering the Project and/or the fixtures, equipment and property
therein carried by Landlord, or do or permit anything to be done, or keep or
permit anything to be kept, in the Premises, which in case of any of the
foregoing (i) would result in termination of any such policies, (ii) would
adversely affect Landlord’s right of recovery under any of such policies, or
(iii) would result in reputable and independent insurance companies refusing to
insure the Project or the property of Landlord in amounts reasonably
satisfactory to Landlord.

10.11 Tenant To Pay Premium Increases. If, because of anything done, caused or
permitted to be done, or omitted by Tenant (or its subtenant or other occupants
of the Premises), the rates for liability, fire, boiler, sprinkler, water damage
or other insurance on the Project or on the property and equipment of Landlord
or any other tenant or subtenant in the Building shall be higher than they
otherwise would be, Tenant shall reimburse Landlord and/or the other tenants and
subtenants in the Building for the additional insurance premiums thereafter paid
by Landlord or by any of the other tenants and subtenants in the Building which
shall have been charged because of the aforesaid reasons, such reimbursement to
be made from time to time on Landlord’s demand.

 

      535 MISSION STREET    -30-    [Envivio, Inc.]



--------------------------------------------------------------------------------

10.12 Landlord’s Insurance.

10.12.1 Required Insurance. Landlord shall maintain insurance against loss or
damage with respect to the Building on an “all risk” type insurance form, with
customary exceptions, subject to such deductibles and self-insured retentions as
Landlord may determine, in an amount equal to at least the replacement value of
the Building. The cost of such insurance shall be treated as a part of Operating
Expenses. Such insurance shall be maintained with an insurance company selected
by Landlord. Payment for losses thereunder shall be made solely to Landlord.

10.12.2 Optional Insurance. Landlord may maintain such additional insurance with
respect to the Building and the Project, including, without limitation,
earthquake insurance, terrorism insurance, flood insurance, liability insurance
and/or rent insurance, as Landlord may in its sole discretion elect. Landlord
may also maintain such other insurance as may from time to time be required by a
“Mortgagee,” as that term is defined in Section 18.2 of this Lease, below. The
cost of all such additional insurance shall also be part of the Operating
Expenses.

10.12.3 Blanket and Self-Insurance. Any or all of Landlord’s insurance may be
provided by blanket coverage maintained by Landlord or any affiliate of Landlord
under its insurance program for its portfolio of properties, or by Landlord or
any affiliate of Landlord under a program of self-insurance, and in such event
Operating Expenses shall include the portion of the reasonable cost of blanket
insurance or self-insurance that is allocated to the Building.

10.12.4 No Obligation. Landlord shall not be obligated to insure, and shall not
assume any liability of risk of loss for, Tenant’s Property, including any such
property or work of tenant’s subtenants or occupants. Landlord will also have no
obligation to carry insurance against, nor be responsible for, any loss suffered
by Tenant, subtenants or other occupants due to interruption of Tenant’s or any
subtenant’s or occupant’s business.

10.13 Waiver Of Subrogation. The parties hereto waive and release any and all
rights of recovery against the other, and agree not to seek to recover from the
other or to make any claim against the other, and in the case of Landlord,
against all Tenant Parties, and in the case of Tenant, against all Landlord
Parties, for any loss or damage incurred by the waiving/releasing party to the
extent such loss or damage is insured under any insurance policy required by
this Lease or which would have been so insured had the party carried the
insurance it was required to carry hereunder. Tenant shall obtain from its
subtenants and other occupants of the Premises a similar waiver and release of
claims against any or all of Tenant or Landlord. In addition, the parties hereto
(and in the case of Tenant, its subtenants and other occupants of the Premises)
shall procure an appropriate clause in, or endorsement on, any insurance policy
required by this Lease pursuant to which the insurance company waives
subrogation, so long as no material additional premium is charged for such
waiver. The insurance policies required by this Lease shall contain no provision
that would invalidate or restrict the parties’ waiver and release of the rights
of recovery in this section. The parties hereto covenant that no insurer shall
hold any right of subrogation against the parties hereto by virtue of such
insurance policy.

 

      535 MISSION STREET    -31-    [Envivio, Inc.]



--------------------------------------------------------------------------------

The term “Landlord Party” or “Landlord Parties” shall mean Landlord, any
affiliate of Landlord, Landlord’s managing agents for the Building, each
Mortgagee, each ground lessor, and each of their respective direct or indirect
partners, officers, shareholders, directors, members, trustees, beneficiaries,
servants, employees, principals, contractors, licensees, agents or
representatives. For the purposes of this Lease, the term “Tenant Party” or
“Tenant Parties” shall mean Tenant, any affiliate of Tenant, any permitted
subtenant or any other permitted occupant of the Premises, and each of their
respective direct or indirect partners, officers, shareholders, directors,
members, trustees, beneficiaries, servants, employees, principals, contractors,
licensees, agents, invitees or representatives.

10.14 Tenant’s Work. During such times as Tenant is performing work or having
work or services performed in or to the Premises, Tenant shall require its
contractors, and their subcontractors of all tiers, to obtain and maintain
commercial general liability, automobile, workers compensation, employer’s
liability, builder’s risk, and equipment/property insurance in such amounts and
on such terms as are customarily required of such contractors and subcontractors
on similar projects. The amounts and terms of all such insurance are subject to
Landlord’s written approval, which approval shall not be unreasonably withheld.
The commercial general liability and auto insurance carried by Tenant’s
contractors and their subcontractors of all tiers pursuant to this section shall
name Landlord, Landlord’s managing agent, and such other Persons as Landlord may
reasonably request from time to time as Additional Insureds with respect to
liability arising out of or related to their work or services. Such insurance
shall provide primary coverage without contribution from any other insurance
carried by or for the benefit of Landlord, Landlord’s managing agent, or other
Additional Insureds. Such insurance shall also waive any right of subrogation
against each Additional Insured. Tenant shall obtain and submit to Landlord,
prior to the earlier of (i) the entry onto the Premises by such contractors or
subcontractors or (ii) commencement of the work or services, certificates of
insurance evidencing compliance with the requirements of this section.

ARTICLE 11

DAMAGE AND DESTRUCTION

11.1 Repair of Damage to Premises by Landlord. Tenant shall promptly notify
Landlord of any damage to the Premises resulting from fire or any other
casualty. If the Premises or any Common Areas necessary to Tenant’s use of or
access to the Premises shall be damaged by fire or other casualty, Landlord
shall promptly and diligently, subject to reasonable delays for insurance
adjustment or other matters beyond Landlord’s reasonable control, and subject to
all other terms of this Article 11, restore the Base Building and such Common
Areas. Such restoration shall be to substantially the same condition of the Base
Building and the Common Areas prior to the casualty, except for modifications
required by zoning and building codes and other laws or by the holder of a
mortgage on the Building or Project or any other modifications to the Common
Areas deemed desirable by Landlord, provided that access to the Premises and any
common restrooms serving the Premises shall not be materially impaired. Upon the
occurrence of any damage to the Premises, upon notice (the “Landlord Repair
Notice”) to Tenant from Landlord, Tenant shall assign to Landlord (or to any
party designated by Landlord) the amount of insurance proceeds payable to Tenant
under Tenant’s insurance required under item (ii) of Section 10.4 of this Lease
necessary for such repairs, and Landlord shall repair any injury or damage to
the Tenant Improvements and the Original Improvements installed in the Premises
and shall return such Tenant Improvements and Original Improvements to their
original condition; provided that if the cost of such repair by Landlord exceeds
the amount of insurance proceeds received by Landlord from Tenant’s insurance
carrier, as assigned by Tenant, the cost of such repairs shall be paid by Tenant
to Landlord prior to Landlord’s commencement of repair of the damage. In the
event that Landlord does not deliver the Landlord Repair Notice within sixty
(60) days following the date the casualty becomes known to Landlord, Tenant
shall, at its sole cost and expense, repair any injury or damage to the Tenant
Improvements and the Original Improvements installed in the Premises and shall
return such Tenant Improvements and Original Improvements to their original
condition. Whether or not Landlord delivers a Landlord Repair Notice, prior to
the commencement of construction, Tenant shall submit to Landlord, for
Landlord’s review and approval, all plans, specifications and working drawings
relating thereto, and Landlord shall select the contractors to perform such
improvement work. Landlord shall not be liable for any inconvenience or
annoyance to Tenant or its visitors, or injury to Tenant’s business resulting in
any way from such damage or the repair thereof; provided, however, if such fire
or other casualty shall have damaged the Premises or a portion thereof or Common
Areas necessary to Tenant’s occupancy, then Landlord shall allow Tenant a
proportionate abatement of Rent during the time and to the extent and in the
proportion that the Premises or such portion thereof are unfit for occupancy for
the purposes permitted under this Lease, and are not occupied by Tenant as a
result thereof; provided,, however, if the damage or destruction is due to the
negligence or willful misconduct of Tenant or any of its agents, employees,
contractors, invitees or guests, then Tenant shall be responsible for any
reasonable, applicable insurance deductible (which shall be payable to Landlord
upon demand) and there shall be no rent abatement. In the event that Landlord
shall not deliver the Landlord Repair Notice, Tenant’s right to rent abatement
pursuant to the preceding sentence shall terminate as of the date which is
reasonably determined by Landlord to be the date Tenant should have completed
repairs to the Premises assuming Tenant used reasonable due diligence in
connection therewith, subject to delays caused by “Force Majeure” (as defined in
Section 29.16, below).

 

      535 MISSION STREET    -32-    [Envivio, Inc.]



--------------------------------------------------------------------------------

11.2 Landlord’s Option to Repair. Notwithstanding the terms of Section 11.1 of
this Lease, Landlord may elect not to rebuild and/or restore the Premises,
Building and/or Project, and instead terminate this Lease, by notifying Tenant
in writing of such termination within sixty (60) days after the date of
discovery of the damage, such notice to include a termination date giving Tenant
sixty (60) days to vacate the Premises, but Landlord may so elect only if the
Building or Project shall be damaged by fire or other casualty or cause, whether
or not the Premises are affected, and one or more of the following conditions is
present: (i) in Landlord’s reasonable judgment, repairs cannot reasonably be
completed within one hundred eighty (180) days after the date of discovery of
the damage (when such repairs are made without the payment of overtime or other
premiums), which determination Landlord shall give Tenant written notice of
promptly after such determination has been made; (ii) the holder of any mortgage
on the Building or Project or ground lessor with respect to the Building or
Project shall require that the insurance proceeds or any portion thereof be used
to retire the mortgage debt, or shall terminate the ground lease, as the case
may be; (iii) the damage is not fully covered by Landlord’s insurance policies
or that portion of the proceeds from Landlord’s insurance policies allocable to
the Building or the Project, as the case may be; (iv) Landlord decides to
rebuild the Building or Common Areas so that they will be substantially
different structurally or architecturally; (v) the damage occurs during the last
twelve (12) months of the Lease Term; or (vi) any owner of any other portion of
the Project, other than Landlord, does not intend to repair the damage to such
portion of the Project; provided, however, that if Landlord does not elect to
terminate this Lease pursuant to Landlord’s termination right as provided above,
and the repairs cannot, in the reasonable opinion of Landlord, be completed
within one hundred eighty (180) days after being commenced, Tenant may elect,
within ten (10) business days following Tenant’s receipt of such determination,
to terminate this Lease by written notice to Landlord effective as of the date
specified in the notice, which date shall not be less than thirty (30) days nor
more than sixty (60) days after the date such notice is given by Tenant.
Furthermore, if neither Landlord nor Tenant has terminated this Lease pursuant
to this Section 11.2, and the repairs are not actually completed for any reason
(including Force Majeure), other than the fault of Tenant, within two hundred
seventy (270) days after the date of discovery of the damage, then Tenant shall
have the right to terminate this Lease during the first five (5) business days
of each calendar month following the expiration of such two hundred seventy
(270) day period until such time as the repairs are complete, by notice to
Landlord (the “Damage Termination Notice”), effective as of a date set forth in
the Damage Termination Notice (the “Damage Termination Date”), which Damage
Termination Date shall not be less than ten (10) business days following the
date such Damage Termination Notice was delivered to Landlord. Notwithstanding
the foregoing, if Tenant delivers a Damage Termination Notice to Landlord, then
Landlord shall have the right to suspend the occurrence of the Damage
Termination Date for a period ending thirty (30) days after the Damage
Termination Date set forth in the Damage Termination Notice by delivering to
Tenant, within five (5) business days of Landlord’s receipt of the Damage
Termination Notice, written notice that it is Landlord’s good faith judgment
that the repairs shall be substantially completed within thirty (30) days after
the Damage Termination Date. If repairs shall be substantially completed prior
to the expiration of such thirty (30)-day period, then the Damage Termination
Notice shall be of no force or effect and this Lease shall continue, but if the
repairs shall not be substantially completed within such thirty (30)-day period,
then this Lease shall automatically terminate upon the expiration of such thirty
(30)-day period. Notwithstanding anything set forth to the contrary in this
Section 11.2, Tenant shall have the right to terminate this Lease under this
Section 11.2 only if each of the following conditions are satisfied: (a) the
damage to the Project by fire or other casualty, was not caused by the
negligence or willful misconduct of Tenant or a Tenant Party; (b) Tenant is not
then in economic or material non-economic default under this Lease; (c) as a
result of the damage, Tenant, in its commercially reasonable business judgment,
cannot conduct business from the Premises for the Permitted Use; and, (d) as a
result of the damage to the Project, Tenant in fact does not occupy or conduct
business from the Premises for the Permitted Use. In the event this Lease is
terminated in accordance with the terms of this Section 11.2, Tenant shall
assign to Landlord (or to any party designated by Landlord) all insurance
proceeds payable to Tenant under Tenant’s insurance required under Section 10.4
of this Lease.

 

      535 MISSION STREET    -33-    [Envivio, Inc.]



--------------------------------------------------------------------------------

11.3 Waiver of Statutory Provisions. The provisions of this Lease, including
this Article 11, constitute an express agreement between Landlord and Tenant
with respect to any and all damage to, or destruction of, all or any part of the
Premises, the Building or the Project, and any statute or regulation of the
State of California, including, without limitation, Sections 1932(2) and 1933(4)
of the California Civil Code, with respect to any rights or obligations
concerning damage or destruction in the absence of an express agreement between
the parties, and any other statute or regulation, now or hereafter in effect,
shall have no application to this Lease or any damage or destruction to all or
any part of the Premises, the Building or the Project.

 

      535 MISSION STREET    -34-    [Envivio, Inc.]



--------------------------------------------------------------------------------

ARTICLE 12

NONWAIVER

No provision of this Lease shall be deemed waived by either party hereto unless
expressly waived in a writing signed thereby. The waiver by either party hereto
of any breach of any term, covenant or condition herein contained shall not be
deemed to be a waiver of any subsequent breach of same or any other term,
covenant or condition herein contained. The subsequent acceptance of Rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the particular Rent so accepted, regardless of
Landlord’s knowledge of such preceding breach at the time of acceptance of such
Rent. No acceptance of a lesser amount than the Rent herein stipulated shall be
deemed a waiver of Landlord’s right to receive the full amount due, nor shall
any endorsement or statement on any check or payment or any letter accompanying
such check or payment be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord’s right to recover
the full amount due. No receipt of monies by Landlord from Tenant after the
termination of this Lease shall in any way alter the length of the Lease Term or
of Tenant’s right of possession hereunder, or after the giving of any notice
shall reinstate, continue or extend the Lease Term or affect any notice given
Tenant prior to the receipt of such monies, it being agreed that after the
service of notice or the commencement of a suit, or after final judgment for
possession of the Premises, Landlord may receive and collect any Rent due, and
the payment of said Rent shall not waive or affect said notice, suit or
judgment. No payment of Rent by Tenant after a breach by Landlord shall be
deemed a waiver of any breach by Landlord.

ARTICLE 13

CONDEMNATION

If the whole or any part of the Premises, Building or Project shall be taken by
power of eminent domain or condemned by any competent authority for any public
or quasi-public use or purpose, or if any adjacent property or street shall be
so taken or condemned, or reconfigured or vacated by such authority in such
manner as to require the use, reconstruction or remodeling of any part of the
Premises, Building or Project, or if Landlord shall grant a deed or other
instrument in lieu of such taking by eminent domain or condemnation, Landlord
shall have the option to terminate this Lease effective as of the date
possession is required to be surrendered to the authority. If more than
twenty-five percent (25%) of the rentable square feet of the Premises is taken,
or if all reasonable access to the Premises is substantially impaired, in each
case for a period in excess of one hundred eighty (180) days, Tenant shall have
the option to terminate this Lease effective as of the date possession is
required to be surrendered to the authority; provided, however, that Landlord
shall only have the right to terminate this Lease as provided above if Landlord
terminates the leases of all other tenants in the Building similarly affected by
the taking. Tenant shall not because of such taking assert any claim against
Landlord or the authority for any compensation because of such taking and
Landlord shall be entitled to the entire award or payment in connection
therewith, except that Tenant shall have the right to file any separate claim
available to Tenant for any taking of Tenant’s personal property and fixtures
belonging to Tenant and removable by Tenant upon expiration of the Lease Term
pursuant to the terms of this Lease, and for moving expenses, so long as such
claims do not diminish the award available to Landlord, its ground lessor with
respect to the Building or Project or its mortgagee, and such claim is payable
separately to Tenant. All Rent shall be apportioned as of the date of such
termination. If any part of the Premises shall be taken, and this Lease shall
not be so terminated, the Rent shall be proportionately abated. Tenant hereby
waives any and all rights it might otherwise have pursuant to Section 1265.130
of the California Code of Civil Procedure. Notwithstanding anything to the
contrary contained in this Article 13, in the event of a temporary taking of all
or any portion of the Premises for a period of one hundred eighty (180) days or
less, then this Lease shall not terminate but the Base Rent and the Additional
Rent shall be abated for the period of such taking in proportion to the ratio
that the amount of rentable square feet of the Premises taken bears to the total
rentable square feet of the Premises. Landlord shall be entitled to receive the
entire award made in connection with any such temporary taking.

 

      535 MISSION STREET    -35-    [Envivio, Inc.]



--------------------------------------------------------------------------------

ARTICLE 14

ASSIGNMENT AND SUBLETTING

14.1 Transfers. Tenant shall not, without the prior written consent of Landlord,
assign, mortgage, pledge, hypothecate, encumber, or permit any lien to attach
to, or otherwise transfer, this Lease or any interest hereunder, permit any
assignment, or other transfer of this Lease or any interest hereunder by
operation of law, sublet the Premises or any part thereof, or enter into any
license or concession agreements or otherwise permit the occupancy or use of the
Premises or any part thereof by any persons other than Tenant and its employees
and contractors (all of the foregoing are hereinafter sometimes referred to
individually as a “Transfer,” and, collectively, as “Transfers” and any person
to whom any Transfer is made or sought to be made is hereinafter sometimes
referred to as a “Transferee”). If Tenant desires Landlord’s consent to any
Transfer, Tenant shall notify Landlord in writing, which notice (the “Transfer
Notice”) shall include (i) the proposed effective date of the Transfer, which
shall not be less than thirty (30) days nor more than one hundred eighty
(180) days after the date of delivery of the Transfer Notice, (ii) a description
of the portion of the Premises to be transferred (the “Subject Space”),
(iii) all of the terms of the proposed Transfer and the consideration therefor,
including calculation of the “Transfer Premium”, as that term is defined in
Section 14.3 below, in connection with such Transfer, the name and address of
the proposed Transferee, and a copy of all existing executed and/or proposed
documentation pertaining to the proposed Transfer, including all existing
operative documents to be executed to evidence such Transfer or the agreements
incidental or related to such Transfer, provided that Landlord shall have the
right to require Tenant to utilize Landlord’s standard Transfer documents in
connection with the documentation of such Transfer, (iv) current financial
statements of the proposed Transferee certified by an officer, partner or owner
thereof, business credit and personal references and history of the proposed
Transferee and any other information required by Landlord which will enable
Landlord to determine the financial responsibility, character, and reputation of
the proposed Transferee, nature of such Transferee’s business and proposed use
of the Subject Space, and (v) an executed estoppel certificate from Tenant in
the form attached hereto as Exhibit E. Any Transfer made without Landlord’s
prior written consent shall, at Landlord’s option, be null, void and of no
effect, and shall, at Landlord’s option, constitute a default by Tenant under
this Lease. Whether or not Landlord consents to any proposed Transfer, Tenant
shall pay Landlord’s review and processing fees, as well as any reasonable
professional fees (including, without limitation, attorneys’, accountants’,
architects’, engineers’ and consultants’ fees) incurred by Landlord, within
thirty (30) days after written request by Landlord.

 

      535 MISSION STREET    -36-    [Envivio, Inc.]



--------------------------------------------------------------------------------

14.2 Landlord’s Consent. Landlord shall not unreasonably withhold its consent to
any proposed Transfer of the Subject Space to the Transferee on the terms
specified in the Transfer Notice, and shall grant or withhold such consent
within fifteen (15) days following the date upon which Landlord receives a
“complete” Transfer Notice from Tenant (i.e., a Transfer Notice that includes
all documents and information required pursuant to Section 14.1 of this Lease,
above). Without limitation as to other reasonable grounds for withholding
consent, the parties hereby agree that it shall be reasonable under this Lease
and under any applicable law for Landlord to withhold consent to any proposed
Transfer where one or more of the following apply:

14.2.1 The Transferee is of a character or reputation or engaged in a business
which is not consistent with the quality of the Building or the Project, or
would be a significantly less prestigious occupant of the Building than Tenant;

14.2.2 The Transferee intends to use the Subject Space for purposes which are
not permitted under this Lease;

14.2.3 The Transferee is either a governmental agency or instrumentality
thereof;

14.2.4 The Transferee is not a party of reasonable financial worth and/or
financial stability in light of the responsibilities to be undertaken in
connection with the Transfer on the date consent is requested;

14.2.5 The proposed Transfer would cause a violation of another lease for space
in the Project, or would give an occupant of the Project a right to cancel its
lease;

14.2.6 Either the proposed Transferee, or any person or entity which directly or
indirectly, controls, is controlled by, or is under common control with, the
proposed Transferee, (i) occupies space in the Project at the time of the
request for consent, or (ii) is negotiating or has negotiated with Landlord to
lease space in the Project, or (iii) Landlord is currently meeting with (or has
previously met with) the proposed Transferee to tour space in the Project;

14.2.7 In Landlord’s reasonable judgment, the use of the Premises by the
proposed Transferee would not be comparable to the types of office use by other
tenants in the Project, would entail any alterations which would materially
lessen the value of the tenant improvements in the Premises, would result in
more than a reasonable density of occupants per square foot of the Premises,
would increase the burden on elevators or other Building systems or equipment
over the burden thereon prior to the proposed Transfer, or would require
increased services by Landlord;

14.2.8 The rent charged by Tenant to such Transferee during the term of such
Transfer (the “Transferee’s Rent”), calculated using a present value analysis,
is less than ninety-five percent (95%) of the rent being quoted by Landlord at
the time of such Transfer for comparable space in the Project for a comparable
term (the “Quoted Rent”), calculated using a present value analysis;

14.2.9 The proposed Transfer is of less than the entire Premises; or

14.2.10 Any part of the rent payable under the proposed Transfer shall be based
in whole or in part on the income or profits derived from the Subject Space or
if any proposed Transfer shall potentially have any adverse effect on the real
estate investment trust qualification requirements applicable to Landlord and
its affiliates.

 

      535 MISSION STREET    -37-    [Envivio, Inc.]



--------------------------------------------------------------------------------

If Landlord consents to any Transfer pursuant to the terms of this Section 14.2
(and does not exercise any recapture rights Landlord may have under Section 14.4
of this Lease), Tenant may within six (6) months after Landlord’s consent, but
not later than the expiration of said six-month period, enter into such Transfer
of the Premises or portion thereof, upon substantially the same terms and
conditions as are set forth in the Transfer Notice furnished by Tenant to
Landlord pursuant to Section 14.1 of this Lease, provided that if there are any
changes in the terms and conditions from those specified in the Transfer Notice
(i) such that Landlord would initially have been entitled to refuse its consent
to such Transfer under this Section 14.2, or (ii) which would cause the proposed
Transfer to be more favorable to the Transferee than the terms set forth in
Tenant’s original Transfer Notice, Tenant shall again submit the Transfer to
Landlord for its approval and other action under this Article 14 (including
Landlord’s right of recapture, if any, under Section 14.4 of this Lease).
Notwithstanding anything to the contrary in this Lease, if Tenant or any
proposed Transferee claims that Landlord has unreasonably withheld or delayed
its consent under Section 14.2 or otherwise has breached or acted unreasonably
under this Article 14, their sole remedies shall be a declaratory judgment and
an injunction for the relief sought, and Tenant hereby waives the provisions of
Section 1995.310 of the California Civil Code, or any successor statute, and all
other remedies, including, without limitation, any right at law or equity to
terminate this Lease, on its own behalf and, to the extent permitted under all
applicable laws, on behalf of the proposed Transferee. Tenant shall indemnify,
defend and hold harmless Landlord from any and all liability, losses, claims,
damages, costs, expenses, causes of action and proceedings involving any third
party or parties (including without limitation Tenant’s proposed subtenant or
assignee) who claim they were damaged by Landlord’s wrongful withholding or
conditioning of Landlord’s consent.

14.3 Transfer Premium. If Landlord consents to a Transfer, as a condition
thereto which the parties hereby agree is reasonable, Tenant shall pay to
Landlord one hundred percent (100%) of any “Transfer Premium,” as that term is
defined in this Section 14.3, received by Tenant from such Transferee. “Transfer
Premium” shall mean all rent, additional rent or other consideration payable by
such Transferee in connection with the Transfer in excess of the Rent and
Additional Rent payable by Tenant under this Lease during the term of the
Transfer on a per rentable square foot basis if less than all of the Premises is
transferred, after deducting the reasonable expenses incurred by Tenant for
(i) any changes, alterations and improvements to the Premises in connection with
the Transfer, (ii) any free base rent reasonably provided to the Transferee in
connection with the Transfer (provided that such free rent shall be deducted
only to the extent the same is included in the calculation of total
consideration payable by such Transferee), and (iii) any brokerage commissions
in connection with the Transfer and (iv) legal fees reasonably incurred in
connection with the Transfer (collectively, “Tenant’s Subleasing Costs”).
“Transfer Premium” shall also include, but not be limited to, key money, bonus
money or other cash consideration paid by Transferee to Tenant in connection
with such Transfer, and any payment in excess of fair market value for services
rendered by Tenant to Transferee or for assets, fixtures, inventory, equipment,
or furniture transferred by Tenant to Transferee in connection with such
Transfer. Landlord shall make a reasonable determination of the amount of
Landlord’s applicable share of the Transfer Premium on a monthly basis as rent
or other consideration is paid by Transferee to Tenant under the Transfer. For
purposes of calculating the Transfer Premium on a monthly basis, Tenant’s
Subleasing Costs shall be deemed to be expended by Tenant in equal monthly
amounts over the entire term of the Transfer.

 

      535 MISSION STREET    -38-    [Envivio, Inc.]



--------------------------------------------------------------------------------

14.4 Landlord’s Option as to Subject Space. Notwithstanding anything to the
contrary contained in this Article 14, Landlord shall have the option, by giving
written notice to Tenant within thirty (30) days after receipt of any Transfer
Notice, to (i) recapture the Subject Space, or (ii) take an assignment or
sublease of the Subject Space from Tenant. Such recapture or sublease or
assignment notice, shall cancel and terminate this Lease, or create a sublease
or assignment, as the case may be, with respect to the Subject Space as of the
date stated in the Transfer Notice as the effective date of the proposed
Transfer. In the event of a recapture by Landlord, if this Lease shall be
canceled with respect to less than the entire Premises, then (i) the Rent
reserved herein shall be prorated on the basis of the number of rentable square
feet retained by Tenant in proportion to the number of rentable square feet
contained in the Premises; (ii) this Lease as so amended shall continue
thereafter in full force and effect, and upon request of either party, the
parties shall execute written confirmation of the same; and (iii) Landlord shall
construct or cause to be constructed a demising wall separating that portion of
the Premises recaptured by Landlord from that portion of the Premises retained
by Tenant; provided that, Tenant hereby agrees that, notwithstanding Tenant’s
occupancy of its retained portion of the Premises during the construction of
such demising wall by Landlord, Landlord shall be permitted to construct such
demising wall during normal business hours, without any obligation to pay
overtime or other premiums, and the construction of such demising wall by
Landlord shall in no way constitute a constructive eviction of Tenant nor
entitle Tenant to any abatement of Rent with respect to its retained portion of
the Premises, and Landlord shall have no responsibility or for any reason be
liable to Tenant for any direct or indirect injury to or interference with
Tenant’s business arising from the construction of such demising wall, nor shall
Tenant be entitled to any compensation or damages from Landlord for loss of the
use of the whole or any part of its retained portion of the Premises or of
Tenant’s personal property or improvements resulting from the construction of
such demising wall, or for any inconvenience or annoyance occasioned by the
construction of such demising wall; and provided further that, Tenant shall be
responsible for, and shall pay to Landlord promptly upon being billed therefor,
fifty percent (50%) of all costs related to the construction of such demising
wall, including Landlord’s standard fee for its involvement with such demising
wall. If Landlord declines, or fails to elect in a timely manner, to recapture,
sublease or take an assignment of the Subject Space under this Section 14.4,
then, provided Landlord has consented to the proposed Transfer, Tenant shall be
entitled to proceed to transfer the Subject Space to the proposed Transferee,
subject to provisions of this Article 14.

14.5 Effect of Transfer. If Landlord consents to a Transfer, then (i) the terms
and conditions of this Lease shall in no way be deemed to have been waived or
modified; (ii) such consent shall not be deemed consent to any further Transfer
by either Tenant or a Transferee; (iii) Tenant shall deliver to Landlord,
promptly after execution, an original executed copy of all documentation
pertaining to the Transfer in form and content reasonably acceptable to
Landlord, including, without limitation, at Landlord’s option, a “Transfer
Agreement,” as that term is defined in this Section 14.5, below; (iv) Tenant
shall furnish upon Landlord’s request a complete statement, certified by an
independent certified public accountant, or Tenant’s chief financial officer,
setting forth in detail the computation of any Transfer Premium Tenant has
derived and shall derive from such Transfer; and (v) no Transfer relating to
this Lease or agreement entered into with respect thereto, whether with or
without Landlord’s consent, shall relieve Tenant or any guarantor of the Lease
from any liability under this Lease, including, without limitation, in
connection with the Subject Space, and, in the event of a Transfer of Tenant’s
entire interest in this Lease, the liability of Tenant and such Transferee shall
be joint and several. Landlord or its authorized representatives shall have the
right at all reasonable times to audit the books, records and papers of Tenant
relating to any Transfer, and shall have the right to make copies thereof. If
the Transfer Premium respecting any Transfer shall be found understated, Tenant
shall, within thirty (30) days after demand, pay the deficiency, and if
understated by more than two percent (2%), Tenant shall pay Landlord’s costs of
such audit. Notwithstanding anything to the contrary contained in this
Article 14, Landlord, at its option in its sole and absolute discretion, may
require, as a condition to the validity of any Transfer, that both Tenant and
such Transferee enter into a separate written agreement directly with Landlord
(a “Transfer Agreement”), which Transfer Agreement, among other things, shall
create privity of contract between Landlord and such Transferee with respect to
the provisions of this Article 14, and shall contain such terms and provisions
as Landlord may reasonably require, including, without limitation, the
following: (A) such Transferee’s agreement to be bound by all the obligations of
Tenant under this Lease (including, but not limited to, Tenant’s obligation to
pay Rent), provided that, in the event of a Transfer of less than the entire
Premises, the obligations to which such Transferee shall agree to be so bound
shall be prorated on a basis of the number of rentable square feet of the
Subject Space in proportion to the number of square feet in the Premises;
(B) such Transferee’s acknowledgment of, and agreement that such Transfer shall
be subordinate and subject to, Landlord’s rights under Section 19.3 of this
Lease; and (C) Tenant’s and such Transferee’s recognition of, and agreement to
be bound by, all the terms and provisions of this Article 14, including, but not
limited to, any such terms and provisions which Landlord, at its option,
requires to be expressly set forth in such Transfer Agreement. Upon the
occurrence of any default by Transferee under such Transfer, Landlord shall have
the right, at its option, but not the obligation, on behalf of Tenant, to pursue
any or all of the remedies available to Tenant under such Transfer or at law or
in equity (all of which remedies shall be distinct, separate and cumulative).

 

      535 MISSION STREET    -39-    [Envivio, Inc.]



--------------------------------------------------------------------------------

14.6 Occurrence of Default. Any Transfer hereunder, whether or not such
Transferee shall have executed a Transfer Agreement, shall be subordinate and
subject to the provisions of this Lease, and if this Lease shall be terminated
during the term of any Transfer, then Landlord shall have all of the rights set
forth in Section 19.3 of this Lease with respect to such Transfer. In addition,
if Tenant shall be in default under this Lease, then Landlord is hereby
irrevocably authorized, as Tenant’s agent and attorney-in-fact, to direct any
Transferee to make all payments under or in connection with a Transfer directly
to Landlord (which payments Landlord shall apply towards Tenant’s obligations
under this Lease) until such default is cured. Such Transferee shall rely on any
representation by Landlord that Tenant is in default hereunder, without any need
for confirmation thereof by Tenant. Upon any assignment, the assignee shall
assume in writing all obligations and covenants of Tenant thereafter to be
performed or observed under this Lease. No collection or acceptance of rent by
Landlord from any Transferee shall be deemed a waiver of any provision of this
Article 14 or the approval of any Transferee or a release of Tenant from any
obligation under this Lease, whether theretofore or thereafter accruing. In no
event shall Landlord’s enforcement of any provision of this Lease against any
Transferee be deemed a waiver of Landlord’s right to enforce any term of this
Lease against Tenant or any other person. If Tenant’s obligations hereunder have
been guaranteed, Landlord’s consent to any Transfer shall not be effective
unless the guarantor also consents to such Transfer.

14.7 Additional Transfers. For purposes of this Lease, the term “Transfer” shall
also include (i) if Tenant is a partnership or a limited liability company, the
withdrawal or change, voluntary, involuntary or by operation of law, of fifty
percent (50%) or more of the partners or members, as applicable, or transfer of
fifty percent (50%) or more of partnership, ownership or membership interests
(as applicable), within a twelve (12)-month period, or the dissolution of the
partnership or limited liability company without immediate reconstitution
thereof, and (ii) if Tenant is a closely held corporation (i.e., whose stock is
not publicly held and not traded through an exchange or over the counter),
(A) the dissolution, merger, consolidation or other reorganization of Tenant or
(B) the sale or other transfer of an aggregate of fifty percent (50%) or more of
the voting shares of Tenant (other than to immediate family members by reason of
gift or death), within a twelve (12)-month period, or (C) the sale, mortgage,
hypothecation or pledge of an aggregate of fifty percent (50%) or more of the
value of the unencumbered assets of Tenant within a twelve (12)-month period.

 

      535 MISSION STREET    -40-    [Envivio, Inc.]



--------------------------------------------------------------------------------

14.8 Deemed Consent Transfers. Notwithstanding anything to the contrary
contained in this Lease, an assignment or subletting of all or a portion of the
Premises to an affiliate of Tenant (an entity which is controlled by, controls,
or is under common control with, Tenant as of the date of this Lease) (such
assignee or sublessee shall be hereinafter referred to as a “Permitted
Transferee”), shall not be deemed a Transfer requiring Landlord’s consent under
this Article 14, provided that (i) Tenant notifies Landlord of any such
assignment or sublease and promptly supplies Landlord with any documents or
information reasonably requested by Landlord regarding such Permitted Transferee
as set forth above, (ii) such assignment or sublease is not a subterfuge by
Tenant to avoid its obligations under this Lease, it being understood that such
Permitted Transferee shall thereafter become liable under this Lease, on a joint
and several basis, with Tenant, and (iii) such Permitted Transferee under this
Section 14.8 shall be of a character and reputation consistent with the quality
of the Building. “Control,” as used in this Section 14.8, shall mean the
ownership, directly or indirectly, of at least fifty-one percent (51%) of the
voting securities of, or possession of the right to vote, in the ordinary
direction of its affairs, of at least fifty-one percent (51%) of the voting
interest in, any person or entity.

ARTICLE 15

SURRENDER OF PREMISES; OWNERSHIP AND

REMOVAL OF TRADE FIXTURES

15.1 Surrender of Premises. No act or thing done by Landlord or any agent or
employee of Landlord during the Lease Term shall be deemed to constitute an
acceptance by Landlord of a surrender of the Premises unless such intent is
specifically acknowledged in writing by Landlord. The delivery of keys to the
Premises to Landlord or any agent or employee of Landlord shall not constitute a
surrender of the Premises or effect a termination of this Lease, whether or not
the keys are thereafter retained by Landlord, and notwithstanding such delivery
Tenant shall be entitled to the return of such keys at any reasonable time upon
request until this Lease shall have been properly terminated. The voluntary or
other surrender of this Lease by Tenant, whether accepted by Landlord or not, or
a mutual termination hereof, shall not work a merger, and at the option of
Landlord shall operate as an assignment to Landlord of all subleases or
subtenancies affecting the Premises or terminate any or all such sublessees or
subtenancies.

15.2 Removal of Tenant Property by Tenant. Upon the expiration of the Lease
Term, or upon any earlier termination of this Lease, Tenant shall, subject to
the provisions of this Article 15, quit and surrender possession of the Premises
to Landlord in as good order and condition as when Tenant took possession and as
thereafter improved by Landlord and/or Tenant, reasonable wear and tear and
repairs which are specifically made the responsibility of Landlord hereunder
excepted. Upon such expiration or termination, Tenant shall, without expense to
Landlord, remove or cause to be removed from the Premises all debris and
rubbish, such items of furniture, equipment, business and trade fixtures,
free-standing cabinet work, movable partitions and other articles of personal
property owned by Tenant or installed or placed by Tenant at its expense in the
Premises, and such similar articles of any other persons claiming under Tenant,
as Landlord may, in its sole discretion, require to be removed, and Tenant shall
repair at its own expense all damage to the Premises and Building resulting from
such removal.

 

      535 MISSION STREET    -41-    [Envivio, Inc.]



--------------------------------------------------------------------------------

ARTICLE 16

HOLDING OVER

If Tenant holds over after the expiration of the Lease Term or earlier
termination thereof, with the express or implied consent of Landlord, such
tenancy shall be from month-to-month only, and shall not constitute a renewal
hereof or an extension for any further term, and in such case Rent shall be
payable at a monthly rate equal to (i) one hundred fifty percent (150%) of the
Rent applicable during the last rental period of the Lease Term under this
Lease, and one hundred percent (100%) of all Additional Rent due, for the first
(1st) month of such holdover, and (ii) two hundred percent (200%) of the Base
Rent applicable during the last rental period of the Lease Term under this
Lease, and one hundred percent (100%) of all Additional Rent due, thereafter.
Such month-to-month tenancy shall be subject to every other applicable term,
covenant and agreement contained herein. Nothing contained in this Article 16
shall be construed as consent by Landlord to any holding over by Tenant, and
Landlord expressly reserves the right to require Tenant to surrender possession
of the Premises to Landlord as provided in this Lease upon the expiration or
other termination of this Lease. The provisions of this Article 16 shall not be
deemed to limit or constitute a waiver of any other rights or remedies of
Landlord provided herein or at law. If Tenant fails to surrender the Premises
upon the termination or expiration of this Lease, in addition to any other
liabilities to Landlord accruing therefrom, Tenant shall protect, defend,
indemnify and hold Landlord harmless from all loss, costs (including reasonable
attorneys’ fees) and liability resulting from such failure, including, without
limiting the generality of the foregoing, any claims made by any succeeding
tenant founded upon such failure to surrender and any lost profits to Landlord
resulting therefrom.

ARTICLE 17

ESTOPPEL CERTIFICATES

Within ten (10) business days following a request in writing by Landlord, Tenant
shall execute, acknowledge and deliver to Landlord an estoppel certificate,
which, as submitted by Landlord, shall be substantially in the form of
Exhibit E, attached hereto (or such other form as may be required by any
prospective mortgagee or purchaser of the Project, or any portion thereof),
indicating therein any exceptions thereto that may exist at that time, and shall
also contain any other information reasonably requested by Landlord or
Landlord’s mortgagee or prospective mortgagee. Any such certificate may be
relied upon by any prospective mortgagee or purchaser of all or any portion of
the Project. Tenant shall execute and deliver whatever other instruments may be
reasonably required for such purposes. At any time during the Lease Term,
Landlord may require Tenant to provide Landlord with a current financial
statement and financial statements of the two (2) years prior to the current
financial statement year. Such statements shall be prepared in accordance with
generally accepted accounting principles and, if such is the normal practice of
Tenant, shall be audited by an independent certified public accountant. Failure
of Tenant to timely execute, acknowledge and deliver such estoppel certificate
or other instruments shall constitute an acceptance of the Premises and an
acknowledgment by Tenant that statements included in the estoppel certificate
are true and correct, without exception.

 

      535 MISSION STREET    -42-    [Envivio, Inc.]



--------------------------------------------------------------------------------

ARTICLE 18

MORTGAGE OR GROUND LEASE

18.1 Subordination. This Lease shall be subject and subordinate to all present
and future ground or underlying leases of the Building or Project and to the
lien of any mortgage, trust deed or other encumbrances now or hereafter in force
against the Building or Project or any part thereof, if any, and to all
renewals, extensions, modifications, consolidations and replacements thereof,
and to all advances made or hereafter to be made upon the security of such
mortgages or trust deeds, unless the holders of such mortgages, trust deeds or
other encumbrances, or the lessors under such ground lease or underlying leases,
require in writing that this Lease be superior thereto. Tenant covenants and
agrees in the event any proceedings are brought for the foreclosure of any such
mortgage or deed in lieu thereof (or if any ground lease is terminated), to
attorn, without any deductions or set-offs whatsoever, to the lienholder or
purchaser or any successors thereto upon any such foreclosure sale or deed in
lieu thereof (or to the ground lessor), if so requested to do so by such
purchaser or lienholder or ground lessor, and to recognize such purchaser or
lienholder or ground lessor as the lessor under this Lease, provided such
lienholder or purchaser or ground lessor shall agree to accept this Lease and
not disturb Tenant’s occupancy, so long as Tenant timely pays the rent and
observes and performs the terms, covenants and conditions of this Lease to be
observed and performed by Tenant. Landlord’s interest herein may be assigned as
security at any time to any lienholder. Tenant shall, within ten (10) business
days of request by Landlord on behalf of any lienholder, execute such further
commercially reasonable instruments or assurances which are reasonably necessary
to evidence or confirm the subordination or superiority of this Lease to any
such mortgages, trust deeds, ground leases or underlying leases. Tenant waives
the provisions of any current or future statute, rule or law which may give or
purport to give Tenant any right or election to terminate or otherwise adversely
affect this Lease and the obligations of the Tenant hereunder in the event of
any foreclosure proceeding or sale.

18.2 Notice to Lienholder or Ground Lessor. Notwithstanding anything to the
contrary contained in Article 28, below, or elsewhere in this Lease, upon
receipt by Tenant of written notice from any holder of a mortgage, trust deed or
other encumbrance in force against the Building or the Project or any part
thereof which includes the Premises or any lessor under a ground lease or
underlying lease of the Building or the Project (collectively, a “Mortgagee”),
or from Landlord, which notice sets forth the address of such lienholder or
ground lessor, no notice from Tenant to Landlord shall be effective unless and
until a copy of the same is given to such lienholder or ground lessor at the
appropriate address therefor (as specified in the above-described notice or at
such other places as may be designated from time to time in a notice to Tenant
in accordance with Article 28, below), and the curing of any of Landlord’s
defaults by such lienholder or ground lessor within a reasonable period of time
after such notice from Tenant (including a reasonable period of time to obtain
possession of the Building or the Project, as the case may be, if such
lienholder or ground lessor elects to do so) shall be treated as performance by
Landlord. For the purposes of this Article 18, the term “mortgage” shall include
a mortgage on a leasehold interest of Landlord (but not a mortgage on Tenant’s
leasehold interest hereunder).

 

      535 MISSION STREET    -43-    [Envivio, Inc.]



--------------------------------------------------------------------------------

18.3 Assignment of Rents. With reference to any assignment by Landlord of
Landlord’s interest in this Lease, or the Rent payable to Landlord hereunder,
conditional in nature or otherwise, which assignment is made to any holder of a
mortgage, trust deed or other encumbrance in force against the Building or the
Project or any part thereof which includes the Premises or to any lessor under a
ground lease or underlying lease of the Building or the Project, Tenant agrees
as follows:

18.3.1 The execution of any such assignment by Landlord, and the acceptance
thereof by such lienholder or ground lessor, shall never be treated as an
assumption by such lienholder or ground lessor of any of the obligations of
Landlord under this Lease, unless such lienholder or ground lessor shall, by
notice to Tenant, specifically otherwise elect.

18.3.2 Notwithstanding delivery to Tenant of the notice required by
Section 18.3.1, above, such lienholder or ground lessor, respectively, shall be
treated as having assumed Landlord’s obligations under this Lease only upon such
lienholder’s foreclosure of any such mortgage, trust deed or other encumbrance,
or acceptance of a deed in lieu thereof, and taking of possession of the
Building or the Project or applicable portion thereof, or such ground lessor’s
termination of any such ground lease or underlying leases and assumption of
Landlord’s position hereunder, as the case may be. In no event shall such
lienholder, ground lessor or any other successor to Landlord’s interest in this
Lease, as the case may be, be liable for any security deposit paid by Tenant to
Landlord, unless and until such lienholder, ground lessor or other such
successor, respectively, actually has been credited with or has received for its
own account as landlord the amount of such security deposit or any portion
thereof (in which event the liability of such lienholder, ground lessor or other
such successor, as the case may be, shall be limited to the amount actually
credited or received).

18.3.3 In no event shall the acquisition of title to the Building and the land
upon which the Building is located or the Project or any part thereof which
includes the Premises by a purchaser which, simultaneously therewith, leases
back to the seller thereof the entire Building or the land upon which the
Building is located or the Project or the entirety of that part thereof acquired
by such purchaser, as the case may be, be treated as an assumption, by operation
of law or otherwise, of Landlord’s obligations under this Lease, but Tenant
shall look solely to such seller-lessee, or to the successors to or assigns of
such seller-lessee’s estate, for performance of Landlord’s obligations under
this Lease. In any such event, this Lease shall be subject and subordinate to
the lease to such seller-lessee, and Tenant covenants and agrees in the event
the lease to such seller-lessee is terminated to attorn, without any deductions
or set-offs whatsoever, to such purchaser-lessor, if so requested to do so by
such purchaser-lessor, and to recognize such purchaser-lessor as the lessor
under this Lease, provided such purchaser-lessor shall agree to accept this
Lease and not disturb Tenant’s occupancy, so long as Tenant timely pays the rent
and observes and performs the terms, covenants and conditions of this Lease to
be observed and performed by Tenant. For all purposes, such seller-lessee, or
the successors to or assigns of such seller-lessee’s estate, shall be the lessor
under this Lease unless and until such seller-lessee’s position shall have been
assumed by such purchaser-lessor.

 

      535 MISSION STREET    -44-    [Envivio, Inc.]



--------------------------------------------------------------------------------

ARTICLE 19

DEFAULTS; REMEDIES

19.1 Events of Default. The occurrence of any of the following shall constitute
a default of this Lease by Tenant:

19.1.1 Any failure by Tenant to pay any Rent or any other charge required to be
paid under this Lease, or any part thereof, within five (5) days after the same
is due; or

19.1.2 Except where a specific time period is otherwise set forth for Tenant’s
performance in this Lease, in which event the failure to perform by Tenant
within such time period shall be a default by Tenant under this Section 19.1.2,
any failure by Tenant to observe or perform any other provision, covenant or
condition of this Lease to be observed or performed by Tenant where such failure
continues for thirty (30) days after written notice thereof from Landlord to
Tenant; provided that if the nature of such default is such that the same cannot
reasonably be cured within a thirty (30) day period, Tenant shall not be deemed
to be in default if it diligently commences such cure within such period and
thereafter diligently proceeds to rectify and cure such default; or

19.1.3 Abandonment or vacation of all or a substantial portion of the Premises
by Tenant; or

19.1.4 The failure by Tenant to observe or perform according to the provisions
of Articles 5, 10, 14, 17 or 18 of this Lease, or any breach by Tenant of the
representations and warranties set forth in Section 29.34 of this Lease, where
such failure continues for more than ten (10) business days after notice from
Landlord; or

19.1.5 Tenant’s failure to occupy the Premises within thirty (30) business days
after the Lease Commencement Date.

The notice periods provided in this Section 19.1 are in lieu of, and not in
addition to, any notice periods provided by law.

19.2 Remedies Upon Default. Upon the occurrence of any event of default by
Tenant, Landlord shall have, in addition to any other remedies available to
Landlord at law or in equity (all of which remedies shall be distinct, separate
and cumulative), the option to pursue any one or more of the following remedies,
each and all of which shall be cumulative and nonexclusive, without any notice
or demand whatsoever.

19.2.1 Terminate this Lease, in which event Tenant shall immediately surrender
the Premises to Landlord, and if Tenant fails to do so, Landlord may, without
prejudice to any other remedy which it may have for possession or arrearages in
Rent, enter upon and take possession of the Premises and expel or remove Tenant
and any other person who may be occupying the Premises or any part thereof,
without being liable for prosecution or any claim or damages therefor; and
Landlord may recover from Tenant the following:

(a) The worth at the time of award of any unpaid Rent which has been earned at
the time of such termination; plus

 

      535 MISSION STREET    -45-    [Envivio, Inc.]



--------------------------------------------------------------------------------

(b) The worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

(c) The worth at the time of award of the amount by which the unpaid Rent for
the balance of the Lease Term after the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided; plus

(d) Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including but not limited to, brokerage commissions and
advertising expenses incurred, expenses of remodeling the Premises or any
portion thereof for a new tenant, whether for the same or a different use, and
any special concessions made to obtain a new tenant; and

(e) At Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law.

As used in Sections 19.2.1(i) and 19.2.1(ii), above, the “worth at the time of
award” shall be computed by allowing interest at the rate set forth in
Article 25 of this Lease, but in no case greater than the maximum amount of such
interest permitted by law. As used in Section 19.2.1(iii) above, the “worth at
the time of award” shall be computed by discounting such amount at the discount
rate of the Federal Reserve Bank of San Francisco at the time of award plus one
percent (1%).

19.2.2 Landlord shall have the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee’s breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.

19.2.3 Landlord shall at all times have the rights and remedies (which shall be
cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2, above, or any law or other
provision of this Lease), without prior demand or notice except as required by
applicable law, to seek any declaratory, injunctive or other equitable relief,
and specifically enforce this Lease, or restrain or enjoin a violation or breach
of any provision hereof.

19.3 Subleases of Tenant. If Landlord elects to terminate this Lease on account
of any default by Tenant, as set forth in this Article 19, then Landlord shall
have the right, at Landlord’s option in its sole discretion, (i) to terminate
any and all assignments, subleases, licenses, concessions or other consensual
arrangements for possession entered into by Tenant and affecting the Premises,
in which event Landlord shall have the right to repossess such affected portions
of the Premises by any lawful means, or (ii) to succeed to Tenant’s interest in
any or all such assignments, subleases, licenses, concessions or arrangements,
in which event Landlord may require any assignees, sublessees, licensees or
other parties thereunder to attorn to and recognize Landlord as its assignor,
sublessor, licensor, concessionaire or transferor thereunder. In the event of
Landlord’s election to succeed to Tenant’s interest in any such assignments,
subleases, licenses, concessions or arrangements, Tenant shall, as of the date
of notice by Landlord of such election, have no further right to or interest in
the rent or other consideration receivable thereunder.

 

      535 MISSION STREET    -46-    [Envivio, Inc.]



--------------------------------------------------------------------------------

19.4 Efforts to Relet. No re-entry or repossession, repairs, maintenance,
changes, alterations and additions, reletting, appointment of a receiver to
protect Landlord’s interests hereunder, or any other action or omission by
Landlord shall be construed as an election by Landlord to terminate this Lease
or Tenant’s right to possession, or to accept a surrender of the Premises, nor
shall same operate to release Tenant in whole or in part from any of Tenant’s
obligations hereunder, unless express written notice of such intention is sent
by Landlord to Tenant. Tenant hereby irrevocably waives any right otherwise
available under any law to redeem or reinstate this Lease.

ARTICLE 20

COVENANT OF QUIET ENJOYMENT

Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other terms, covenants, conditions, provisions and agreements herein contained
on the part of Tenant to be kept, observed and performed, shall, during the
Lease Term, peaceably and quietly have, hold and enjoy the Premises subject to
the terms, covenants, conditions, provisions and agreements hereof without
interference by any persons lawfully claiming by or through Landlord. The
foregoing covenant is in lieu of any other covenant express or implied.

ARTICLE 21

LETTER OF CREDIT

21.1 Delivery of Letter of Credit. Tenant shall deliver to Landlord concurrent
with Tenant’s execution of this Lease, as protection for the full and faithful
performance by Tenant of all of its obligations under this Lease and for all
losses and damages Landlord may suffer (or which Landlord reasonably estimates
that it may suffer) as a result of any breach or default by Tenant under this
Lease, an unconditional, clean, irrevocable negotiable standby letter of credit
(the “L-C”) in the amount set forth in Section 8 of the Summary (the “L-C
Amount”), in the form attached hereto as Exhibit G, payable in the City of San
Francisco, California, running in favor of Landlord, drawn on a bank (the
“Bank”) reasonably approved by Landlord and at a minimum having a long term
issuer credit rating from Standard and Poor’s Professional Rating Service of A
or a comparable rating from Moody’s Professional Rating Service (the “Credit
Rating Threshold”), and otherwise conforming in all respects to the requirements
of this Article 21, including, without limitation, all of the requirements of
Section 21.2 below, all as set forth more particularly herein below. Tenant
shall pay all expenses, points and/or fees incurred by Tenant in obtaining and
maintaining the L-C. In the event of an assignment by Tenant of its interest in
the Lease (and irrespective of whether Landlord’s consent is required for such
assignment), the acceptance of any replacement or substitute letter of credit by
Landlord from the assignee shall be subject to Landlord’s prior written
approval, in Landlord’s reasonable discretion, and the reasonable attorney’s
fees incurred by Landlord in connection with such determination shall be payable
by Tenant to Landlord within ten (10) days of billing.

 

      535 MISSION STREET    -47-    [Envivio, Inc.]



--------------------------------------------------------------------------------

21.2 In General. The L-C shall be “callable” at sight, permit partial draws and
multiple presentations and drawings, and be otherwise subject to the Uniform
Customs and Practices for Documentary Credits (1993-Rev), International Chamber
of Commerce Publication #500, or the International Standby Practices-ISP 98,
International Chamber of Commerce Publication #590. Tenant further covenants and
warrants as follows:

21.2.1 Landlord Right to Transfer. The L-C shall provide that Landlord, its
successors and assigns, may, at any time and without notice to Tenant and
without first obtaining Tenant’s consent thereto, transfer (one or more times)
all or any portion of its interest in and to the L-C to another party, person or
entity, regardless of whether or not such transfer is separate from or as a part
of the assignment by Landlord of its rights and interests in and to this Lease.
In the event of a transfer of Landlord’s interest in the Building, Landlord
shall transfer the L-C, in whole or in part, to the transferee and thereupon
Landlord shall, without any further agreement between the parties, be released
by Tenant from all liability therefor, and it is agreed that the provisions
hereof shall apply to every transfer or assignment of the whole or any portion
of said L-C to a new landlord. In connection with any such transfer of the L-C
by Landlord, Tenant shall, at Tenant’s sole cost and expense, execute and submit
to the Bank such applications, documents and instruments as may be necessary to
effectuate such transfer, and Tenant shall be responsible for paying the Bank’s
transfer and processing fees in connection therewith.

21.2.2 No Assignment by Tenant. Tenant shall neither assign nor encumber the L-C
or any part thereof. Neither Landlord nor its successors or assigns will be
bound by any assignment, encumbrance, attempted assignment or attempted
encumbrance by Tenant in violation of this Section.

21.2.3 Replenishment. If, as a result of any drawing by Landlord on the L-C
pursuant to its rights set forth in Section 21.3 below, the amount of the L-C
shall be less than the L-C Amount, Tenant shall, within five (5) days
thereafter, provide Landlord with (i) an amendment to the L-C restoring such L-C
to the L-C Amount or (ii) additional L-Cs in an amount equal to the deficiency,
which additional L-Cs shall comply with all of the provisions of this Article
21, and if Tenant fails to comply with the foregoing, notwithstanding anything
to the contrary contained in Section 19.1 above, the same shall constitute an
incurable default by Tenant under this Lease (without the need for any
additional notice and/or cure period).

21.2.4 Renewal; Replacement. If the L-C expires earlier than the date (the “LC
Expiration Date”) that is one hundred twenty (120) days after the expiration of
the Lease Term, Tenant shall deliver a new L-C or certificate of renewal or
extension to Landlord at least sixty (60) days prior to the expiration of the
L-C then held by Landlord, without any action whatsoever on the part of
Landlord, which new L-C shall be irrevocable and automatically renewable through
the LC Expiration Date upon the same terms as the expiring L-C or such other
terms as may be acceptable to Landlord in its sole discretion. In furtherance of
the foregoing, Landlord and Tenant agree that the L-C shall contain a so-called
“evergreen provision,” whereby the L-C will automatically be renewed unless at
least sixty (60) days’ prior written notice of non-renewal is provided by the
issuer to Landlord; provided, however, that the final expiration date identified
in the L-C, beyond which the L-C shall not automatically renew, shall not be
earlier than the LC Expiration Date.

 

      535 MISSION STREET    -48-    [Envivio, Inc.]



--------------------------------------------------------------------------------

21.2.5 Bank’s Financial Condition. If, at any time during the Lease Term, the
Bank’s long term credit rating is reduced below the Credit Rating Threshold, or
if the financial condition of the Bank changes in any other materially adverse
way (either, a “Bank Credit Threat”), then Landlord shall have the right to
require that Tenant obtain from a different issuer a substitute L-C that
complies in all respects with the requirements of this Article 21, and Tenant’s
failure to obtain such substitute L-C within ten (10) days following Landlord’s
written demand therefor (with no other notice or cure or grace period being
applicable thereto, notwithstanding anything in this Lease to the contrary)
shall entitle Landlord, or Landlord’s then managing agent, to immediately draw
upon the then existing L- C in whole or in part, without notice to Tenant, as
more specifically described in Section 21.3 below. Tenant shall be responsible
for the payment of any and all costs incurred with the review of any replacement
L-C (including without limitation Landlord’s reasonable attorneys’ fees), which
replacement is required pursuant to this Section or is otherwise requested by
Tenant.

21.3 Application of Letter of Credit. Tenant hereby acknowledges and agrees that
Landlord is entering into this Lease in material reliance upon the ability of
Landlord to draw upon the L-C as protection for the full and faithful
performance by Tenant of all of its obligations under this Lease and for all
losses and damages Landlord may suffer (or which Landlord reasonably estimates
that it may suffer) as a result of any breach or default by Tenant under this
Lease. Landlord, or its then managing agent, shall have the right to draw down
an amount up to the face amount of the L-C if any of the following shall have
occurred or be applicable: (A) such amount is due to Landlord under the terms
and conditions of this Lease, or (B) Tenant has filed a voluntary petition under
the U. S. Bankruptcy Code or any state bankruptcy code (collectively,
“Bankruptcy Code”), or (C) an involuntary petition has been filed against Tenant
under the Bankruptcy Code, or (D) the Bank has notified Landlord that the L-C
will not be renewed or extended through the LC Expiration Date, or (E) a Bank
Credit Threat or Receivership (as such term is defined in Section 21.6.1 below)
has occurred and Tenant has failed to comply with the requirements of either
Section 21.2.5 above or 21.6 below, as applicable. If Tenant shall breach any
provision of this Lease or otherwise be in default hereunder or if any of the
foregoing events identified in Sections 21.3(B) through (E) shall have occurred,
Landlord may, but without obligation to do so, and without notice to Tenant,
draw upon the L-C, in part or in whole, and the proceeds may be applied by
Landlord (i) to cure any breach or default of Tenant and/or to compensate
Landlord for any and all damages of any kind or nature sustained or which
Landlord reasonably estimates that it will sustain resulting from Tenant’s
breach or default, (ii) against any Rent payable by Tenant under this Lease that
is not paid when due and/or (iii) to pay for all losses and damages that
Landlord has suffered or that Landlord reasonably estimates that it will suffer
as a result of any breach or default by Tenant under this Lease. The use,
application or retention of the L-C, or any portion thereof, by Landlord shall
not prevent Landlord from exercising any other right or remedy provided by this
Lease or by any applicable law, it being intended that Landlord shall not first
be required to proceed against the L-C, and shall not operate as a limitation on
any recovery to which Landlord may otherwise be entitled. Tenant agrees not to
interfere in any way with payment to Landlord of the proceeds of the L-C, either
prior to or following a “draw” by Landlord of any portion of the L-C, regardless
of whether any dispute exists between Tenant and Landlord as to Landlord’s right
to draw upon the L-C. No condition or term of this Lease shall be deemed to
render the L-C conditional to justify the issuer of the L-C in failing to honor
a drawing upon such L-C in a timely manner. Tenant agrees and acknowledges that
(i) the L-C constitutes a separate and independent contract between Landlord and
the Bank, (ii) Tenant is not a third party beneficiary of such contract,
(iii) Tenant has no property interest whatsoever in the L-C or the proceeds
thereof, and (iv) in the event Tenant becomes a debtor under any chapter of the
Bankruptcy Code, neither Tenant, any trustee, nor Tenant’s bankruptcy estate
shall have any right to restrict or limit Landlord’s claim and/or rights to the
L-C and/or the proceeds thereof by application of Section 502(b)(6) of the U. S.
Bankruptcy Code or otherwise.

 

      535 MISSION STREET    -49-    [Envivio, Inc.]



--------------------------------------------------------------------------------

21.4 Letter of Credit not a Security Deposit. Landlord and Tenant acknowledge
and agree that in no event or circumstance shall the L-C or any renewal thereof
or any proceeds thereof be (i) deemed to be or treated as a “security deposit”
within the meaning of California Civil Code Section 1950.7, (ii) subject to the
terms of such Section 1950.7, or (iii) intended to serve as a “security deposit”
within the meaning of such Section 1950.7. The parties hereto (A) recite that
the L-C is not intended to serve as a security deposit and such Section 1950.7
and any and all other laws, rules and regulations applicable to security
deposits in the commercial context (“Security Deposit Laws”) shall have no
applicability or relevancy thereto and (B) waive any and all rights, duties and
obligations either party may now or, in the future, will have relating to or
arising from the Security Deposit Laws.

21.5 Proceeds of Draw. In the event Landlord draws down on the L-C pursuant to
Section 21.3(D) or (E) above, the proceeds of the L-C may be held by Landlord
and applied by Landlord against any Rent payable by Tenant under this Lease that
is not paid when due and/or to pay for all losses and damages that Landlord has
suffered or that Landlord reasonably estimates that it will suffer as a result
of any breach or default by Tenant under this Lease. Any unused proceeds shall
constitute the property of Landlord and need not be segregated from Landlord’s
other assets. Tenant hereby (i) agrees that (A) Tenant has no property interest
whatsoever in the proceeds from any such draw, and (B) such proceeds shall not
be deemed to be or treated as a “security deposit” under the Security Deposit
Law, and (ii) waives all rights, duties and obligations either party may now or,
in the future, will have relating to or arising from the Security Deposit Laws.
Landlord agrees that the amount of any proceeds of the L-C received by Landlord,
and not (a) applied against any Rent payable by Tenant under this Lease that was
not paid when due or (b) used to pay for any losses and/or damages suffered by
Landlord (or reasonably estimated by Landlord that it will suffer) as a result
of any breach or default by Tenant under this Lease (the “Unused L-C Proceeds”),
shall be paid by Landlord to Tenant (x) upon receipt by Landlord of a
replacement L-C in the full L-C Amount, which replacement L-C shall comply in
all respects with the requirements of this Article 21, or (y) within thirty
(30) days after the LC Expiration Date; provided, however, that if prior to the
LC Expiration Date a voluntary petition is filed by Tenant, or an involuntary
petition is filed against Tenant by any of Tenant’s creditors, under the
Bankruptcy Code, then Landlord shall not be obligated to make such payment in
the amount of the Unused L-C Proceeds until either all preference issues
relating to payments under this Lease have been resolved in such bankruptcy or
reorganization case or such bankruptcy or reorganization case has been
dismissed.

 

      535 MISSION STREET    -50-    [Envivio, Inc.]



--------------------------------------------------------------------------------

21.6 Bank Placed Into Receivership.

21.6.1 Bank Placed Into Receivership. In the event the Bank is placed into
receivership or conservatorship (any such event, a “Receivership”) by the
Federal Deposit Insurance Corporation or any successor or similar entity (the
“FDIC”), then, effective as of the date such Receivership occurs, the L-C shall
be deemed to not meet the requirements of this Article 21, and, within ten
(10) days following Landlord’s notice to Tenant of such Receivership (the “LC
Replacement Notice”), Tenant shall replace the L-C with a substitute L-C from a
different issuer reasonably acceptable to Landlord and that complies in all
respects with the requirements of this Article 21. If Tenant fails to replace
such L-C with a substitute L-C from a different issuer pursuant to the terms and
conditions of this Section 21.6.1, then, notwithstanding anything in this Lease
to the contrary, Landlord shall have the right, at Landlord’s option, to either
(i) declare Tenant in default of this Lease for which there shall be no notice
or grace or cure periods being applicable thereto other than the aforesaid ten
(10) day period), in which event, Landlord shall have the right to pursue any
and all remedies available to it under this Lease and at law, including, without
limitation, treating any Receivership as a Bank Credit Threat and exercising
Landlord’s remedies under Section 21.2.5 above, to the extent possible pursuant
to then existing FDIC policy; or (ii) elect to increase the Base Rent due and
owing under the terms of this Lease pursuant to the terms and conditions of
Section 21.6.2 of this Lease, below. Tenant shall be responsible for the payment
of any and all costs incurred with the review of any replacement L-C (including
without limitation Landlord’s reasonable attorneys’ fees), which replacement is
required pursuant to this Section or is otherwise requested by Tenant.

21.6.2 FAILURE TO REPLACE L-C; LIQUIDATED DAMAGES. IN THE EVENT THAT TENANT
FAILS TO REPLACE THE L-C PURSUANT TO, AND WITHIN THE TIME PERIODS SET FORTH IN,
SECTION 21.6.1 OF THIS LEASE, ABOVE, THEN TENANT’S MONTHLY INSTALLMENT OF BASE
RENT SHALL BE INCREASED TO ONE HUNDRED TEN PERCENT (110%) OF ITS THEN EXISTING
LEVEL DURING THE PERIOD COMMENCING ON THE DATE THAT OCCURS TEN (10) DAYS
FOLLOWING THE DATE TENANT RECEIVES THE LC REPLACEMENT NOTICE AND ENDING ON THE
EARLIER TO OCCUR OF (I) THE DATE SUCH REPLACEMENT L-C IS DELIVERED TO LANDLORD
PURSUANT TO THE TERMS OF SECTION 21.6.1, OR (II) THE DATE WHICH IS NINETY
(90) DAYS AFTER THE DATE OF SUCH LC REPLACEMENT NOTICE. IN THE EVENT THAT TENANT
FAILS, DURING SUCH NINETY (90) DAY PERIOD FOLLOWING THE DATE OF THE LC
REPLACEMENT NOTICE, TO CAUSE THE REPLACEMENT L-C TO BE DELIVERED TO LANDLORD
PURSUANT TO THE TERMS OF SECTION 21.6.1, THEN TENANT’S MONTHLY INSTALLMENT OF
BASE RENT SHALL BE INCREASED TO ONE HUNDRED TWENTY-FIVE PERCENT (125%) OF ITS
THEN EXISTING LEVEL DURING THE PERIOD COMMENCING ON THE DATE WHICH IS NINETY
(90) DAYS AFTER THE DATE OF SUCH LC REPLACEMENT NOTICE AND ENDING ON THE DATE
SUCH REPLACEMENT L-C IS DELIVERED TO LANDLORD PURSUANT TO THE TERMS OF SECTION
21.6.1, PROVIDED, HOWEVER, THAT THE TOTAL AGGREGATE AMOUNT OF BASE RENT PAID BY
TENANT IN EXCESS OF THE AMOUNT OF BASE RENT THAT TENANT WOULD HAVE PAID HAD SUCH
L-C REPLACEMENT FAILURE NEVER OCCURRED SHALL IN NO EVENT EXCEED THE L-C AMOUNT.
THE PARTIES AGREE THAT IT WOULD BE IMPRACTICABLE AND EXTREMELY DIFFICULT TO
ASCERTAIN THE ACTUAL DAMAGES SUFFERED BY LANDLORD AS A RESULT OF TENANT’S
FAILURE TO TIMELY REPLACE THE L-C FOLLOWING THE LC REPLACEMENT NOTICE AS
REQUIRED IN SECTION 21.6.1, AND THAT UNDER THE CIRCUMSTANCES EXISTING AS OF THE
DATE OF THIS LEASE, THE LIQUIDATED DAMAGES PROVIDED FOR IN THIS SECTION 21.6.2
REPRESENT A REASONABLE ESTIMATE OF THE DAMAGES WHICH LANDLORD WILL INCUR AS A
RESULT OF SUCH FAILURE, PROVIDED, HOWEVER, THAT THIS PROVISION SHALL NOT WAIVE
OR AFFECT LANDLORD’S RIGHTS AND TENANT’S INDEMNITY OBLIGATIONS UNDER OTHER
SECTIONS OF THIS LEASE. THE PARTIES ACKNOWLEDGE THAT THE PAYMENT OF SUCH
LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE OR PENALTY WITHIN THE MEANING
OF CALIFORNIA CIVIL CODE SECTION 3275 OR 3369, BUT IS INTENDED TO CONSTITUTE
LIQUIDATED DAMAGES TO LANDLORD PURSUANT TO CALIFORNIA CIVIL CODE SECTION 1671.
THE PARTIES HAVE SET FORTH THEIR INITIALS BELOW TO INDICATE THEIR AGREEMENT WITH
THE LIQUIDATED DAMAGES PROVISION CONTAINED IN THIS SECTION 21.6.2.

 

      535 MISSION STREET    -51-    [Envivio, Inc.]



--------------------------------------------------------------------------------

21.7 Reduction of L-C Amount. The L-C Amount shall not be reduced during that
period commencing on the Lease Commencement Date and expiring on the third
(3rd) anniversary of the Lease Commencement Date (the “Fixed Period”). The Fixed
Period shall be automatically extended (without the necessity of notice to
Tenant) by four (4) months upon Tenant’s second (2nd) failure to pay any Rent or
any other charge required to be paid under this Lease, or any part thereof,
beyond applicable notice and cure periods, and shall be extended for an
additional four (4) months upon each similar failure by Tenant thereafter. After
the expiration of the Fixed Period (as the same may be extended pursuant to the
immediately preceding sentence), provided that on or prior to the applicable
Reduction Date, Tenant tenders to Landlord (a) evidence reasonably satisfactory
to Landlord demonstrating the Tenant satisfies the “L-C Reduction Conditions,”
as that term is defined below, and (b) a certificate of amendment to the
existing L-C (or a new L-C), conforming in all respects to the requirements of
this Article 21, in the amount of the applicable L-C Amount as of such Reduction
Date, then the L-C Amount shall be reduced as follows:

 

Date of Reduction

   Amount of Reduction      Remaining L-C Amount  

Third (3rd) anniversary of the Lease Commencement Date

   $ 36,568.70       $ 292,549.64   

Fourth (4th) anniversary of the Lease Commencement Date

   $ 36,568.70       $ 255,980.94   

Fifth (5th) anniversary of the Lease Commencement Date

   $ 36,568.70       $ 219,412.24   

Sixth (6th) anniversary of the Lease Commencement Date

   $ 36,568.70       $ 182,843.54   

Seventh (7th) anniversary of the Lease Commencement Date

   $ 36,568.70       $ 146,274.84   

For purposes of this Section 21.7, the “L-C Reduction Conditions” shall mean
that (i) Tenant is not then in default under this Lease, (ii) for each of the
immediately preceding two (2) consecutive trailing quarters, Tenant has reported
positive earnings before interest and taxes (“EBIT”), as determined in
accordance with (A) Tenant’s non-generally accepted accounting practices
(“GAAP”) reporting, if such non-GAAP reporting excludes only stock compensation
expenses, or (B) GAAP reporting, less stock compensation expenses only, if
Tenant’s non-GAAP reporting makes additional or other adjustments. In the event
Tenant fails to deliver to Landlord evidence reasonably satisfactory to Landlord
demonstrating the Tenant satisfies the L-C Reduction Conditions prior to the
applicable Reduction Date, or if Tenant fails to deliver a certificate of
amendment to the existing L-C as required by this Section 21.7, then the L-C
Amount shall not be reduced upon such applicable Reduction Date, but the terms
of this Section 21.7 shall remain effective and the L-C Amount shall thereafter
be reduced, to the amount applicable to such Reduction Date, on the date Tenant
delivers to Landlord evidence reasonably satisfactory to Landlord demonstrating
that Tenant then satisfies the L-C Reduction Conditions (provided that no such
reductions shall be permitted in the event this Lease is terminated early as a
result of a Tenant default).

 

      535 MISSION STREET    -52-    [Envivio, Inc.]



--------------------------------------------------------------------------------

ARTICLE 22

SUBSTITUTION OF OTHER PREMISES

At any time after the thirty-sixth (36th) month of the initial Lease Term,
Landlord shall have the one-time right to relocate Tenant to other space (the
“Relocation Space”) in the Building comparable to the Premises (e.g. comparable
finishes, comparable number of offices and conference rooms, comparable ceiling
treatment, doors and hardware), and all terms hereof shall apply to the
Relocation Space with equal force and effect, except as otherwise provided in
this Article 22. In such event, Landlord shall reimburse Tenant for any actual
and reasonable out-of-pocket expenses incurred by Tenant in connection with such
relocation, and shall be responsible for the installation of new Lines in the
Relocation Space, if necessary. To the extent Tenant request any upgrades in the
improvements located in such Relocation Space vis-à-vis the improvements then
existing in the Premises (e.g., specialty finishes such as glass, ceiling
treatments, specialty lighting, built-in or custom cabinetry), Tenant shall pay
to Landlord, promptly upon billing therefor, all costs and expenses incurred by
Landlord in connection with such upgraded improvements. In such event, Landlord
shall give Tenant at least ninety (90) days’ prior notice of Landlord’s election
to so relocate Tenant, and shall move Tenant’s effects to the Relocation Space
at Landlord’s sole cost and expense at such time and in such manner as to
inconvenience Tenant as little as reasonably practicable. Simultaneously with
such relocation of the Premises, the parties shall immediately execute an
amendment to this Lease stating the relocation of the Premises, and amending
those Sections of the Summary, and replacing Exhibit A to this Lease, as shall
be necessary to accurately describe the Relocation Space (including, without
limitation, the location and the rentable area of the Relocation Space). In the
event Tenant is relocated in accordance with this Article 22, and the rentable
area of the Relocation Space is not equal to the rentable area of the Premises,
or any such adjustment to the rentable area of the Premises and/or the Building,
all amounts, percentages and figures appearing or referred to in this Lease
based upon such rentable area (including, without limitation, the amounts of the
“Rent” and the “Security Deposit,” as those terms are defined in Article 4 and
Article 21 of this Lease, respectively, and “Tenant’s Share,” as that term is
defined in Section 4.2.10 of this Lease) shall be modified accordingly;
provided, however, that Tenant’s then-existing monetary obligations under this
Lease shall not be increased as a result of such relocation of the Premises to
the Relocation Space. Should Tenant refuse to permit Landlord to move Tenant to
the Relocation Space, Landlord shall have the right to cancel and terminate this
Lease effective sixty (60) days from the date of Landlord’s election to relocate
Tenant.

 

      535 MISSION STREET    -53-    [Envivio, Inc.]



--------------------------------------------------------------------------------

ARTICLE 23

SIGNS

23.1 Full Floors. Subject to Landlord’s prior written approval, in its sole
discretion, and provided all signs are in keeping with the quality, design and
style of the Building and Project, Tenant, if the Premises comprise an entire
floor of the Building, at its sole cost and expense, may install identification
signage anywhere in the Premises including in the elevator lobby of the
Premises, provided that such signs must not be visible from the exterior of the
Building.

23.2 Multi-Tenant Floors. If other tenants occupy space on the floor on which
the Premises is located, Tenant’s identifying signage shall be provided by
Landlord, at Tenant’s cost, and such signage shall be comparable to that used by
Landlord for other similar floors in the Building and shall comply with
Landlord’s then-current Building standard signage program.

23.3 Building Directory. Tenant shall have the right, at no charge to Tenant, to
have Tenant’s name and the names of all of Tenant’s employees at the Premises
entered into Landlord’s electronic directory in the lobby of the Building.

23.4 Prohibited Signage and Other Items. Any signs, notices, logos, pictures,
names or advertisements which are installed and that have not been separately
approved by Landlord may be removed without notice by Landlord at the sole
expense of Tenant. Tenant may not install any signs on the exterior or roof of
the Project or the Common Areas. Any signs, window coverings, or blinds (even if
the same are located behind the Landlord-approved window coverings for the
Building), or other items visible from the exterior of the Premises or Building,
shall be subject to the prior approval of Landlord, in its sole discretion.

ARTICLE 24

COMPLIANCE WITH LAW

24.1 In General. Tenant shall not do anything or suffer anything to be done in
or about the Premises or the Project which will in any way conflict with any
law, statute, ordinance or other governmental rule, regulation or requirement
now in force or which may hereafter be enacted or promulgated, including any
such governmental regulations related to disabled access (collectively,
“Applicable Laws”). At its sole cost and expense, Tenant shall promptly comply
with any Applicable Laws which relate to (i) Tenant’s use of the Premises,
(ii) any Alterations made by Tenant to the Premises, and any Tenant Improvements
in the Premises, or (iii) the Base Building, but as to the Base Building, only
to the extent such obligations are triggered by Alterations made by Tenant to
the Premises to the extent such Alterations are not normal and customary
business office improvements, or triggered by the Tenant Improvements to the
extent such Tenant Improvements are not normal and customary business office
improvements, or triggered by Tenant’s use of the Premises for non-general
office use. Should any standard or regulation now or hereafter be imposed on
Landlord or Tenant by a state, federal or local governmental body charged with
the establishment, regulation and enforcement of occupational, health or safety
standards for employers, employees, landlords or tenants, then Tenant agrees, at
its sole cost and expense, to comply promptly with such standards or regulations
and to cooperate with Landlord, including, without limitation, by taking such
actions as Landlord may reasonably require, in Landlord’s efforts to comply with
such standards or regulations. Tenant shall be responsible, at its sole cost and
expense, to make all alterations to the Premises as are required to comply with
the governmental rules, regulations, requirements or standards described in this
Article 24. The judgment of any court of competent jurisdiction or the admission
of Tenant in any judicial action, regardless of whether Landlord is a party
thereto, that Tenant has violated any of said governmental measures, shall be
conclusive of that fact as between Landlord and Tenant. Tenant shall promptly
pay all fines, penalties and damages that may arise out of or be imposed because
of its failure to comply with the provisions of this Article 24. Landlord shall
comply with all Applicable Laws relating to the Base Building, provided that
compliance with such Applicable Laws is not the responsibility of Tenant under
this Lease, and provided further that Landlord’s failure to comply therewith
would prohibit Tenant from obtaining or maintaining a certificate of occupancy
for the Premises, or would unreasonably and materially affect the safety of
Tenant’s employees or create a significant health hazard for Tenant’s employees,
or would otherwise materially and adversely affect Tenant’s use of or access to
the Premises. Landlord shall be permitted to include in Operating Expenses any
costs or expenses incurred by Landlord under this Article 24 to the extent not
prohibited by the terms of Article 4 of this Lease, above. For purposes of
Section 1938 of the California Civil Code, Landlord hereby discloses to Tenant,
and Tenant hereby acknowledges, that the Premises have not undergone inspection
by a Certified Access Specialist (CASp). Tenant hereby agrees to use reasonable
efforts to notify Landlord if Tenant makes any Alterations or improvements to
the Premises that might impact accessibility to the Premises or Building under
any disability access laws. Landlord hereby agrees to use reasonable efforts to
notify Tenant if Landlord makes any alterations or improvements to the Premises
that might impact accessibility to the Premises or Building under any disability
access laws.

 

      535 MISSION STREET    -54-    [Envivio, Inc.]



--------------------------------------------------------------------------------

24.2 Disability Access Obligations Notice and Access Information Notice.
Landlord and Tenant hereby acknowledge that, prior to the execution of this
Lease, Landlord and Tenant executed a Disability Access Obligations Notice
pursuant to San Francisco Administrative Code Chapter 38. Landlord and Tenant
shall each, within three (3) business days following a request from the other
party, execute a new Disability Access Obligations Notice in accordance with San
Francisco Administrative Code Chapter 38 or any successor statute. In addition,
Tenant acknowledges receipt from Landlord of an Access Information Notice as
required by San Francisco Administrative Code Chapter 38. Tenant acknowledges
that such notices comply with the requirements of San Francisco Administrative
Code Chapter 38.

ARTICLE 25

LATE CHARGES

If any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord’s designee upon the date said amount is due,
then Tenant shall pay to Landlord a late charge equal to six percent (6%) of the
overdue amount plus any reasonable attorneys’ fees incurred by Landlord by
reason of Tenant’s failure to pay Rent and/or other charges when due hereunder.
The late charge shall be deemed Additional Rent and the right to require it
shall be in addition to all of Landlord’s other rights and remedies hereunder or
at law and shall not be construed as liquidated damages or as limiting
Landlord’s remedies in any manner. In addition to the late charge described
above, any Rent or other amounts owing hereunder which are not paid (A) within
five (5) days after the date they are due, or (B) upon the date they are due if
any Rent or other amounts owing hereunder have not been received by Landlord or
Landlord’s designee within five (5) days after the date due on two (2) or more
prior occasions during the immediately preceding twelve (12) month period, shall
bear interest from the date when due until paid at a rate per annum equal to the
lesser of (x) the annual “Bank Prime Loan” rate cited in the Federal Reserve
Statistical Release publication H.15(519), published weekly (or such other
comparable index as Landlord and Tenant shall reasonably agree upon if such rate
ceases to be published) plus four (4) percentage points, and (y) the highest
rate permitted by applicable law.

 

      535 MISSION STREET    -55-    [Envivio, Inc.]



--------------------------------------------------------------------------------

ARTICLE 26

LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

26.1 Landlord’s Cure. All covenants and agreements to be kept or performed by
Tenant under this Lease shall be performed by Tenant at Tenant’s sole cost and
expense and without any reduction of Rent, except to the extent, if any,
otherwise expressly provided herein. If Tenant shall fail to perform any
obligation under this Lease, and such failure shall continue in excess of the
time allowed under Section 19.1.2, above, unless a specific time period is
otherwise stated in this Lease, Landlord may, but shall not be obligated to,
make any such payment or perform any such act on Tenant’s part without waiving
its rights based upon any default of Tenant and without releasing Tenant from
any obligations hereunder.

26.2 Tenant’s Reimbursement. Except as may be specifically provided to the
contrary in this Lease, Tenant shall pay to Landlord the following sums (which
sums shall bear interest from the date accrued by Landlord until paid by Tenant
at a rate per annum equal to interest at the rate set forth in Article 25 of
this Lease, but in no case greater than the maximum amount of such interest
permitted by law), upon delivery by Landlord to Tenant of statements therefor:
(i) sums equal to expenditures reasonably made and obligations incurred by
Landlord in connection with the remedying by Landlord of Tenant’s defaults
pursuant to the provisions of Section 26.1; (ii) sums equal to all losses,
costs, liabilities, damages and expenses referred to in Article 10 of this Lease
payable by Tenant; and (iii) sums equal to all actual, out-of-pocket
expenditures made and obligations incurred by Landlord in collecting or
attempting to collect the Rent or in enforcing or attempting to enforce any
rights of Landlord under this Lease or pursuant to law, including, without
limitation, all legal fees and other amounts so expended. Tenant’s obligations
under this Section 26.2 shall survive the expiration or sooner termination of
the Lease Term.

ARTICLE 27

ENTRY BY LANDLORD

Landlord reserves the right at all reasonable times and upon at least
twenty-four (24) hours’ prior notice to Tenant (which notice, notwithstanding
anything to the contrary contained in Article 28 of this Lease, may be oral,
provided that such oral notice is given to a responsible person employed by
Tenant with whom Landlord or Landlord’s agent ordinarily has day-to-day contact
regarding the operation of the Premises (the “Managing Agent”), or a person
designated to act in the Managing Agent’s absence), and which notice shall not
be required in the case of an emergency) to enter the Premises to (i) inspect
them; (ii) show the Premises to prospective purchasers or tenants, or to current
or prospective mortgagees, ground or underlying lessors or insurers; (iii) post
notices of nonresponsibility; or (iv) alter, improve or repair the Premises or
the Building, or for structural alterations, repairs or improvements to the
Building or the Building’s systems and equipment; provided, however, that during
the last twelve (12) months of the Lease Term, Landlord may enter the Premises
for marketing purposes only on advance reasonable notice, which notice may be
less than twenty-four (24) hours. Notwithstanding anything to the contrary
contained in this Article 27, Landlord may enter the Premises at any time to
(A) perform services required of Landlord, including janitorial service;
(B) take possession due to any breach of this Lease in the manner provided
herein; and (C) perform any covenants of Tenant which Tenant fails to perform.
Landlord may make any such entries without the abatement of Rent and may take
such reasonable steps as required to accomplish the stated purposes. Tenant
hereby waives any claims for damages or for any injuries or inconvenience to or
interference with Tenant’s business, lost profits, any loss of occupancy or
quiet enjoyment of the Premises, and any other loss occasioned thereby. For each
of the above purposes, Landlord shall at all times have a key with which to
unlock all the doors in the Premises, excluding Tenant’s vaults, safes and
special security areas designated in advance by Tenant. In an emergency,
Landlord shall have the right to use any means that Landlord may deem proper to
open the doors in and to the Premises. Any entry into the Premises by Landlord
in the manner hereinbefore described shall not be deemed to be a forcible or
unlawful entry into, or a detainer of, the Premises, or an actual or
constructive eviction of Tenant from any portion of the Premises. No provision
of this Lease shall be construed as obligating Landlord to perform any repairs,
alterations or decorations except as otherwise expressly agreed to be performed
by Landlord herein.

 

      535 MISSION STREET    -56-    [Envivio, Inc.]



--------------------------------------------------------------------------------

ARTICLE 28

NOTICES

All notices, demands, designations, approvals or other communications
(collectively, “Notices”) given or required to be given by either party to the
other hereunder or by law shall be in writing, shall be (A) sent by United
States certified or registered mail, postage prepaid, return receipt requested
(“Mail”), (B) transmitted by telecopy, if such telecopy is promptly followed by
a Notice sent by Mail, (C) delivered by a nationally recognized overnight
courier, or (D) delivered personally. Any Notice shall be sent, transmitted, or
delivered, as the case may be, to Tenant at the appropriate address set forth in
Section 9 of the Summary, or to such other place as Tenant may from time to time
designate in a Notice to Landlord, or to Landlord at the addresses set forth
below, or to such other places as Landlord may from time to time designate in a
Notice to Tenant. Any Notice will be deemed given (i) three (3) days after the
date it is posted if sent by Mail, (ii) the date the telecopy is transmitted,
(iii) the date the overnight courier delivery is made, or (iv) the date personal
delivery is made. Any Notice given by an attorney on behalf of Landlord or by
Landlord’s managing agent shall be considered as given by Landlord and shall be
fully effective, provided such Notice otherwise complies with the requirements
of this Article 28. As of the date of this Lease, any Notices to Landlord must
be sent, transmitted, or delivered, as the case may be, to the following
addresses:

Boston Properties Limited Partnership

Four Embarcadero Center

Lobby Level, Suite One

San Francisco, California 94111

Attention: Mr. Bob Pester

 

      535 MISSION STREET    -57-    [Envivio, Inc.]



--------------------------------------------------------------------------------

and

Boston Properties, Inc.

Prudential Center Tower

800 Boylston Street, Suite 1900

Boston, Massachusetts 02199

Attention: General Counsel

and

Boston Properties Limited Partnership

Four Embarcadero Center

Lobby Level, Suite One

San Francisco, California 94111

Attention: Regional Counsel

and

Allen Matkins Leck Gamble Mallory & Natsis LLP

1901 Avenue of the Stars, Suite 1800

Los Angeles, California 90067

Attention: Anton N. Natsis, Esq.

ARTICLE 29

MISCELLANEOUS PROVISIONS

29.1 Terms; Captions. The words “Landlord” and “Tenant” as used herein shall
include the plural as well as the singular. The necessary grammatical changes
required to make the provisions hereof apply either to corporations or
partnerships or individuals, men or women, as the case may require, shall in all
cases be assumed as though in each case fully expressed. The captions of
Articles and Sections are for convenience only and shall not be deemed to limit,
construe, affect or alter the meaning of such Articles and Sections.

29.2 Binding Effect. Subject to all other provisions of this Lease, each of the
covenants, conditions and provisions of this Lease shall extend to and shall, as
the case may require, bind or inure to the benefit not only of Landlord and of
Tenant, but also of their respective heirs, personal representatives, successors
or assigns, provided this clause shall not permit any assignment by Tenant
contrary to the provisions of Article 14 of this Lease.

29.3 No Light, Air or View Rights. No rights to any view or to light or air over
any property, whether belonging to Landlord or any other person, are granted to
Tenant by this Lease. Under no circumstances whatsoever at any time during the
Lease Term shall any temporary darkening of any windows of the Premises or any
temporary obstruction of the light or view therefrom by reason of any repairs,
improvements, maintenance or cleaning in or about the Project, or any
diminution, impairment or obstruction (whether partial or total) of light, air
or view by any structure which may be erected on any land comprising a part of,
or located adjacent to or otherwise in the path of light, air or view to, the
Project, in any way impose any liability upon Landlord or in any way reduce or
diminish Tenant’s obligations under this Lease.

 

      535 MISSION STREET    -58-    [Envivio, Inc.]



--------------------------------------------------------------------------------

29.4 Modification of Lease. Should any current or prospective mortgagee or
ground lessor for the Building or Project require a modification of this Lease,
which modification will not cause an increased cost or expense to Tenant or in
any other way materially and adversely change the rights and obligations of
Tenant hereunder, then and in such event, Tenant agrees that this Lease may be
so modified and agrees to execute whatever documents are reasonably required
therefor and to deliver the same to Landlord within ten (10) business days
following a request therefor. At the request of Landlord or any mortgagee or
ground lessor, Tenant agrees to execute a short form of Lease and deliver the
same to Landlord within ten (10) business days following the request therefor.

29.5 Transfer of Landlord’s Interest. Tenant acknowledges that Landlord has the
right to transfer all or any portion of its interest in the Project or Building
and in this Lease, and Tenant agrees that in the event of any such transfer,
Landlord shall automatically be released from all liability under this Lease
from and after the date of such transfer, and Tenant agrees to look solely to
such transferee for the performance of Landlord’s obligations hereunder after
the date of transfer and such transferee shall be deemed to have fully assumed
and be liable for all obligations of this Lease to be performed by Landlord,
including the return of any Security Deposit, and Tenant shall attorn to such
transferee.

29.6 Prohibition Against Recording. Except as provided in Section 29.4 of this
Lease, neither this Lease, nor any memorandum, affidavit or other writing with
respect thereto, shall be recorded by Tenant or by anyone acting through, under
or on behalf of Tenant.

29.7 Landlord’s Title. Landlord’s title is and always shall be paramount to the
title of Tenant. Nothing herein contained shall empower Tenant to do any act
which can, shall or may encumber the title of Landlord.

29.8 Relationship of Parties. Nothing contained in this Lease shall be deemed or
construed by the parties hereto or by any third party to create the relationship
of principal and agent, partnership, joint venturer or any association between
Landlord and Tenant.

29.9 Application of Payments. Landlord shall have the right to apply payments
received from Tenant pursuant to this Lease, regardless of Tenant’s designation
of such payments, to satisfy any obligations of Tenant hereunder, in such order
and amounts as Landlord, in its sole discretion, may elect.

29.10 Time of Essence. Time is of the essence with respect to the performance of
every provision of this Lease in which time of performance is a factor,
including, without limitation, the giving of any Notice required to be given
under this Lease or by law, the time periods for giving any such Notice and the
taking of any action with respect to any such Notice.

29.11 Partial Invalidity. If any term, provision or condition contained in this
Lease shall, to any extent, be invalid or unenforceable, the remainder of this
Lease, or the application of such term, provision or condition to persons or
circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.

 

      535 MISSION STREET    -59-    [Envivio, Inc.]



--------------------------------------------------------------------------------

29.12 No Warranty. In executing and delivering this Lease, Tenant has not relied
on any representations, including, but not limited to, any representation as to
the amount of any item comprising Additional Rent or the amount of the
Additional Rent in the aggregate or that Landlord is furnishing the same
services to other tenants, at all, on the same level or on the same basis, or
any warranty or any statement of Landlord which is not set forth herein or in
one or more of the exhibits attached hereto.

29.13 Landlord Exculpation. The liability of Landlord or the Landlord Parties to
Tenant for any default by Landlord under this Lease or arising in connection
herewith or with Landlord’s operation, management, leasing, repair, renovation,
alteration or any other matter relating to the Project or the Premises shall be
limited solely and exclusively to an amount which is equal to the interest of
Landlord in the Building and the rents, issues and profits thereof. Neither
Landlord, nor any of the Landlord Parties shall have any personal liability
therefor, and Tenant hereby expressly waives and releases such personal
liability on behalf of itself and all persons claiming by, through or under
Tenant. The limitations of liability contained in this Section 29.13 shall inure
to the benefit of Landlord’s and the Landlord Parties’ present and future
partners, beneficiaries, officers, directors, trustees, shareholders, agents and
employees, and their respective partners, heirs, successors and assigns. Under
no circumstances shall any present or future partner of Landlord (if Landlord is
a partnership), or trustee or beneficiary (if Landlord or any partner of
Landlord is a trust), have any liability for the performance of Landlord’s
obligations under this Lease. Notwithstanding any contrary provision herein,
nothing in this Lease shall impose any obligations on the Landlord Parties or
the Tenant Parties to be responsible or liable for, and each hereby releases the
other from all liability for, indirect or consequential damages, other than
consequential damages incurred by Landlord in connection with a holdover in the
Premises by Tenant after the expiration or earlier termination of this Lease.

29.14 Entire Agreement. It is understood and acknowledged that there are no oral
agreements between the parties hereto affecting this Lease and this Lease
constitutes the parties’ entire agreement with respect to the leasing of the
Premises and supersedes and cancels any and all previous negotiations,
arrangements, brochures, agreements and understandings, if any, between the
parties hereto or displayed by Landlord to Tenant with respect to the subject
matter thereof, and none thereof shall be used to interpret or construe this
Lease. None of the terms, covenants, conditions or provisions of this Lease can
be modified, deleted or added to except in writing signed by the parties hereto.

29.15 Right to Lease. Landlord reserves the absolute right to effect such other
tenancies in the Project as Landlord in the exercise of its sole business
judgment shall determine to best promote the interests of the Building or
Project. Tenant does not rely on the fact, nor does Landlord represent, that any
specific tenant or type or number of tenants shall, during the Lease Term,
occupy any space in the Building or Project.

29.16 Force Majeure. Any prevention, delay or stoppage due to strikes, lockouts,
labor disputes, acts of God, inability to obtain services, labor, or materials
or reasonable substitutes therefor, governmental actions, civil commotions, fire
or other casualty, and other causes beyond the reasonable control of the party
obligated to perform, except with respect to the obligations imposed with regard
to Rent and other charges to be paid by Tenant pursuant to this Lease
(collectively, a “Force Majeure”), notwithstanding anything to the contrary
contained in this Lease, shall excuse the performance of such party for a period
equal to any such prevention, delay or stoppage and, therefore, if this Lease
specifies a time period for performance of an obligation of either party, that
time period shall be extended by the period of any delay in such party’s
performance caused by a Force Majeure.

 

      535 MISSION STREET    -60-    [Envivio, Inc.]



--------------------------------------------------------------------------------

29.17 Waiver of Redemption by Tenant. Tenant hereby waives, for Tenant and for
all those claiming under Tenant, any and all rights now or hereafter existing to
redeem by order or judgment of any court or by any legal process or writ,
Tenant’s right of occupancy of the Premises after any termination of this Lease.

29.18 Tenant Parking. Subject to availability, Tenant may rent, on a
month-to-month basis, non-transferable parking passes for unreserved parking
spaces in the Project parking facility directly from the Project parking
facility operator. Tenant shall pay to the parking facility operator or, at
Landlord’s option, directly to Landlord for automobile parking passes on a
monthly basis the prevailing rate charged from time to time at the location of
such parking passes. In addition, Tenant shall be responsible for the full
amount of any taxes imposed by any governmental authority in connection with the
renting of such parking passes by Tenant or the use of the parking facility by
Tenant. Tenant shall supply Landlord with an identification roster listing, for
each parking pass, the name of the employee and the make, color and registration
number of the vehicle to which such parking pass has been assigned, and shall
provide a revised roster to Landlord monthly indicating changes thereto.
Tenant’s continued right to use the parking passes is conditioned upon Tenant
abiding by all rules and regulations which are prescribed from time to time for
the orderly operation and use of the parking facility where the parking passes
are located, including any sticker or other identification system established by
Landlord, Tenant’s cooperation in seeing that Tenant’s employees and visitors
also comply with such rules and regulations and Tenant not being in default
under this Lease. Landlord specifically reserves the right to change the size,
configuration, design, layout and all other aspects of the Project parking
facility at any time and Tenant acknowledges and agrees that Landlord may,
without incurring any liability to Tenant and without any abatement of Rent
under this Lease, from time to time, close-off or restrict access to the Project
parking facility for purposes of permitting or facilitating any such
construction, alteration or improvements. Landlord may delegate its
responsibilities hereunder to a parking operator in which case such parking
operator shall have all the rights of control attributed hereby to the Landlord.
The parking passes rented by Tenant pursuant to this Section 29.18 are provided
to Tenant solely for use by Tenant’s own personnel and such passes may not be
transferred, assigned, subleased or otherwise alienated by Tenant without
Landlord’s prior approval. Tenant may validate visitor parking by such method or
methods as the Landlord may establish, at the validation rate from time to time
generally applicable to visitor parking.

29.19 Joint and Several. If there is more than one Tenant, the obligations
imposed upon Tenant under this Lease shall be joint and several.

29.20 Authority. If Tenant is a corporation, trust or partnership, each
individual executing this Lease on behalf of Tenant hereby represents and
warrants that Tenant is a duly formed and existing entity qualified to do
business in California and that Tenant has full right and authority to execute
and deliver this Lease and that each person signing on behalf of Tenant is
authorized to do so. In such event, Tenant shall, within ten (10) days after
execution of this Lease, deliver to Landlord satisfactory evidence of such
authority and, if a corporation, upon demand by Landlord, also deliver to
Landlord satisfactory evidence of (i) good standing in Tenant’s state of
incorporation and (ii) qualification to do business in California.

 

      535 MISSION STREET    -61-    [Envivio, Inc.]



--------------------------------------------------------------------------------

29.21 Attorneys’ Fees. In the event that either Landlord or Tenant should bring
suit for the possession of the Premises, for the recovery of any sum due under
this Lease, or because of the breach of any provision of this Lease or for any
other relief against the other, then all costs and expenses, including
reasonable attorneys’ fees, incurred by the prevailing party therein shall be
paid by the other party, which obligation on the part of the other party shall
be deemed to have accrued on the date of the commencement of such action and
shall be enforceable whether or not the action is prosecuted to judgment.

29.22 Governing Law; WAIVER OF TRIAL BY JURY. This Lease shall be construed and
enforced in accordance with the laws of the State of California. IN ANY ACTION
OR PROCEEDING ARISING HEREFROM, LANDLORD AND TENANT HEREBY CONSENT TO (I) THE
JURISDICTION OF ANY COMPETENT COURT WITHIN THE STATE OF CALIFORNIA, (II) SERVICE
OF PROCESS BY ANY MEANS AUTHORIZED BY CALIFORNIA LAW, AND (III) IN THE INTEREST
OF SAVING TIME AND EXPENSE, TRIAL WITHOUT A JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER OR THEIR
SUCCESSORS IN RESPECT OF ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS
LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE
PREMISES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY EMERGENCY OR STATUTORY
REMEDY. IN THE EVENT LANDLORD COMMENCES ANY SUMMARY PROCEEDINGS OR ACTION FOR
NONPAYMENT OF BASE RENT OR ADDITIONAL RENT, TENANT SHALL NOT INTERPOSE ANY
COUNTERCLAIM OF ANY NATURE OR DESCRIPTION (UNLESS SUCH COUNTERCLAIM SHALL BE
MANDATORY) IN ANY SUCH PROCEEDING OR ACTION, BUT SHALL BE RELEGATED TO AN
INDEPENDENT ACTION AT LAW.

29.23 Submission of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of, option for or option
to lease, and it is not effective as a lease or otherwise until execution and
delivery by both Landlord and Tenant.

29.24 Broker. Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate broker or agent
specified in Section 11 of the Summary (the “Broker”), and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this Lease. Each party agrees to indemnify and defend the other party
against and hold the other party harmless from any and all claims, demands,
losses, liabilities, lawsuits, judgments, costs and expenses (including without
limitation reasonable attorneys’ fees) with respect to any leasing commission or
equivalent compensation alleged to be owing on account of any dealings with any
real estate broker or agent, other than the Broker, occurring by, through, or
under the indemnifying party. Landlord shall pay the Broker pursuant to a
separate written agreement between Landlord and the Broker.

29.25 Independent Covenants. This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein,
Tenant shall not be entitled to make any repairs or perform any acts hereunder
at Landlord’s expense or to any setoff of the Rent or other amounts owing
hereunder against Landlord.

 

      535 MISSION STREET    -62-    [Envivio, Inc.]



--------------------------------------------------------------------------------

29.26 Project or Building Name and Signage. Landlord shall have the right at any
time to change the name of the Project or Building and to install, affix and
maintain any and all signs on the exterior and on the interior of the Project or
Building as Landlord may, in Landlord’s sole discretion, desire. Tenant shall
not use the words “535 Mission Street” or the name of the Project or Building or
use pictures or illustrations of the Project or Building in advertising or other
publicity or for any purpose other than as the address of the business to be
conducted by Tenant in the Premises, without the prior written consent of
Landlord.

29.27 Counterparts. This Lease may be executed in counterparts with the same
effect as if both parties hereto had executed the same document. Both
counterparts shall be construed together and shall constitute a single lease.

29.28 Confidentiality. Tenant acknowledges that the content of this Lease and
any related documents are confidential information. Tenant shall keep such
confidential information strictly confidential and shall not disclose such
confidential information to any person or entity other than Tenant’s financial,
legal, and space planning consultants. Landlord shall keep confidential and not
disclose Tenant’s confidential financial information or any proprietary
information relating to the conduct of Tenant’s business which Landlord may have
learned in connection with the negotiation of this Lease to any person or
entity, except as required by law pursuant to governmental regulations and
statutes for publicly traded entities and as customary business practice to
disclose to Landlord’s financial, accounting, legal, investment banking,
investors and related entities with a business related need to know such
information. Landlord shall be allowed to disclose specific economic and other
terms of this Lease in its sole and absolute discretion.

29.29 Development of the Project.

29.29.1 Subdivision. Landlord reserves the right to further subdivide all or a
portion of the Project. Tenant agrees to execute and deliver, upon demand by
Landlord and in the form requested by Landlord, any additional documents needed
to conform this Lease to the circumstances resulting from such subdivision.

29.29.2 The Other Improvements. If portions of the Project or property adjacent
to the Project (collectively, the “Other Improvements”) are owned by an entity
other than Landlord, Landlord, at its option, may enter into an agreement with
the owner or owners of any or all of the Other Improvements to provide (i) for
reciprocal rights of access and/or use of the Project and the Other
Improvements, (ii) for the common management, operation, maintenance,
improvement and/or repair of all or any portion of the Project and the Other
Improvements, (iii) for the allocation of a portion of the Direct Expenses to
the Other Improvements and the operating expenses and taxes for the Other
Improvements to the Project, and (iv) for the use or improvement of the Other
Improvements and/or the Project in connection with the improvement,
construction, and/or excavation of the Other Improvements and/or the Project.
Nothing contained herein shall be deemed or construed to limit or otherwise
affect Landlord’s right to convey all or any portion of the Project or any other
of Landlord’s rights described in this Lease.

 

      535 MISSION STREET    -63-    [Envivio, Inc.]



--------------------------------------------------------------------------------

29.29.3 Construction of Project and Other Improvements. Tenant acknowledges that
portions of the Project and/or the Other Improvements may be under construction
following Tenant’s occupancy of the Premises, and that such construction may
result in levels of noise, dust, odor, obstruction of access, etc. which are in
excess of that present in a fully constructed project. Tenant hereby waives any
and all Rent offsets or claims of constructive eviction which may arise in
connection with such construction.

29.30 Building Renovations. It is specifically understood and agreed that
Landlord has no obligation and has made no promises to alter, remodel, improve,
renovate, repair or decorate the Premises, Building, or any part thereof and
that no representations respecting the condition of the Premises or the Building
have been made by Landlord to Tenant except as specifically set forth herein or
in the Tenant Work Letter. However, Tenant hereby acknowledges that Landlord is
currently renovating or may during the Lease Term renovate, improve, alter, or
modify (collectively, the “Renovations”) the Project, the Building and/or the
Premises. Landlord shall use commercially reasonable efforts to complete any
Renovations in a manner which does not materially, adversely affect Tenant’s use
of or access to the Premises. Notwithstanding the foregoing, Tenant hereby
agrees that such Renovations shall in no way constitute a constructive eviction
of Tenant nor entitle Tenant to any abatement of Rent. Landlord shall have no
responsibility and shall not be liable to Tenant for any injury to or
interference with Tenant’s business arising from the Renovations, nor shall
Tenant be entitled to any compensation or damages from Landlord for loss of the
use of the whole or any part of the Premises or of Tenant’s personal property or
improvements resulting from the Renovations, or for any inconvenience or
annoyance occasioned by such Renovations.

29.31 No Violation. Tenant hereby warrants and represents that neither its
execution of nor performance under this Lease shall cause Tenant to be in
violation of any agreement, instrument, contract, law, rule or regulation by
which Tenant is bound, and Tenant shall protect, defend, indemnify and hold
Landlord harmless against any claims, demands, losses, damages, liabilities,
costs and expenses, including, without limitation, reasonable attorneys’ fees
and costs, arising from Tenant’s breach of this warranty and representation.

29.32 Communications and Computer Lines. Tenant may install, maintain, replace,
remove or use any electrical, communications or computer wires and cables
(collectively, the “Lines”) at the Project in or serving solely the Premises,
provided that (i) Tenant shall obtain Landlord’s prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed, use an
experienced and qualified contractor approved in writing by Landlord, and comply
with all of the other provisions of Articles 7 and 8 of this Lease, (ii) an
acceptable number of spare Lines and space for additional Lines shall be
maintained for existing and future occupants of the Project, as determined in
Landlord’s reasonable opinion, (iii) the Lines therefor (including riser cables)
shall be appropriately insulated to prevent excessive electromagnetic fields or
radiation, and shall be surrounded by a protective conduit reasonably acceptable
to Landlord, (iv) any new or existing Lines servicing the Premises shall comply
with all applicable governmental laws and regulations, (v) as a condition to
permitting the installation of new Lines, Landlord may require that Tenant
remove existing Lines located in or serving the Premises and repair any damage
in connection with such removal, and (vi) Tenant shall pay all costs in
connection therewith. Landlord reserves the right to require that Tenant remove
any Lines installed by Tenant and located in or serving the Premises which are
installed in violation of these provisions, or which are at any time in
violation of any laws or represent a dangerous or potentially dangerous
condition. Landlord further reserves the right to require that Tenant remove any
and all Lines installed by Tenant and located in or serving the Premises upon
the expiration of the Lease Term or upon any earlier termination of this Lease.

 

      535 MISSION STREET    -64-    [Envivio, Inc.]



--------------------------------------------------------------------------------

29.33 No Discrimination. There shall be no discrimination against, or
segregation of, any person or persons on account of sex, marital status, race,
color, religion, creed, national origin or ancestry in the Transfer of the
Premises, or any portion thereof, nor shall the Tenant itself, or any person
claiming under or through it, establish or permit any such practice or practices
of discrimination or segregation with reference to the selection, location,
number, use or occupancy of tenants, lessees, subtenants, sublessees, or vendees
of the Premises, or any portion thereof.

29.34 Patriot Act and Executive Order 13224. As an inducement to Landlord to
enter into this Lease, Tenant hereby represents and warrants that: (i) Tenant is
not, nor is it owned or controlled directly or indirectly by, any person, group,
entity or nation named on any list issued by the Office of Foreign Assets
Control of the United States Department of the Treasury (“OFAC”) pursuant to
Executive Order 13224 or any similar list or any law, order, rule or regulation
or any Executive Order of the President of the United States as a terrorist,
“Specially Designated National and Blocked Person” or other banned or blocked
person (any such person, group, entity or nation being hereinafter referred to
as a “Prohibited Person”); (ii) Tenant is not (nor is it owned or controlled,
directly or indirectly, by any person, group, entity or nation which is) acting
directly or indirectly for or on behalf of any Prohibited Person; and
(iii) neither Tenant (nor any person, group, entity or nation which owns or
controls Tenant, directly or indirectly) has conducted or will conduct business
or has engaged or will engage in any transaction or dealing with any Prohibited
Person, including without limitation any assignment of this Lease or any
subletting of all or any portion of the Premises or the making or receiving of
any contribution of funds, goods or services to or for the benefit of a
Prohibited Person. In connection with the foregoing, it is expressly understood
and agreed that (x) any breach by Tenant of the foregoing representations and
warranties shall be deemed a default by Tenant under Section 19.1.4 of this
Lease and shall be covered by the indemnity provisions of Section 10.1 above,
and (y) the representations and warranties contained in this subsection shall be
continuing in nature and shall survive the expiration or earlier termination of
this Lease.

As an inducement to Tenant to enter into this Lease, Landlord hereby represents
and warrants that: (i) Landlord is not, nor is it owned or controlled directly
or indirectly by, any person, group, entity or nation named on any list issued
by OFAC pursuant to Executive Order 13224 or any similar list or by any law,
order, rule or regulation or any Executive Order of the President of the United
States as a Prohibited Person; (ii) Landlord is not (nor is it owned or
controlled, directly or indirectly, by any person, group, entity or nation which
is) acting directly or indirectly for or on behalf of any Prohibited Person; and
(iii) neither Landlord (nor any person, group, entity or nation which owns or
controls Landlord, directly or indirectly) has conducted or will conduct
business or has engaged or will engage in any transaction or dealing with any
Prohibited Person, including without limitation the making or receiving of any
contribution of funds, goods or services to or for the benefit of a Prohibited
Person. In connection with the foregoing, it is expressly understood and agreed
that the representations and warranties contained in this subsection shall be
continuing in nature and shall survive the expiration or earlier termination of
this Lease. Notwithstanding anything contained herein to the contrary, for the
purposes of this paragraph, the phrase “owned or controlled directly or
indirectly by any person, group, entity or nation” and all similar such phrases
shall not include (x) any shareholder of Boston Properties, Inc., (y) any holder
of a direct or indirect interest in a publicly traded company whose shares are
listed and traded on a United States national stock exchange or (z) any limited
partner, unit holder or shareholder owning an interest of five percent (5%) or
less in Boston Properties Limited Partnership or the holder of any direct or
indirect interest in Boston Properties Limited Partnership.

 

      535 MISSION STREET    -65-    [Envivio, Inc.]



--------------------------------------------------------------------------------

29.35 Fire Protection Measures. In order to satisfy certain San Francisco Code
requirements (including the San Francisco Building Code, the San Francisco Fire
Code, the California Building Code, the Mechanical Code, the Electrical Code,
and the Plumbing Code, and including San Francisco amendments, collectively
referred to as the “Code Provisions” for purposes of this Section 29.36),
Landlord shall implement exterior opening fire protection measures specified in
Landlord’s (or its predecessor-in-interest’s) Request for Approval of Local
Equivalency for Modification or Alternative Design or Methods of Construction
(“Local Equivalency Request”) 1-permit application #2005-0804-9463 S. Landlord
shall construct such measures to a height of at least fifty (50) feet above the
existing structures located at 100 First Street, commonly known as Block
No. 3721, Lot Nos. 1, 2, 3, 4, 5, 84 and 87 (“100 First Street”), and at 545
Mission Street, commonly known as Block No. 3721, Lot No. 82 (“545 Mission
Street”). Landlord shall, in the event that 100 First Street or 545 Mission
Street files an application with the City and County of San Francisco (for
purposes of this Section 29.35, collectively, the “City”) for building
improvements that would cause the Building exterior openings to no longer comply
with the conditions of the Local Equivalency Request approved by the City, then
Landlord shall implement additional exterior opening fire protection measures
consistent with the measures described in the Local Equivalency Request or as
otherwise approved by the Director of the Department of Building Inspection.
Landlord shall complete code equivalent fire protection improvements prior to
commencement of construction of the associated adjacent building.

29.36 First Source Hiring Program. The City and County of San Francisco
Administrative Code Chapter 83 requires that the Building comply with the
provisions of the “First Source Hiring Program” which has as its purpose, the
creation of entry level employment positions for otherwise economically
disadvantaged individuals. Entry level positions are generally defined as
nonmanagerial requiring no education above a high school diploma or equivalent
and/or less than two years of training. By the terms of the ordinance, starting
in 1998 all new office buildings in San Francisco, including the Building, are
required to include this provision in all leases for commercial space and to
direct that the Tenant also comply with the provisions of the First Source
Hiring ordinance, it being understood that each and every case employer shall
make the final determination of whether an individual is qualified to fulfill
the proposed entry level position. Accordingly, Tenant hereby agrees to comply
with the City and County of San Francisco Administrative Code Chapter 83 “First
Source Hiring Program”.

[signatures follow on next page]

 

      535 MISSION STREET    -66-    [Envivio, Inc.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 

“Landlord”:  

BXP MISSION 535 LLC,

a Delaware limited liability company

  By:  

Boston Properties Limited Partnership,

a Delaware limited partnership,

its Manager

    By:  

Boston Properties, Inc.,

a Delaware corporation,

its General Partner

      By:  

/s/ Rod C. Diehl

      Name:  

Rod C. Diehl

      Title:  

Senior Vice President Leasing

“Tenant”:  

ENVIVIO, INC.,

a Delaware corporation

By:  

/s/ Julien Signès

Name:  

Julien Signès

Title:  

President & CEO

By:  

/s/ Erik Miller

Name:  

Erik E. Miller

Title:  

CFO

PLEASE NOTE: THIS LEASE MUST BE EXECUTED BY EITHER (I) BOTH (A) THE CHAIRMAN OF
THE BOARD, THE PRESIDENT OR ANY VICE PRESIDENT OF TENANT, AND (B) THE SECRETARY,
ANY ASSISTANT SECRETARY, THE CHIEF FINANCIAL OFFICER, OR ANY ASSISTANT TREASURER
OF TENANT; OR (II) AN AUTHORIZED SIGNATORY OF TENANT PURSUANT TO A CERTIFIED
CORPORATE RESOLUTION, A COPY OF WHICH SHOULD BE DELIVERED WITH THE EXECUTED
ORIGINALS.

 

      535 MISSION STREET    -1-    [Envivio, Inc.]



--------------------------------------------------------------------------------

EXHIBIT A

535 MISSION STREET

OUTLINE OF PREMISES

 

   EXHIBIT A    535 MISSION STREET    -1-    [Envivio, Inc.]



--------------------------------------------------------------------------------

LOGO [g799928ex10_1pg069new.jpg]

 

   EXHIBIT A    535 MISSION STREET    -1-    [Envivio, Inc.]



--------------------------------------------------------------------------------

EXHIBIT B

535 MISSION STREET

TENANT WORK LETTER

This Tenant Work Letter shall set forth the terms and conditions relating to the
construction of the tenant improvements in the Premises. This Tenant Work Letter
is essentially organized chronologically and addresses the issues of the
construction of the Premises, in sequence, as such issues will arise during the
actual construction of the Premises. All references in this Tenant Work Letter
to Articles or Sections of “this Lease” shall mean the relevant portion of
Articles 1 through 29 of the Office Lease to which this Tenant Work Letter is
attached as Exhibit B and of which this Tenant Work Letter forms a part, and all
references in this Tenant Work Letter to Sections of “this Tenant Work Letter”
shall mean the relevant portion of Sections 1 through 6 of this Tenant Work
Letter.

SECTION 1

LANDLORD’S INITIAL CONSTRUCTION IN THE PREMISES

1.1 Base, Shell and Core. Landlord has constructed, at its sole cost and
expense, the base, shell, and core (i) of the Premises and (ii) of the floor of
the Building on which the Premises is located (collectively, the “Base, Shell,
and Core”). The Base, Shell and Core shall consist of the following elements:
(A) base Building systems located in the vertical risers, raceways, and shafts
(including elevator shafts and equipment, the telecom riser exclusive of
equipment owned by third parties, electrical rooms, stair shafts and mechanical
shafts) up to but not including the point of demarcation of such systems with
the horizontal point of connection on a particular floor; (B) in the case of the
sprinkler system, it shall additionally include the valve at the riser and the
main sprinkler loop, but shall exclude branch pipes; (C) the concrete floor at
each floor level, and (D) the Building’s steel and concrete superstructure.
Notwithstanding anything set forth in this Tenant Work Letter to the contrary,
Tenant shall accept the Base, Shell and Core from Landlord in their presently
existing, “as-is” condition.

1.2 Core and Shell Work. Landlord shall, at Landlord’s sole cost, complete the
core and shell work set forth in Schedule 1 attached hereto (collectively, the
“Core and Shell Work”), on or before November 1, 2014. Landlord shall perform
the Core and Shell Work in a good and workmanlike manner, and, to the extent
necessary for Landlord to pull any necessary construction permits or for Tenant
to legally occupy the applicable Premises for the Permitted Use, in accordance
with Applicable Laws. Landlord and Tenant shall mutually cooperate in good faith
with each other in connection with the concurrent construction and completion of
Core and Shell Work and the Tenant Improvements.

 

   EXHIBIT B    535 MISSION STREET    -1-    [Envivio, Inc.]



--------------------------------------------------------------------------------

SECTION 2

TENANT IMPROVEMENTS

2.1 Tenant Improvement Allowance. Tenant shall be entitled to a one-time tenant
improvement allowance (the “Tenant Improvement Allowance”), in the amount set
forth in Section 12 of the Summary, for the costs relating to the initial design
and construction of Tenant’s improvements which are permanently affixed to the
Premises (the “Tenant Improvements”). In no event shall Landlord be obligated to
make disbursements pursuant to this Tenant Work Letter in a total amount which
exceeds the Tenant Improvement Allowance. In the event that the Tenant
Improvement Allowance is not fully disbursed by Landlord to, or on behalf of,
Tenant on or before March 1, 2016, then such unused amounts shall revert to
Landlord, and Tenant shall have no further rights with respect thereto. Any
Tenant Improvements that require the use of Building risers, raceways, shafts
and/or conduits, shall be subject to Landlord’s reasonable rules, regulations,
and restrictions, including the requirement that any cabling vendor must be
selected from a list provided by Landlord, and that the amount and location of
any such cabling must be approved by Landlord. All Tenant Improvements for which
the Tenant Improvement Allowance has been made available shall be deemed
Landlord’s property under the terms of the Lease; provided, however, Landlord
may, by written notice to Tenant at least one hundred eighty (180) days prior to
the end of the Lease Term, or given following any earlier termination of this
Lease, require Tenant, at Tenant’s expense, to remove any Tenant Improvements
and to repair any damage to the Premises and Building caused by such removal and
return the affected portion of the Premises to their condition existing prior to
the installment of such Tenant Improvements.

2.2 Disbursement of the Tenant Improvement Allowance. Except as otherwise set
forth in this Tenant Work Letter, the Tenant Improvement Allowance shall be
disbursed by Landlord (each of which disbursements shall be made pursuant to
Landlord’s disbursement process) only for the following items and costs
(collectively, the “Tenant Improvement Allowance Items”):

2.2.1 Payment of the fees of the “Architect” and the “Engineers,” as those terms
are defined in Section 3.1 of this Tenant Work Letter, which fees shall,
notwithstanding anything to the contrary contained in this Tenant Work Letter,
not exceed an aggregate amount equal to $3.00 per rentable square foot of the
Premises, and payment of the fees incurred by, and the cost of documents and
materials supplied by, Landlord and Landlord’s consultants in connection with
the preparation and review of the “Construction Drawings,” as that term is
defined in Section 3.1 of this Tenant Work Letter;

2.2.2 The payment of plan check, permit and license fees relating to
construction of the Tenant Improvements;

2.2.3 The cost of construction of the Tenant Improvements, including, without
limitation, testing and inspection costs, freight elevator usage, hoisting and
trash removal costs, and contractors’ fees and general conditions;

2.2.4 The cost of any changes in the Base, Shell and Core when such changes are
required by the Construction Drawings (including if such changes are due to the
fact that such work is prepared on an unoccupied basis), such cost to include
all direct architectural and/or engineering fees and expenses incurred in
connection therewith;

2.2.5 The cost of any changes to the Construction Drawings or Tenant
Improvements required by all applicable building codes (the “Code”);

 

   EXHIBIT B    535 MISSION STREET    -2-    [Envivio, Inc.]



--------------------------------------------------------------------------------

2.2.6 The cost of connection of the Premises to the Building’s energy management
systems;

2.2.7 Intentionally Omitted

2.2.8 The cost of the “Landlord Supervision Fee,” as that term is defined in
Section 4.3.2 of this Tenant Work Letter;

2.2.9 Sales and use taxes and Title 24 fees; and

2.2.10 All other costs to be expended by Landlord in connection with the
construction of the Tenant Improvements.

2.3 Standard Tenant Improvement Package. Landlord has established specifications
(the “Specifications”) for the Building standard components to be used in the
construction of the Tenant Improvements in the Premises (collectively, the
“Standard Improvement Package”), which Specifications shall be supplied to
Tenant by Landlord. The quality of Tenant Improvements shall be equal to or of
greater quality than the quality of the Specifications, provided that Landlord
may, at Landlord’s option, require the Tenant Improvements to comply with
certain Specifications. Landlord may make changes to the Specifications for the
Standard Improvement Package from time to time.

2.4 Space Plan Allowance. Landlord shall contribute an amount not to exceed
$0.15 per rentable square foot of up to two (2) floors of the Premises (i.e., an
amount not to exceed $694.50 based on the total rentable square footage of the
two largest floors in the Premises) (the “Space Plan Allowance”) toward the cost
of a preliminary analysis and fit plan of up to two (2) floors in the Premises
to be prepared by the “Architect” (as that term is defined below), and no
portion of the Space Plan Allowance, if any, remaining after completion of the
Tenant Improvements shall be available for use by Tenant. Tenant shall deliver
one (1) hard copy and one (1) electronic copy of the preliminary space plan to
Landlord within fifteen (15) days after Tenant’s execution of the Lease (the
“Space Plan Delivery Date”). Landlord shall disburse the Space Plan Allowance
amount within thirty (30) days of written request by Tenant accompanied by an
invoice and proof of payment from the Architect for such work.

SECTION 3

CONSTRUCTION DRAWINGS

3.1 Selection of Architect/Construction Drawings. Tenant shall retain the
architect/space planner designated by Landlord (the “Architect”) to prepare the
“Construction Drawings,” as that term is defined in this Section 3.1. Tenant
shall retain the engineering consultants designated by Landlord (the
“Engineers”) to prepare all plans and engineering working drawings relating to
the structural, mechanical, electrical, plumbing, HVAC, lifesafety, and
sprinkler work of the Tenant Improvements. The plans and drawings to be prepared
by Architect and the Engineers hereunder shall be known collectively as the
“Construction Drawings.” Tenant shall be required to include in its contracts
with the Architect and the Engineers a provision which requires ownership of all
Construction Drawings to be transferred to Tenant upon the Substantial
Completion of the Tenant Improvements and Tenant hereby grants to Landlord a
non-exclusive right to use such Construction Drawings, including, without
limitation, a right to make copies thereof. All Construction Drawings shall
comply with the drawing format and specifications as determined by Landlord, and
shall be subject to Landlord’s approval. Tenant and Architect shall verify, in
the field, the dimensions and conditions as shown on the relevant portions of
the base Building plans, and Tenant and Architect shall be solely responsible
for the same, and Landlord shall have no responsibility in connection therewith.
Landlord’s review of the Construction Drawings as set forth in this Section 3,
shall be for its sole purpose and shall not imply Landlord’s review of the same,
or obligate Landlord to review the same, for quality, design, Code compliance or
other like matters. Accordingly, notwithstanding that any Construction Drawings
are reviewed by Landlord or its space planner, architect, engineers and
consultants, and notwithstanding any advice or assistance which may be rendered
to Tenant by Landlord or Landlord’s space planner, architect, engineers, and
consultants, Landlord shall have no liability whatsoever in connection therewith
and shall not be responsible for any omissions or errors contained in the
Construction Drawings, and Tenant’s waiver and indemnity set forth in this Lease
shall specifically apply to the Construction Drawings.

 

   EXHIBIT B    535 MISSION STREET    -3-    [Envivio, Inc.]



--------------------------------------------------------------------------------

3.2 Final Space Plan. On or before the date set forth in Schedule 2, attached
hereto, Tenant and the Architect shall prepare the final space plan for Tenant
Improvements in the Premises (collectively, the “Final Space Plan”), which Final
Space Plan shall include a layout and designation of all offices, rooms and
other partitioning, their intended use, and equipment to be contained therein,
and shall deliver four (4) copies signed by Tenant of the Final Space Plan to
Landlord for Landlord’s approval, not to be unreasonably withheld, and given or
withheld (with specified reasons for such withholding) within five (5) business
days after the date Tenant submits the Final Space to Landlord for approval.

3.3 Final Working Drawings. On or before the date set forth in Schedule 2,
Tenant, the Architect and the Engineers shall complete the architectural and
engineering drawings for the Premises, and the final architectural working
drawings in a form which is complete to allow subcontractors to bid on the work
and to obtain all applicable permits (collectively, the “Final Working
Drawings”) and shall submit two (2) copies signed by Tenant of the same to
Landlord for Landlord’s approval, not to be unreasonably withheld, and given or
withheld (with specified reasons for such withholding) within ten (10) business
days after submission to Landlord.

3.4 Permits. The Final Working Drawings shall be approved by Landlord (the
“Approved Working Drawings”) prior to the commencement of the construction of
the Tenant Improvements. Tenant shall immediately submit the Approved Working
Drawings to the appropriate municipal authorities for all applicable building
permits necessary to allow “Contractor,” as that term is defined in Section 4.1,
below, to commence and fully complete the construction of the Tenant
Improvements (the “Permits”), and, in connection therewith, Tenant shall
coordinate with Landlord in order to allow Landlord, at its option, to take part
in all phases of the permitting process and shall supply Landlord, as soon as
possible, with all plan check numbers and dates of submittal and obtain the
Permits on or before the date set forth in Schedule 2. Notwithstanding anything
to the contrary set forth in this Section 3.4, Tenant hereby agrees that neither
Landlord nor Landlord’s consultants shall be responsible for obtaining any
building permit or certificate of occupancy for the Premises and that the
obtaining of the same shall be Tenant’s responsibility; provided however that
Landlord shall, in any event, cooperate with Tenant in executing permit
applications and performing other ministerial acts reasonably necessary to
enable Tenant to obtain any such permit or certificate of occupancy. No changes,
modifications or alterations in the Approved Working Drawings may be made
without the prior written consent of Landlord, provided that Landlord may
withhold its consent, in its sole discretion, to any change in the Approved
Working Drawings if such change would directly or indirectly delay the
“Substantial Completion” of the Premises as that term is defined in Section 5.1
of this Tenant Work Letter; provided, further, that to the extent Tenant agrees
in writing that such delay shall be deemed a Tenant Delay pursuant to
Section 5.2.5 of this Tenant Work Letter, then such consent shall not be
unreasonably withheld, conditioned or delayed by Landlord.

 

   EXHIBIT B    535 MISSION STREET    -4-    [Envivio, Inc.]



--------------------------------------------------------------------------------

3.5 Time Deadlines. Tenant shall use its best, good faith, efforts and all due
diligence to cooperate with the Architect, the Engineers, and Landlord to
complete all phases of the Construction Drawings and the permitting process and
to receive the permits, and with Contractor for approval of the “Cost Proposal,”
as that term is defined in Section 4.2 of this Tenant Work Letter, as soon as
possible after the execution of the Lease, and, in that regard, shall meet with
Landlord on a scheduled basis to be determined by Landlord, to discuss Tenant’s
progress in connection with the same. The applicable dates for approval of
items, plans and drawings as described in this Section 3, Section 4, below, and
in this Tenant Work Letter are set forth and further elaborated upon in
Schedule 2 (the “Time Deadlines”), attached hereto. Tenant agrees to comply with
the Time Deadlines; provided, however, Landlord and Tenant hereby acknowledge
and agree that the Time Deadlines shall be extended due to a “Landlord Delay,”
as that term is defined in Section 5.3 of this Tenant Work Letter, below, and
“Force Majeure Delay,” as that term is defined below. The term “Force Majeure
Delay” shall mean only an actual delay resulting from a “Permit Delay,” as such
term is defined below, strikes, fire, wind, damage or destruction to the
Building, explosion, casualty, flood, hurricane, tornado, the elements, acts of
God or the public enemy, sabotage, war, invasion, insurrection, rebellion, civil
unrest, riots, or earthquakes. As used in this Tenant Work Letter, the term
“Permit Delay” shall mean the inability of Tenant to obtain building permits
required in connection with the construction of the Tenant Improvements to the
extent caused by the complete cessation of granting or processing of building
permits by the appropriate governmental authority.

SECTION 4

CONSTRUCTION OF THE TENANT IMPROVEMENTS

4.1 Contractor. A contractor designated by Landlord (“Contractor”) shall
construct the Tenant Improvements. Landlord shall obtain competitive bids from
at least three (3) qualified contractors for such work.

4.2 Cost Proposal. After the Approved Working Drawings are signed by Landlord
and Tenant, Landlord shall provide Tenant with a cost proposal in accordance
with the Approved Working Drawings, which cost proposal shall include, as nearly
as possible, the cost of all Tenant Improvement Allowance Items to be incurred
by Tenant in connection with the design and construction of the Tenant
Improvements (the “Cost Proposal”). Tenant shall approve and deliver the Cost
Proposal to Landlord within five (5) business days of the receipt of the same,
and upon receipt of the same by Landlord, Landlord shall be released by Tenant
to purchase the items set forth in the Cost Proposal and to commence the
construction relating to such items. The date by which Tenant must approve and
deliver the Cost Proposal to Landlord shall be known hereafter as the “Cost
Proposal Delivery Date”.

 

   EXHIBIT B    535 MISSION STREET    -5-    [Envivio, Inc.]



--------------------------------------------------------------------------------

4.3 Construction of Tenant Improvements by Contractor under the Supervision of
Landlord.

4.3.1 Over-Allowance Amount. On the Cost Proposal Delivery Date, Tenant shall
deliver to Landlord cash in an amount (the “Over-Allowance Amount”) equal to the
difference between (i) the amount of the Cost Proposal and (ii) the amount of
the Tenant Improvement Allowance. The Over-Allowance Amount shall be disbursed
by Landlord prior to the disbursement of any then remaining portion of the
Tenant Improvement Allowance, and such disbursement shall be pursuant to the
same procedure as the Tenant Improvement Allowance. In the event that, after the
Cost Proposal Delivery Date, any revisions, changes, or substitutions shall be
made to the Construction Drawings or the Tenant Improvements, any additional
costs which arise in connection with such revisions, changes or substitutions or
any other additional costs shall be paid by Tenant to Landlord immediately upon
Landlord’s request as an addition to the Over-Allowance Amount.

4.3.2 Landlord’s Retention of Contractor. Landlord shall independently retain
Contractor, on behalf of Tenant, to construct the Tenant Improvements in
accordance with the Approved Working Drawings (subject to the following
sentence) and the Cost Proposal and Landlord shall supervise the construction by
Contractor, and Tenant shall pay a construction supervision and management fee
(the “Landlord Supervision Fee”) to Landlord in an amount equal to three percent
(3%) of the hard costs of the Tenant Improvements. Notwithstanding anything set
forth in this Tenant Work Letter to the contrary, construction of the Tenant
Improvements shall not commence until (a) Landlord has a fully executed and
delivered contract with Contractor for the construction of the Tenant
Improvements, (b) Tenant has procured and delivered to Landlord a copy of all
Permits, and (c) Tenant has delivered to Landlord the Over-Allowance Amount.

4.3.3 Contractor’s Warranties and Guaranties. Landlord hereby assigns to Tenant
all warranties and guaranties by Contractor relating to the Tenant Improvements,
and, except to the extent resulting from the gross negligence or willful
misconduct of Landlord, Tenant hereby waives all claims against Landlord
relating to, or arising out of the construction of, the Tenant Improvements.

4.3.4 Tenant’s Covenants. Tenant hereby indemnifies Landlord for any loss,
claims, damages or delays arising from the actions of Architect on the Premises
or in the Building. Within ten (10) days after completion of construction of the
Tenant Improvements, Tenant shall cause Contractor and Architect to cause a
Notice of Completion to be recorded in the office of the County Recorder of the
county in which the Building is located in accordance with Section 3093 of the
Civil Code of the State of California or any successor statute and furnish a
copy thereof to Landlord upon recordation, failing which, Landlord may itself
execute and file the same on behalf of Tenant as Tenant’s agent for such
purpose. In addition, within thirty (30) days following the Substantial
Completion of the Premises, Tenant shall have prepared and delivered to the
Building two (2) copies signed by Tenant of the “as built” plans and
specifications (including all working drawings) for the Tenant Improvements.

 

   EXHIBIT B    535 MISSION STREET    -6-    [Envivio, Inc.]



--------------------------------------------------------------------------------

SECTION 5

COMPLETION OF THE TENANT IMPROVEMENTS;

LEASE COMMENCEMENT DATE

5.1 Ready for Occupancy. The Premises shall be deemed “Ready for Occupancy” upon
the Substantial Completion of the Premises. For purposes of this Lease,
“Substantial Completion” of the Premises shall occur upon the later of: (i) the
completion of construction of the Tenant Improvements in the Premises pursuant
to the Approved Working Drawings, with the exception of any punch list items and
any tenant fixtures, work-stations, built-in furniture, or equipment to be
installed by Tenant or under the supervision of Contractor, and (ii) the
issuance of a certificate of occupancy, temporary certificate of occupancy, or
its legal equivalent by the appropriate governmental authority for the Premises.

5.2 Delay of the Substantial Completion of the Premises. Except as provided in
this Section 5.2, the Lease Commencement Date shall occur as set forth in the
Lease and Section 5.1, above. If there shall be a delay or there are delays in
the Substantial Completion of the Premises or in the occurrence of any of the
other conditions precedent to the Lease Commencement Date, as set forth in the
Lease, as a direct, indirect, partial, or total result of:

5.2.1 Tenant’s failure to comply with the Time Deadlines;

5.2.2 Tenant’s failure to timely approve any matter requiring Tenant’s approval;

5.2.3 A breach by Tenant of the terms of this Tenant Work Letter or the Lease;

5.2.4 Changes in any of the Construction Drawings after disapproval of the same
by Landlord or because the same do not comply with Code or other applicable
laws;

5.2.5 Tenant’s request for changes in the Approved Working Drawings;

5.2.6 Tenant’s requirement for materials, components, finishes or improvements
which are not available in a commercially reasonable time given the anticipated
date of Substantial Completion of the Premises, as set forth in the Lease, or
which are different from, or not included in, the Standard Improvement Package;

5.2.7 Changes to the Base, Shell and Core required by the Approved Working
Drawings; or

5.2.8 Any other acts or omissions of Tenant, or its agents, or employees;

(each, a “Tenant Delay”), then, notwithstanding anything to the contrary set
forth in the Lease or this Tenant Work Letter and regardless of the actual date
of the Substantial Completion of the Premises, the date of the Substantial
Completion of the Premises shall be deemed to be the date the Substantial
Completion of the Premises would have occurred if no Tenant delay or delays, as
set forth above, had occurred.

 

   EXHIBIT B    535 MISSION STREET    -7-    [Envivio, Inc.]



--------------------------------------------------------------------------------

5.3 Landlord Delay. As used in this Lease, “Landlord Delay” shall mean any
actual delay resulting from the acts or omissions of Landlord or a Landlord
Party which causes Tenant to fail to meet one or more of the Time Deadlines
(except to the extent such Landlord Delay results from the occurrence of a
Tenant Delay), including, but not limited to, failure of Landlord to timely
approve or disapprove any Construction Drawings.

SECTION 6

MISCELLANEOUS

6.1 Tenant’s Entry Into the Premises Prior to Substantial Completion. Provided
that Tenant and its agents do not interfere with Contractor’s work in the
Building and the Premises, Contractor shall allow Tenant access to the Premises
prior to the Substantial Completion of the Premises for the purpose of Tenant
installing overstandard equipment or fixtures (including Tenant’s data and
telephone equipment) in the Premises. Prior to Tenant’s entry into the Premises
as permitted by the terms of this Section 6.1, Tenant shall submit a schedule to
Landlord and Contractor, for their approval, which schedule shall detail the
timing and purpose of Tenant’s entry. Tenant shall hold Landlord harmless from
and indemnify, protect and defend Landlord against any loss or damage to the
Building or Premises and against injury to any persons caused by Tenant’s
actions pursuant to this Section 6.1.

6.2 Freight Elevators. Landlord shall, consistent with its obligations to other
tenants of the Building, make the freight elevator reasonably available to
Tenant in connection with initial decorating, furnishing and moving into the
Premises.

6.3 Tenant’s Representative. Tenant has designated Anne Lynch as its sole
representative with respect to the matters set forth in this Tenant Work Letter,
who, until further notice to Landlord, shall have full authority and
responsibility to act on behalf of the Tenant as required in this Tenant Work
Letter.

6.4 Landlord’s Representative. Landlord has designated Mr. Peter Back as its
sole representative with respect to the matters set forth in this Tenant Work
Letter, who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Tenant Work
Letter.

6.5 Tenant’s Agents. All contractors, subcontractors, laborers, materialmen, and
suppliers retained directly by Tenant shall be from a list of supplied by
Landlord and shall all be union labor in compliance with the then existing
master labor agreements.

6.6 Time of the Essence in This Tenant Work Letter. Unless otherwise indicated,
all references herein to a “number of days” shall mean and refer to calendar
days. In all instances where Tenant is required to approve or deliver an item,
if no written notice of approval is given or the item is not delivered within
the stated time period, at Landlord’s sole option, at the end of such period the
item shall automatically be deemed approved or delivered by Tenant and the next
succeeding time period shall commence.

 

   EXHIBIT B    535 MISSION STREET    -8-    [Envivio, Inc.]



--------------------------------------------------------------------------------

6.7 Tenant’s Lease Default. Notwithstanding any provision to the contrary
contained in this Lease, if an event of default as described in the Lease, or a
default by Tenant under this Tenant Work Letter, has occurred at any time on or
before the Substantial Completion of the Premises, then (i) in addition to all
other rights and remedies granted to Landlord pursuant to the Lease, Landlord
shall have the right to withhold payment of all or any portion of the Tenant
Improvement Allowance and/or Landlord may cause Contractor to cease the
construction of the Premises (in which case, Tenant shall be responsible for any
delay in the Substantial Completion of the Premises caused by such work stoppage
as set forth in Section 5 of this Tenant Work Letter), and (ii) all other
obligations of Landlord under the terms of this Tenant Work Letter shall be
forgiven until such time as such default is cured pursuant to the terms of the
Lease.

 

   EXHIBIT B    535 MISSION STREET    -1-    [Envivio, Inc.]



--------------------------------------------------------------------------------

SCHEDULE 1 TO EXHIBIT B

535 MISSION STREET

CORE AND SHELL WORK

LOGO [g799928ex10_1pg079new.jpg]

535 Mission Street
SCHEDULE 1
CORE AND SHELL IMPROVEMENTS
Dated 9/16/2013
OVERVIEW
LEED Gold Core & Shell, fully-accessible building with curtain wall cladding,
plumbing, fire-protection, HVAC, and electrical systems, and structural framing
to 100% of code requirements.
CORE AND SHELL
Vertical Transportation
- Tranction Passenger Elevators
Seven new Otis elevators with a low-rise and high rise configuration. Low-rise
elevator bank consisting of three elevators servicing levels 1, 3-12 (no 13th
level) High-rise bank consisting of four elevators servicing levels1, 14-27.
Elevator lobbies on tenant floors will be delivered unfinished and in shell
condition.
Tenant shall be responsible for the removal of temporary flooring ramps at each
lobby elevator doorway, which is required by the State Elevator Inspector to
obtain a Temporary Certificate of Occupancy for the Core and Shell.
One of the low-rise elevators will serve as a ‘swing’ service elevator for all
floors. A rear door in this cab will connect directly to the service dock and at
each floor to minimize disruption with passenger operations.
Destination dispatch will be provided at passenger elevators.
All cabs complete with finished interiors consistent with Comparable Buildings.
Handicap accessible elevator controls and all other code required items.
Within each elevator lobby: handicap accessible controls, signage, floor
indicators and other code-required items.
-Garage Elevators
One new elevator servicing the basement garage to level 1.
-Exit Stairs
One core exit stair serving level 1 - 28 with hatch to roof.
One core exit stair serving level 1 - 27.
A separate exit stair from the basement to level 1 on Mission Street.
A separate exit stair from basement to level 1 on Minna Street.
Enclosure
-Exterior Walls
535 Mission | Core & Shell Improvements
1

 

   SCHEDULE 1 TO       EXHIBIT B    535 MISSION STREET    -1-    [Envivio, Inc.]



--------------------------------------------------------------------------------

LOGO [g799928ex10_1pg080new.jpg]

All-new, high-efficiency, dual-glazed unitized curtain wall system with 9’ 5” of
floor-to-ceiling vision glass.
Clear double-height, clear glass storefront glazing at the ground floor level.
Steel tension cable lobby glazing wall at Mission street entry.
Tenants shall be responsible for all costs related to furnishing and installing
building standard window coverings, including associated pocket, framing,
drywall, etc.
Per typical curtain wall sill details on sheet A829 of the Core and Shell
drawings, tenant will be required to install a bent plate along the perimeter of
the building to close the gap between the concrete slab and aluminum curtain
wall sill. Tenant has the option to use alternate means and methods to close
this gap, depending on the thickness of flooring selected.
-Roof
Low-albedo, electrometric coating
Waterproof membrane under the ornamental gravel at level 2 decks
-Thermal Insulation
Rigid and batt insulation under concrete roof deck.
3” mineral wool insulation behind the spandrel glazing at each floor line.
Structural
- Structural System
Twenty nine levels of structural steel frame with a combination of bolted
connections and welded connections utilizing an SSDA moment frame system with a
steel shear wall design.
-Fireproofing
No fireproofing will be installed under the floor decks except for several roof
areas, because the concrete thickness alone is adequate to achieve fire rating
requirements without spray on fireproofing. All other primary structural members
will receive spray-applied fireproofing.
Plumbing
-Sanitary Waste and Vent
Complete new system from basement throughout the Building.
New duplex sewage ejector in the basement.
Floor and area drains in the basement, toilet rooms and mechanical rooms.
Two future waste and vent connections provided at each floor stubbed out of the
core for tenant use.
-Domestic Hot and Cold Water
New hot and cold piping throughout the Building.
Duplex pressure booster pump.
Backflow preventers at the cold water main and for HVAC equipment.
Electric water heaters on several levels serving toilet room fixtures and
janitors sinks.
Two future domestic cold water connections provided at each floor stubbed out of
the core.
535 Mission | Core & Shell Improvements
2

 

   SCHEDULE 1 TO       EXHIBIT B    535 MISSION STREET    -2-    [Envivio, Inc.]



--------------------------------------------------------------------------------

LOGO [g799928ex10_1pg081new.jpg]

-Future Reclaimed Water
Separate system with hack flow devices for future supply (when available from
the City of San Francisco) of reclaimed water to toilets and urinals.
-Low Flow Plumbing Fixtures and Faucets
LEED compliant fixtures, faucets and flush valves for toilet room fixtures.
Shower fixtures in basement.
-Storm Drainage
- Deck, roof, overflow land planter drains connected to the city storm sewer
system.
-Natural Gas
- Piping from PG&E meter in basement connected to boilers in the roof penthouse.
- Fuel Piping System
- Fuel piping system with pump station for main building generator.
- Tenant is responsible for design-build Plumbing to comply with building
specifications.
Fire Protection System
All new fire sprinkler’ system with two fire pumps providing combination
standpipes and sprinkler protection of the entire Building, Tenant spaces will
be in core and shell condition with upright or pendent sprinklers in brushed
outlets for future T.I. drops. Tenant is responsible for design-build Fire
Protection to comply with building specifications.
HVAC
-Central Plant
-two open cooling towers at the roof.
Two 400-ton chillers, two built up fan rooms totaling 375,000 cfm with full
economizer capacity and MERV 13 filters and three 1530 MBTU boilers on the upper
level.
Air circulation for the occupied portions of the building is designed M.85 cubic
feet per minute per square foot of floor area.
Base building system is designed for 100SF per person. Base building system can
accommodate about 1.5 watts per SF of equipment and 1 watt per SF lighting load
in addition to the equipment. Special rooms such as data rooms, server rooms,
open trading floors, conference rooms, etc. will require supplemental cooling
due to higher concentration of equipment and different occupancy schedule.
-Distribution
- Heating hot water stubbed to each floor for future tenant VAV reheat boxes.
- Main duct loops providing cooled air to future tenant VAV boxes on each floor.
-Direct Digital Controls
535 Mission | Core & Shell Improvements
3

 

   SCHEDULE 1 TO       EXHIBIT B    535 MISSION STREET    -3-    [Envivio, Inc.]



--------------------------------------------------------------------------------

LOGO [g799928ex10_1pg082new.jpg]

DDC control system.
-Miscellaneous Ventilation
Exhaust system for toilet rooms with extra capacity for tenant uses such as copy
room ventilation.
Electric room and elevator machine room ventilation.
Central garage exhaust system.
-Auxiliary Condenser Water Risers
One riser for the Building providing 2” stubs per floor for 24/7 cooling
capacity.
Building designed to accommodate 10 tons of supplemental cooling per floor.
-Life safety
Code required dampers and fire protection for all penetrations at rated,
vertical shafts.
Stair and vestibule pressurization, and tenant floor smoke exhaust as required
for high rise construction.
Electrical
Power to the Building comes from two independent 4,000 amp, 480 volt services
Power to the building fire pump comes from one independent 2,000 AMP, 780 Volt
service
Typical floors will have one tel/data closets per floor and one dedicated
electrical closets per floor.
All closets stack vertically with chases between floors.
The following equipment is provided for each floor.
1. One 277/480v 3ph, 4w, 225amp, 42 circuit main lug-only panels with 39-20 amp
1 pole circuit breakers, and 1 -125 A 3 pole circuit breaker. Panels are red
from one 200 amp bus tap switches.
2. One 75 kva 480-120/208v transformer, which each feed one 84 circuit, 225 amp
double-section panel board rated at 120/208v.
The base building emergency generator is size to accommodate code required
emergency loads.
Tenant spaces are designed for 6 watts per square foot available to the tenant
for their lights and power.
-Fire Life Safety
A new addressable fire alarm system complaint with all applicable codes.
Life safety devices covering base building electrical, mechanical, and janitor
closets, toilet rooms, elevator lobbies and stairwells.
-Tel/Data
4” conduit sleeves between each floor at the tele/data closet.
-Tenant responsible for design-build Electrical to comply with building
specifications.
Toilet Rooms
535 Mission | Core & Shell Improvements
4

 

   SCHEDULE 1 TO       EXHIBIT B    535 MISSION STREET    -4-    [Envivio, Inc.]



--------------------------------------------------------------------------------

LOGO [g799928ex10_1pg083new.jpg]

One men’s and women’s toilet rooms on each floor (3-27) fully compliant with
current ADA and Title 24 accessibility codes: Finishes include ceramic tile
floors walls, stone countertops, stainless fittings, and phenolic ceiling hung
toilet partitions. Hi/low drinking fountains installed on one side of the core
area.
Base Building Partitions and Columns
Core Walls: delivered with gypsum board, fire taped.
Interior Side of Exterior Walls: gypsum board, fire taped.
Perimeter Columns: exposed spray-on fire proofing
Interior Columns: exposed spray-on fireproofing.
Floors
Concrete floors for the leased premises will be reasonably smooth.
Ceiling Heights
Typical floors are 13’ slab-to-slab. Steel structure member depths vary below
the slab elevation. The ground floor is 17’ slab to slab to the level 2 -
mechanical area.
The basement slab-to-slab height is 13’, same as the typical floors.
9’0” Finished ceiling height in tenant areas.
Ground Floor / Entry Lobby
This is a double-height space with a finished ceiling at approximately 27’ above
finish floor.
Stone slab floors, stone walls with public art.
Comparable Building finishes included wood with prefinished aluminum and
stainless steel trim, and stone.
Guard desk
Optical turnstiles
Basement / Parking
17 parking stalls under the main building. This count includes handicap, carpool
and low emitting vehicle stalls as required by code.
Roll-up gate at the top of the ramp to secure parking area.
Site/Terraces
At the ground level along Shaw Alley there are seat walls, concrete paver
sidewalks, tree gates with trees, landscape walls and ramps and stairs.
New city sidewalks, curbs and gutters all around the building with new city
infrastructure including lighting, signage and parking meters.
Levels 2, 28 & Roof Level
Mechanical floors for the HVAC equipment that take up a majority of the area.
535 Mission | Core & Shell Improvements
5

 

   SCHEDULE 1 TO       EXHIBIT B    535 MISSION STREET    -5-    [Envivio, Inc.]



--------------------------------------------------------------------------------

LOGO [g799928ex10_1pg084new.jpg]

A dedicated window-washing system mounted on a gondola track at the roof is
customized to provide washing access to exterior windows.
535 Mission | Core & Shell Improvements
6

 

   SCHEDULE 1 TO       EXHIBIT B    535 MISSION STREET    -1-    [Envivio, Inc.]



--------------------------------------------------------------------------------

SCHEDULE 2 TO EXHIBIT B

535 MISSION STREET

TIME DEADLINES

 

   

Dates

  

Actions to be Performed

A.   November 1, 2014    Final Space Plan to be completed by Tenant and
delivered to Landlord. B.   December 8, 2014    Tenant to deliver Final Working
Drawings to Landlord. C.   December 22, 2014    Tenant to deliver Permits to
Contractor. D.   Five (5) business days after the receipt of the Cost Proposal
by Tenant.    Tenant to approve Cost Proposal and deliver Cost Proposal to
Landlord.

 

   SCHEDULE 2 TO       EXHIBIT B    535 MISSION STREET    -1-    [Envivio, Inc.]



--------------------------------------------------------------------------------

EXHIBIT C

535 MISSION STREET

FORM OF NOTICE OF LEASE TERM DATES

Certified Mail:

 

Date:  

 

        To:  

 

    Copy  

 

   

 

    to:  

 

   

 

     

 

   

 

     

 

 

Re:  

 

        Dated:  

 

       

Between:   BXP Mission 535 LLC, a Delaware limited liability company, Lessor or
Landlord, and Envivio, Inc., a Delaware corporation, Lessee or Tenant

In accordance with the subject document we wish to advise you and/or confirm
your tenancy of:

Suite Number 2700, on the twenty-seventh (27th) floor of 535 Mission Street, San
Francisco, CA 94105 and that the following terms and conditions are accurate and
in full force and effect:

 

Net rentable square feet                               ____________    Lease
term                              Lease commencement date
                          ____________    Lease expiration date
                                 Base rent schedule    From
                         To:                         Monthly Rent
                                    ____________            ____________    $
            

Rent checks are

 

Payable to:

 

Boston Properties, LP – Property 10

  

Mailed to:

 

Boston Properties, LP – Property 10

P.O. Box 742841

Los Angeles, CA 90074-2841

  

All other inquiries to:

 

Boston Properties

Four Embarcadero Center

Lobby Level, Suite One

San Francisco, CA 94111

 

Telephone: 415-772-0700

Fax: 415-982-1780

If the Lease Commencement Date is other than the first day of the month, the
first billing will contain a pro rata adjustment. Each billing thereafter, with
the exception of the final billing, shall be for the full amount of the monthly
installment as provided for in the Lease.

Pursuant to Article 2 of the above referenced document, we request that you sign
this letter where indicated below, confirming the information provided above,
and return it to our representative below within 5 days of receipt. Per the
lease language, however, failure to execute and return such notice within such
time shall be conclusive that the information set forth is correct. A second
letter is enclosed for your files.

 

      535 MISSION STREET       [Envivio, Inc.]



--------------------------------------------------------------------------------

Boston Properties, L.P.         _________             Agreed to and Accepted:  
 

 

   

 

   

 

   

 

By:   Lease Administrator’s name     Date     By:  

 

    Date   Lease Administration           Its:    

 

   EXHIBIT C    535 MISSION STREET    -1-    [Envivio, Inc.]



--------------------------------------------------------------------------------

EXHIBIT D

535 MISSION STREET

RULES AND REGULATIONS

Tenant shall faithfully observe and comply with the following Rules and
Regulations. Landlord shall not be responsible to Tenant for the nonperformance
of any of said Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the Project. In the event of any
conflict between the Rules and Regulations and the other provisions of this
Lease, the latter shall control.

1. Tenant shall not alter any lock or install any new or additional locks or
bolts on any doors or windows of the Premises without obtaining Landlord’s prior
written consent. Tenant shall bear the cost of any lock changes or repairs
required by Tenant. Two keys will be furnished by Landlord for the Premises, and
any additional keys required by Tenant must be obtained from Landlord at a
reasonable cost to be established by Landlord. Upon the termination of this
Lease, Tenant shall restore to Landlord all keys of stores, offices, and toilet
rooms, either furnished to, or otherwise procured by, Tenant and in the event of
the loss of keys so furnished, Tenant shall pay to Landlord the cost of
replacing same or of changing the lock or locks opened by such lost key if
Landlord shall deem it necessary to make such changes.

2. All doors opening to public corridors shall be kept closed at all times
except for normal ingress and egress to the Premises.

3. Landlord reserves the right to close and keep locked all entrance and exit
doors of the Building during such hours as are customary for comparable
buildings in the vicinity of the Project. Tenant, its employees and agents must
be sure that the doors to the Premises are securely closed and locked when
leaving the Premises if it is after the normal hours of business for the
Building. Any tenant, its employees, agents or any other persons entering or
leaving the Building at any time when it is so locked, or any time when it is
considered to be after normal business hours for the Building, may be required
to sign or card access the Building register. Access to the Building may be
refused unless the person seeking access has proper identification or has a
previously arranged pass for access to the Building. Landlord will furnish, at
Tenant’s sole cost and expense, passes to persons for whom Tenant requests same
in writing. Tenant shall be charged Landlord’s standard fee for the replacement
of lost access cards. Tenant shall be responsible for all persons for whom
Tenant requests passes and shall be liable to Landlord for all acts of such
persons. The Landlord and his agents shall in no case be liable for damages for
any error with regard to the admission to or exclusion from the Building of any
person. In case of invasion, mob, riot, public excitement, or other commotion,
Landlord reserves the right to prevent access to the Building or the Project
during the continuance thereof by any means it deems appropriate for the safety
and protection of life and property.

4. No furniture, freight or equipment of any kind shall be brought into the
Building without prior notice to Landlord. All moving activity into or out of
the Building shall be scheduled with Landlord and done only at such time and in
such manner as Landlord designates. Landlord shall have the right to prescribe
the weight, size and position of all safes and other heavy property brought into
the Building and also the times and manner of moving the same in and out of the
Building. Safes and other heavy objects shall, if considered necessary by
Landlord, stand on supports of such thickness as is necessary to properly
distribute the weight. Landlord will not be responsible for loss of or damage to
any such safe or property in any case. Any damage to any part of the Building,
its contents, occupants or visitors by moving or maintaining any such safe or
other property shall be the sole responsibility and expense of Tenant.

 

      535 MISSION STREET       [Envivio, Inc.]



--------------------------------------------------------------------------------

5. No furniture, packages, supplies, equipment or merchandise will be received
in the Building or carried up or down in the elevators, except between such
hours, in such specific elevator and by such personnel as shall be designated by
Landlord.

6. The requirements of Tenant will be attended to only upon application at the
management office for the Project or at such office location designated by
Landlord. Employees of Landlord shall not perform any work or do anything
outside their regular duties unless under special instructions from Landlord.

7. No sign, advertisement, notice or handbill shall be exhibited, distributed,
painted or affixed by Tenant on any part of the Premises or the Building without
the prior written consent of the Landlord. Tenant shall not disturb, solicit,
peddle, or canvass any occupant of the Project and shall cooperate with Landlord
and its agents of Landlord to prevent same.

8. The toilet rooms, urinals, wash bowls and other apparatus shall not be used
for any purpose other than that for which they were constructed, and no foreign
substance of any kind whatsoever shall be thrown therein. The expense of any
breakage, stoppage or damage resulting from the violation of this rule shall be
borne by the tenant who, or whose servants, employees, agents, visitors or
licensees shall have caused same.

9. Tenant shall not overload the floor of the Premises beyond the Building
standard floor loading specifications, nor mark, drive nails or screws, or drill
into the partitions, woodwork or drywall or in any way deface the Premises or
any part thereof without Landlord’s prior written consent. Tenant shall not
purchase spring water, ice, towel, linen, maintenance or other like services
from any person or persons not approved by Landlord.

10. Except for vending machines intended for the sole use of Tenant’s employees
and invitees, no vending machine or machines other than fractional horsepower
office machines shall be installed, maintained or operated upon the Premises
without the written consent of Landlord.

11. Tenant shall not use or keep in or on the Premises, the Building, or the
Project any kerosene, gasoline or other inflammable or combustible fluid,
chemical, substance or material that is considered hazardous.

12. Tenant shall not without the prior written consent of Landlord use any
method of heating or air conditioning other than that supplied by Landlord.

13. Tenant shall not use, keep or permit to be used or kept, any foul or noxious
gas or substance in or on the Premises, or permit or allow the Premises to be
occupied or used in a manner offensive or objectionable to Landlord or other
occupants of the Project by reason of noise, odors, vibrations or electronic
disruption, or interfere with other tenants or those having business therein,
whether by the use of any musical instrument, radio, phonograph, or in any other
way. Tenant shall not throw anything out of doors, windows or skylights or down
passageways.

 

   EXHIBIT D    535 MISSION STREET    -2-    [Envivio, Inc.]



--------------------------------------------------------------------------------

14. Tenant shall not bring into or keep within the Project, the Building or the
Premises any animals, birds, aquariums, or, except in areas designated by
Landlord, bicycles or other vehicles.

15. No cooking shall be done or permitted on the Premises, nor shall the
Premises be used for the storage of merchandise, for lodging or for any
improper, objectionable or immoral purposes. Notwithstanding the foregoing,
Underwriters’ laboratory-approved equipment and microwave ovens may be used in
the Premises for heating food and brewing coffee, tea, hot chocolate and similar
beverages for employees and visitors, provided that such use is in accordance
with all applicable federal, state, county and city laws, codes, ordinances,
rules and regulations.

16. The Premises shall not be used for manufacturing or for the storage of
merchandise except as such storage may be incidental to the use of the Premises
provided for in the Summary. Tenant shall not occupy or permit any portion of
the Premises to be occupied as an office for a messenger-type operation or
dispatch office, public stenographer or typist, or for the manufacture or sale
of liquor, narcotics, or tobacco in any form, or as a medical office, or as a
barber or manicure shop, or as an employment bureau without the express prior
written consent of Landlord. Tenant shall not engage or pay any employees on the
Premises except those actually working for such tenant on the Premises nor
advertise for laborers giving an address at the Premises.

17. Landlord reserves the right to exclude or expel from the Project any person
who, in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs, or who shall in any manner do any act in violation of any of
these Rules and Regulations.

18. Tenant, its employees and agents shall not loiter in or on the entrances,
corridors, sidewalks, lobbies, courts, halls, stairways, elevators, vestibules
or any Common Areas for the purpose of smoking tobacco products or for any other
purpose, nor in any way obstruct such areas, and shall use them only as a means
of ingress and egress for the Premises.

19. Tenant shall not waste electricity, water or air conditioning and agrees to
cooperate fully with Landlord to ensure the most effective operation of the
Building’s heating and air conditioning system, and shall refrain from
attempting to adjust any controls.

20. Tenant shall store all its trash and garbage within the interior of the
Premises. No material shall be placed in the trash boxes or receptacles if such
material is of such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of trash and garbage in the city in
which the Project is located without violation of any law or ordinance governing
such disposal. All trash, garbage and refuse disposal shall be made only through
entry-ways and elevators provided for such purposes at such times as Landlord
shall designate.

21. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.

22. Any persons employed by Tenant to do janitorial work shall be subject to the
prior written approval of Landlord, and while in the Building and outside of the
Premises, shall be subject to and under the control and direction of the
Building manager (but not as an agent or servant of such manager or of
Landlord), and Tenant shall be responsible for all acts of such persons.

 

   EXHIBIT D    535 MISSION STREET    -3-    [Envivio, Inc.]



--------------------------------------------------------------------------------

23. No awnings or other projection shall be attached to the outside walls of the
Building without the prior written consent of Landlord, and no curtains, blinds,
shades or screens shall be attached to or hung in, or used in connection with,
any window or door of the Premises other than Landlord standard drapes. All
electrical ceiling fixtures hung in the Premises or spaces along the perimeter
of the Building must be fluorescent and/or of a quality, type, design and a warm
white bulb color approved in advance in writing by Landlord. Neither the
interior nor exterior of any windows shall be coated or otherwise sunscreened
without the prior written consent of Landlord. Tenant shall abide by Landlord’s
regulations concerning the opening and closing of window coverings which are
attached to the windows in the Premises, if any, which have a view of any
interior portion of the Building or Building Common Areas.

24. The sashes, sash doors, skylights, windows, and doors that reflect or admit
light and air into the halls, passageways or other public places in the Building
shall not be covered or obstructed by Tenant, nor shall any bottles, parcels or
other articles be placed on the windowsills.

25. Tenant must comply with requests by the Landlord concerning the informing of
their employees of items of importance to the Landlord.

26. Tenant must comply with the State of California “No-Smoking” law set forth
in California Labor Code Section 6404.5, and any local “No-Smoking” ordinance
which may be in effect from time to time and which is not superseded by such
State law.

27. Except as expressly set forth in Section 6.1.8 of this Lease, Tenant hereby
acknowledges that Landlord shall have no obligation to provide guard service or
other security measures for the benefit of the Premises, the Building or the
Project. Tenant hereby assumes all responsibility for the protection of Tenant
and its agents, employees, contractors, invitees and guests, and the property
thereof, from acts of third parties, including keeping doors locked and other
means of entry to the Premises closed, whether or not Landlord, at its option,
elects to provide security protection for the Project or any portion thereof.
Tenant further assumes the risk that any safety and security devices, services
and programs which Landlord elects, in its sole discretion, to provide may not
be effective, or may malfunction or be circumvented by an unauthorized third
party, and Tenant shall, in addition to its other insurance obligations under
this Lease, obtain its own insurance coverage to the extent Tenant desires
protection against losses related to such occurrences. Tenant shall cooperate in
any reasonable safety or security program developed by Landlord or required by
law.

28. All office equipment of any electrical or mechanical nature shall be placed
by Tenant in the Premises in settings approved by Landlord, to absorb or prevent
any vibration, noise and annoyance.

29. Tenant shall not use in any space or in the public halls of the Building,
any hand trucks except those equipped with rubber tires and rubber side guards.

30. No auction, liquidation, fire sale, going-out-of-business or bankruptcy sale
shall be conducted in the Premises without the prior written consent of
Landlord.

31. No tenant shall use or permit the use of any portion of the Premises for
living quarters, sleeping apartments or lodging rooms.

 

   EXHIBIT D    535 MISSION STREET    -4-    [Envivio, Inc.]



--------------------------------------------------------------------------------

Landlord reserves the right at any time to change or rescind any one or more of
these Rules and Regulations, or to make such other and further reasonable Rules
and Regulations as in Landlord’s judgment may from time to time be necessary for
the management, safety, care and cleanliness of the Premises, Building, the
Common Areas and the Project, and for the preservation of good order therein, as
well as for the convenience of other occupants and tenants therein. Landlord may
waive any one or more of these Rules and Regulations for the benefit of any
particular tenants, but no such waiver by Landlord shall be construed as a
waiver of such Rules and Regulations in favor of any other tenant, nor prevent
Landlord from thereafter enforcing any such Rules or Regulations against any or
all tenants of the Project. Tenant shall be deemed to have read these Rules and
Regulations and to have agreed to abide by them as a condition of its occupancy
of the Premises.

 

   EXHIBIT D    535 MISSION STREET    -5-    [Envivio, Inc.]



--------------------------------------------------------------------------------

EXHIBIT E

535 MISSION STREET

FORM OF TENANT’S ESTOPPEL CERTIFICATE

The undersigned, as Tenant under that certain Office Lease (the “Lease”) made
and entered into as of             , 20     by and between                     ,
as Landlord, and the undersigned, as Tenant, for Premises on the
                     floor(s) of the office building located at
                    , certifies as follows:

1. Attached hereto as Exhibit A is a true and correct copy of the Lease and all
amendments and modifications thereto. The documents contained in Exhibit A
represent the entire agreement between the parties as to the Premises.

2. The undersigned currently occupies the Premises described in the Lease, the
Lease Term commenced on                     , and the Lease Term expires on
                    , and the undersigned has no option to terminate or cancel
the Lease or to purchase all or any part of the Premises, the Building and/or
the Project.

3. Base Rent became payable on                     .

4. The Lease is in full force and effect and has not been modified, supplemented
or amended in any way except as provided in Exhibit A.

5. Tenant has not transferred, assigned, or sublet any portion of the Premises
nor entered into any license or concession agreements with respect thereto
except as follows:

6. Tenant shall not modify the documents contained in Exhibit A without the
prior written consent of Landlord’s mortgagee.

7. All monthly installments of Base Rent, all Additional Rent and all monthly
installments of estimated Additional Rent have been paid when due through
                    . The current monthly installment of Base Rent is $        .

8. All conditions of the Lease to be performed by Landlord necessary to the
enforceability of the Lease have been satisfied and, to the undersigned’s
knowledge, Landlord is not in default thereunder. In addition, the undersigned
has not delivered any notice to Landlord regarding a default by Landlord
thereunder.

 

      535 MISSION STREET       [Envivio, Inc.]



--------------------------------------------------------------------------------

9. No rental has been paid more than thirty (30) days in advance and no security
has been deposited with Landlord except the Security Deposit in the amount of
$         as provided in the Lease.

10. As of the date hereof, there are no existing defenses or offsets, or, to the
undersigned’s knowledge, claims or any basis for a claim, that the undersigned
has against Landlord.

11. If Tenant is a corporation, limited liability company, partnership or
limited liability partnership, each individual executing this Estoppel
Certificate on behalf of Tenant hereby represents and warrants that Tenant is a
duly formed and existing entity qualified to do business in California and that
Tenant has full right and authority to execute and deliver this Estoppel
Certificate and that each person signing on behalf of Tenant is authorized to do
so.

12. There are no actions pending against the undersigned under the bankruptcy or
similar laws of the United States or any state.

13. Other than in compliance with all applicable laws and incidental to the
ordinary course of the use of the Premises, the undersigned has not used or
stored any hazardous substances in the Premises.

14. All tenant improvement work to be performed by Landlord under the Lease has
been completed in accordance with the Lease and has been accepted by the
undersigned and all reimbursements and allowances due to the undersigned under
the Lease in connection with any tenant improvement work have been paid in full,
except as follows:                     .

The undersigned acknowledges that this Estoppel Certificate may be delivered to
Landlord or to a prospective mortgagee or prospective purchaser, and
acknowledges that said prospective mortgagee or prospective purchaser will be
relying upon the statements contained herein in making the loan or acquiring the
property of which the Premises are a part and that receipt by it of this
certificate is a condition of making such loan or acquiring such property.

Executed at                      on the      day of             , 20    .

 

“Tenant”:  

 

  , a  

 

By:  

 

  Its:  

 

By:  

 

  Its:  

 

 

   EXHIBIT E    535 MISSION STREET    -2-    [Envivio, Inc.]



--------------------------------------------------------------------------------

EXHIBIT F

535 MISSION STREET

ACCEPTABLE FORMS OF INSURANCE CERTIFICATE

 

LOGO [g799928ex10_1pg095new1.jpg]

ACORD
CERTIFICATE OF LIABILITY INSURANCE
DATE (MM/DD/YY)
PRODUCER
THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS
UPON THE CERTIFICATE HOLDER. THIS CERTIFICATE DOES NOT AMEND, EXTEND OR ALTER
THE COVERAGE AFFORDED BY THE POLICIES BELOW.
COMPANIES AFFORDING COVERAGE
10722-ALL-GL-06-07
COMPANY A
INSURED
COMPANY B
COMPANY C
COMPANY D
COVERAGES
This certificate supersedes and replaces any previously issued certificate.
THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED
TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD INDICATED. NOTWITHSTANDING ANY
REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO
WHICH THIS CERTIFICATE MAY BE ISSUED OR MAY PERTAIN. THE INSURANCE AFFORDED BY
THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND
CONDITIONS OF SUCH POLICIES, AGGREGATE LIMITS SHOWN MAY HAVE BEEN REDUCED BY
PAID CLAIMS.
CD
LTR
TYPE OF INSURANCE
POLICY NUMBER
POLICY EFFECTIVE DATE (MM/DD/YY)
POLICY EXPIRATION DATE (MM/DD/YY)
LIMITS
GENERAL LIABILITY
GENERAL AGGREGATE $
COMMERCIAL GENERAL LIABILITY
PRODUCTS $
CLAIMS MADE
PERSONAL & ADV INJURY $
OWNERS & CONTRACTORS PROT
EACH OCCURRENCE $
DAMAGE: $
MED EXP (Any one person) $
AUTOMOBILE LIABILITY
COMBINED SINGLE LIMIT $
ANY AUTO
BODLY INJURY $
ALL OWNED AUTOS
SCHEDULED AUTOS
AUTOS
BODLY INJURY $
NON-OWNED AUTOS
PROPERTY DAMAGE $
GARAGE LIABILITY
AUTO ONLY-EA ACCIDENT $
ANY AUTO
OTHER THAN AUTO ONLY
EACH ACCIDENT $
AGGREGATE $
EXCESS LIABILITY
EACH OCCURRENCE $
UMBRELLA
AGGREGATE $
OTHER THAN UMBRELLA $
WORKERS COMPENSATION AND EMPLOYERS’ LIABILITY
X WC STATUTORY LIMITS
EACH ACCIDENT $
DISEASE - POLICY LIMIT $
THE OFFICERS ARE:
DISEASE - EACH EMPLOYEE $
EXCL
DESCRIPTION OF OPERATIONS/LOCATIONS/VEHICLES/SPECIAL ITEMS
CERTIFICATE HOLDER
NYC-002611111-01
CANCELLATION
SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION
DATE THEREOF, THE INSURANCE COMPANY WILL ENDEAVOR TO MAIL 30 DAYS WRITTEN NOTICE
TO THE CERTIFICATE HOLDER NAMED TO THE LEFT. BUT FAILURE TO MAIL SUCH NOTICE
SHALL IMPOSE NO OBLIGATION OR LIABILITY OF ANY KIND UPON THE COMPANY, ITS AGENTS
OR REPRESENTATIVES.
AUTHORIZED REPRESENTATIVE
Nancy Bartolino
ACORD 25 (11/05)
ACORD CORPORATION 1988

 

   EXHIBIT F    535 MISSION STREET    -1-    [Envivio, Inc.]



--------------------------------------------------------------------------------

LOGO [g799928ex10_1pg096new.jpg]

ACORD
EVIDENCE OF PROPERTY INSURANCE
DATE (MM/DD/YYYY)
THIS EVIDENCE OF PROPERTY INSURANCE IS ISSUED AS A MATTER OF INFORMATION ONLY
AND CONFERS NO RIGHTS UPON THE ADDITIONAL INTEREST NAMED BELOW. THIS EVIDENCE OF
PROPERTY INSURANCE DOES NOT AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE
POLICIES BELOW.
AGENCY
PHONE
(A/C, No, Ext):
COMPANY
FAX
(A/C, No):
E-MAIL
ADDRESS:
CODE
SUB CODE:
AGENCY
CUSTOMER ID #:
INSURED
LOAN NUMBER
POLICY NUMBER
EFFECTIVE DATE
EXPIRATION DATE
CONTINUED UNTIL
TERMINATED IF CHECKED
THIS REPLACES PRIOR EVIDENCE DATED:
PROPERTY INFORMATION
LOCATION DESCRIPTION
THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED
ABOVE FOR THE POLICY PERIOD INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR
CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS EVIDENCE
OF PROPERTY INSURANCE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY
THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND
CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
COVERAGE INFORMATION
COVERAGE/PERILS/FORMS
AMOUNT OF INSURANCE
DEDUCTIBLE
REMARKS (Including Special Conditions)
CANCELLATION
SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION
DATE THEREOF, THE ISSUING INSURER WILL ENDEAVOR TO MAIL DAYS WRITTEN NOTICE TO
THE ADDITIONAL INTEREST NAMED BELOW, BUT FAILURE TO MAIL SUCH NOTICE SHALL
IMPOSE NO OBLIGATION OR LIABILITY OF ANY KIND UPON THE INSURER, ITS AGENTS OR
REPRESENTATIVES.
ADDITIONAL INTEREST
NAME AND ADDRESS
MORTGAGEE
ADDITIONAL INSURED
LOSS PAYEE
LOAN#
AUTHORIZED REPRESENTATIVE
ACORD 27 (2006/07)
© ACORD CORPORATION 1993-2006. All rights reserved.
The ACORD name and logo are registered marks of ACORD

 

   EXHIBIT F    535 MISSION STREET    -2-    [Envivio, Inc.]



--------------------------------------------------------------------------------

EXHIBIT G

535 MISSION STREET

FORM OF LETTER OF CREDIT

IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF             

(THE ABOVE LC NUMBER AND THE ISSUANCE DATE BELOW, WILL BE INSERTED AT TIME OF LC
ISSUANCE.)

DATED:                  , 20    

BENEFICIARY:

BXP MISSION 535 LLC

A DELAWARE LIMITED LIABILITY COMPANY

C/O BOSTON PROPERTIES, INC.

[INSERT STREET ADDRESS]

[INSERT CITY, STATE, ZIP CODE]

AS “LANDLORD”

APPLICANT:

ENVIVIO INC.

400 OYSTER POINT BLVD., SUITE 111

SOUTH SAN FRANCISCO, CA 94080

AS “TENANT”

 

AMOUNT:    US$329,118.34 (THREE HUNDRED TWENTY-NINE THOUSAND ONE HUNDRED
EIGHTEEN AND 34/100 U.S. DOLLARS)

EXPIRATION DATE:                  , 20    

LOCATION: SANTA CLARA, CALIFORNIA

LADIES AND GENTLEMEN:

WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF
             IN YOUR FAVOR. THIS LETTER OF CREDIT IS AVAILABLE BY SIGHT PAYMENT
WITH OURSELVES ONLY AGAINST PRESENTATION AT THE BANK’S OFFICE (AS DEFINED BELOW)
OF THE FOLLOWING DOCUMENTS:

 

  1. THE ORIGINAL OF THIS LETTER OF CREDIT AND ALL AMENDMENT (S), IF ANY.

 

  2. YOUR SIGHT DRAFT, IN WHOLE OR IN PART DRAWN ON US IN THE FORM ATTACHED
HERETO AS EXHIBIT “A”.

 

   EXHIBIT G    535 MISSION STREET    -1-    [Envivio, Inc.]



--------------------------------------------------------------------------------

  3. YOUR SIGNED STATEMENT STATING ANY OF THE FOLLOWING WITH INSTRUCTIONS IN
BRACKETS THEREIN COMPLIED WITH:

 

  A) “PURSUANT TO THE TERMS OF THAT CERTAIN OFFICE LEASE DATED [INSERT DATE] BY
AND BETWEEN TENANT, AND BENEFICIARY, AS LANDLORD, AS THE SAME MAY BE AMENDED
FROM TIME TO TIME, LANDLORD IS ENTITLED TO DRAW UPON THE LETTER OF CREDIT.”

OR

 

  B) “THE BENEFICIARY IS ENTITLED TO DRAW DOWN THE FULL AMOUNT OF THIS LETTER OF
CREDIT NO. SVBSF              AS THE RESULT OF THE FILING OF A VOLUNTARY
PETITION UNDER THE U.S. BANKRUPTCY CODE OR A STATE BANKRUPTCY CODE BY THE TENANT
UNDER THE LEASE, WHICH FILING HAS NOT BEEN DISMISSED AT THE TIME OF THIS
DRAWING.”

OR

 

  C) “THE BENEFICIARY IS ENTITLED TO DRAW DOWN THE FULL AMOUNT OF THIS LETTER OF
CREDIT NO. SVBSF              AS THE RESULT OF AN INVOLUNTARY PETITION HAVING
BEEN FILED UNDER THE U.S. BANKRUPTCY CODE OR A STATE BANKRUPTCY CODE AGAINST THE
TENANT UNDER THE LEASE, WHICH FILING HAS NOT BEEN DISMISSED AT THE TIME OF THIS
DRAWING.”

OR

 

  D) “BENEFICIARY HAS RECEIVED A NOTICE FROM SILICON VALLEY BANK THAT ITS
IRREVOCABLE LETTER OF CREDIT NUMBER SVBSF              WILL NOT BE EXTENDED AND
APPLICANT HAS FAILED TO PROVIDE A REPLACEMENT LETTER OF CREDIT SATISFACTORY TO
BENEFICIARY WITHIN THIRTY (30) DAYS PRIOR TO THE CURRENT EXPIRATION DATE.”

THE LEASE MENTIONED ABOVE IS FOR IDENTIFICATION PURPOSES ONLY AND IS NOT
INTENDED THAT SAID LEASE BE INCORPORATED HEREIN OR FORM PART OF THIS LETTER OF
CREDIT.

PARTIAL AND MULTIPLE DRAWINGS ARE ALLOWED. THE ORIGINAL OF THIS LETTER OF CREDIT
MUST ACCOMPANY ANY DRAWINGS HEREUNDER FOR ENDORSEMENT OF THE DRAWING AMOUNT AND
WILL BE RETURNED TO BENEFICIARY UNLESS IT IS FULLY UTILIZED.

WE AGREE THAT WE SHALL HAVE NO DUTY OR RIGHT TO INQUIRE AS TO THE BASIS UPON
WHICH BENEFICIARY HAS DETERMINED THAT THE AMOUNT IS DUE AND OWING OR HAS
DETERMINED TO PRESENT TO US ANY DRAFT UNDER THIS LETTER OF CREDIT, AND THE
PRESENTATION OF SUCH DRAFT IN STRICT COMPLIANCE WITH THE TERMS AND CONDITIONS OF
THIS LETTER OF CREDIT, SHALL AUTOMATICALLY RESULT IN PAYMENT TO THE BENEFICIARY.

 

   EXHIBIT G    535 MISSION STREET    -2-    [Envivio, Inc.]



--------------------------------------------------------------------------------

THIS LETTER OF CREDIT SHALL BE AUTOMATICALLY EXTENDED FOR AN ADDITIONAL PERIOD
OF ONE YEAR, WITHOUT AMENDMENT, FROM THE PRESENT OR EACH FUTURE EXPIRATION DATE
UNLESS AT LEAST SIXTY (60) DAYS PRIOR TO THE THEN CURRENT EXPIRATION DATE WE
SEND YOU A NOTICE BY REGISTERED MAIL OR OVERNIGHT COURIER SERVICE AT THE ABOVE
ADDRESS (OR SUCH OTHER ADDRESS AS BENEFICIARY MAY FROM TIME TO TIME DESIGNATE IN
A NOTICE DELIVERED TO SILICON VALLEY BANK AT THE BANK’S OFFICE AND AMENDED BY
US) THAT THIS LETTER OF CREDIT WILL NOT BE EXTENDED BEYOND THE THEN CURRENT
EXPIRATION DATE. BUT IN ANY EVENT THIS LETTER OF CREDIT WILL NOT BE EXTENDED
BEYOND AUGUST 31, 2023, WHICH SHALL BE THE FINAL EXPIRATION DATE OF THIS LETTER
OF CREDIT.

THIS LETTER OF CREDIT IS TRANSFERABLE ONE OR MORE TIMES BY THE ISSUING BANK, AT
THE REQUEST OF THE BENEFICIARY, BUT IN EACH INSTANCE TO A SINGLE BENEFICIARY AND
ONLY IN ITS ENTIRETY UP TO THE THEN AVAILABLE AMOUNT IN FAVOR OF ANY NOMINATED
TRANSFEREE ASSUMING SUCH TRANSFER TO SUCH TRANSFEREE WOULD BE IN COMPLIANCE WITH
THEN APPLICABLE LAW AND REGULATIONS, INCLUDING BUT NOT LIMITED TO THE
REGULATIONS OF THE U.S. DEPARTMENT OF TREASURY AND U.S. DEPARTMENT OF COMMERCE.
AT THE TIME OF TRANSFER, THE ORIGINAL LETTER OF CREDIT AND ORIGINAL
AMENDMENT(S), IF ANY, MUST BE SURRENDERED TO US TOGETHER WITH OUR LETTER OF
TRANSFER DOCUMENTATION (IN THE FORM OF EXHIBIT “B” ATTACHED HERETO). APPLICANT
SHALL PAY OUR TRANSFER FEE OF  1⁄4 OF 1% OF THE TRANSFER AMOUNT (MINIMUM
$250.00). THE CORRECTNESS OF THE SIGNATURE AND TITLE OF THE PERSON SIGNING THE
TRANSFER FORM MUST BE VERIFIED BY BENEFICIARY’S BANK. ANY TRANSFER OF THIS
LETTER OF CREDIT MAY NOT CHANGE THE PLACE OF EXPIRATION OF THE LETTER OF CREDIT
FROM OUR ABOVE-SPECIFIED OFFICE. EACH TRANSFER SHALL BE EVIDENCED BY OUR
ENDORSEMENT ON THE REVERSE OF THE ORIGINAL LETTER OF CREDIT AND WE SHALL FORWARD
THE ORIGINAL LETTER OF CREDIT TO THE TRANSFEREE.

DRAFT(S) AND DOCUMENTS MUST INDICATE THE NUMBER AND DATE OF THIS LETTER OF
CREDIT.

WE HEREBY AGREE THAT DRAFTS DRAWN UNDER AND IN ACCORDANCE WITH THE TERMS AND
CONDITIONS OF THIS LETTER OF CREDIT SHALL BE DULY HONORED UPON PRESENTATION TO:
SILICON VALLEY BANK, 3003 TASMAN DRIVE, 2ND FLOOR, MAIL SORT HF210, SANTA CLARA,
CALIFORNIA 95054, ATTENTION: GLOBAL TRADE SERVICES - STANDBY LETTER OF CREDIT
DEPARTMENT (THE “BANK’S OFFICE”). PRESENTATIONS MAY BE MADE IN PERSON OR BY
OVERNIGHT COURIER DELIVERY SERVICE OR BY FACSIMILE ON OR BEFORE OUR CLOSE OF
BUSINESS ON OR BEFORE THE EXPIRATION DATE OF THIS CREDIT.

 

   EXHIBIT G    535 MISSION STREET    -3-    [Envivio, Inc.]



--------------------------------------------------------------------------------

SHOULD BENEFICIARY WISH TO MAKE PRESENTATIONS UNDER THIS LETTER OF CREDIT
ENTIRELY BY FACSIMILE TRANSMISSION (IT NEED NOT TRANSMIT THE LETTER OF CREDIT).
IT MAY DO SO IN LIEU OF PRESENTING THE PHYSICAL DOCUMENTS OTHERWISE REQUIRED FOR
PRESENTATION UNDER THE TERMS OF THIS LETTER OF CREDIT. PROVIDED HOWEVER, SHOULD
IT ELECT TO DO SO, EACH SUCH FACSIMILE TRANSMISSION SHALL BE MADE ON A BUSINESS
DAY AT FAX NO. (408) 654-2418 OR 408-969-6510; AND SIMULTANEOUSLY UNDER
TELEPHONE ADVICE TO: (408) 654-6274 OR (408) 654-7127 OR (408) 654-7716 OR
(408) 654-3035 AND, ON THE DAY OF SUCH TRANSMISSION, BE IMMEDIATELY FOLLOWED BY
BENEFICIARY’S SENDING TO US ALL OF THE ORIGINALS OF SUCH FAXED DOCUMENTS
TOGETHER WITH THE ORIGINAL OF THIS LETTER OF CREDIT BY OVERNIGHT MAIL OR COURIER
SERVICE TO THE BANK’S OFFICE AS DESCRIBED ABOVE.

PAYMENT AGAINST CONFORMING PRESENTATIONS HEREUNDER PRIOR TO 10:00 A.M.
CALIFORNIA TIME, ON A BUSINESS DAY SHALL BE MADE BY BANK DURING NORMAL BUSINESS
HOURS OF THE BANK’S OFFICE ON THE NEXT SUCCEEDING BUSINESS DAY. PAYMENT AGAINST
CONFORMING PRESENTATIONS HEREUNDER AFTER 10:00 A.M. CALIFORNIA TIME, ON A
BUSINESS DAY SHALL BE MADE BY BANK DURING NORMAL BUSINESS HOURS OF THE BANK’S
OFFICE ON THE SECOND SUCCEEDING BUSINESS DAY.

AS USED HEREIN, THE TERM “BUSINESS DAY” MEANS A DAY OTHER THAN A WEEKEND DAY AND
GENERALLY RECOGNIZED BANK HOLIDAYS. NOTWITHSTANDING ANY PROVISION TO THE
CONTRARY IN THE UCP (AS HEREINAFTER DEFINED), IF THE EXPIRATION DATE OR THE
FINAL EXPIRATION DATE IS NOT A BUSINESS DAY THEN SUCH DATE SHALL BE
AUTOMATICALLY EXTENDED TO THE NEXT SUCCEEDING DATE WHICH IS A BUSINESS DAY.

IF ANY INSTRUCTIONS ACCOMPANYING A DRAWING UNDER THIS LETTER OF CREDIT REQUEST
THAT PAYMENT IS TO BE MADE BY TRANSFER TO YOUR ACCOUNT WITH ANOTHER BANK, WE
WILL ONLY EFFECT SUCH PAYMENT BY FED WIRE TO A U.S. REGULATED BANK, AND WE
AND/OR SUCH OTHER BANK MAY RELY ON AN ACCOUNT NUMBER SPECIFIED IN SUCH
INSTRUCTIONS EVEN IF THE NUMBER IDENTIFIES A PERSON OR ENTITY DIFFERENT FROM THE
INTENDED PAYEE.

THIS LETTER OF CREDIT IS SUBJECT TO THE UNIFORM CUSTOMS AND PRACTICE FOR
DOCUMENTARY CREDITS (2007 REVISION), INTERNATIONAL CHAMBER OF COMMERCE,
PUBLICATION NO. 600 (THE “UCP”).

IN THE EVENT THAT THE ORIGINAL OF THIS STANDBY LETTER OF CREDIT IS LOST, STOLEN,
MUTILATED, OR OTHERWISE DESTROYED, WE HEREBY AGREE TO ISSUE A CERTIFIED TRUE
COPY OF THE ORIGINAL HEREOF UPON RECEIPT OF A WRITTEN REQUEST FROM YOU AND A
CERTIFICATION BY YOU (PURPORTEDLY SIGNED BY YOUR AUTHORIZED REPRESENTATIVE) OF
THE LOSS, THEFT, MUTILATION, OR OTHER DESTRUCTION OF THE ORIGINAL HEREOF IN THE
FORM OF EXHIBIT “C” ATTACHED.

 

   EXHIBIT G    535 MISSION STREET    -4-    [Envivio, Inc.]



--------------------------------------------------------------------------------

SILICON VALLEY BANK,     (FOR S V BANK USE ONLY)     (FOR S V BANK USE ONLY)

 

   

 

AUTHORIZED SIGNATURE     AUTHORIZED SIGNATURE

 

   EXHIBIT G    535 MISSION STREET    -5-    [Envivio, Inc.]



--------------------------------------------------------------------------------

EXHIBIT “A”

SIGHT DRAFT/BILL OF EXCHANGE

 

DATE:                         REF. NO.                    

AT SIGHT OF THIS BILL OF EXCHANGE

PAY TO THE ORDER OF                      US$        

U.S. DOLLARS         

“DRAWN UNDER SILICON VALLEY BANK, SANTA CLARA, CALIFORNIA, IRREVOCABLE STANDBY
LETTER OF CREDIT NUMBER NO. SVBSF              DATED                  , 20    ”

 

  TO:    SILICON VALLEY BANK     

 

     3003 TASMAN DRIVE      [INSERT NAME OF BENEFICIARY]      SANTA CLARA, CA
95054               

 

          Authorized Signature

GUIDELINES TO PREPARE THE SIGHT DRAFT OR BILL OF EXCHANGE:

 

1. DATE                      INSERT ISSUANCE DATE OF DRAFT OR BILL OF EXCHANGE.

 

2. REF. NO.      INSERT YOUR REFERENCE NUMBER IF ANY.

 

3. PAY TO THE ORDER OF:              INSERT NAME OF BENEFICIARY

 

4. US$         INSERT AMOUNT OF DRAWING IN NUMERALS/FIGURES.

 

5. U.S. DOLLARS              INSERT AMOUNT OF DRAWING IN WORDS.

 

6. LETTER OF CREDIT NUMBER              INSERT THE LAST DIGITS OF OUR STANDBY
L/C NUMBER THAT PERTAINS TO THE DRAWING.

 

7. DATED                      INSERT THE ISSUANCE DATE OF OUR STANDBY L/C.

NOTE: BENEFICIARY SHOULD ENDORSE THE BACK OF THE SIGHT DRAFT OR BILL OF EXCHANGE
AS YOU WOULD A CHECK.

IF YOU NEED FURTHER ASSISTANCE IN COMPLETING THIS SIGHT DRAFT OR BILL OF
EXCHANGE, PLEASE CALL OUR L/C PAYMENT SECTION AT (408) 654-6274 OR (408)
654-7127 OR (408) 654-3035 OR (408) 654-7716 OR (408) 654-7128.

 

   EXHIBIT G    535 MISSION STREET    -6-    [Envivio, Inc.]



--------------------------------------------------------------------------------

EXHIBIT “B”

DATE:                    

 

TO:    SILICON VALLEY BANK    3003 TASMAN DRIVE    SANTA CLARA, CA 95054   
ATTN:    GLOBAL FINANCIAL SERVICES       STANDBY LETTERS OF CREDIT

 

  RE: SILICON VALLEY BANK IRREVOCABLE STANDBY LETTER OF CREDIT NO.         

GENTLEMEN:

FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:

 

 

(NAME OF TRANSFEREE)

 

(ADDRESS)

ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT UP TO ITS AVAILABLE AMOUNT AS SHOWN ABOVE AS OF THE DATE OF THIS
TRANSFER.

BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN SUCH LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE. TRANSFEREE SHALL HAVE THE SOLE RIGHTS
AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS,
WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS, AND WHETHER NOW EXISTING OR
HEREAFTER MADE. ALL AMENDMENTS ARE TO BE ADVISED DIRECT TO THE TRANSFEREE
WITHOUT NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED BENEFICIARY.

THE ORIGINAL OF SUCH LETTER OF CREDIT IS RETURNED HEREWITH, AND WE ASK YOU TO
ENDORSE THE TRANSFER ON THE REVERSE THEREOF, AND FORWARD IT DIRECTLY TO THE
TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER.

 

   EXHIBIT G    535 MISSION STREET    -7-    [Envivio, Inc.]



--------------------------------------------------------------------------------

SINCERELY,

 

 

(BENEFICIARY’S NAME)

 

 

(SIGNATURE OF BENEFICIARY)

 

 

(PRINTED NAME AND TITLE)

 

SIGNATURE AUTHENTICATED

 

THE NAME(S) TITLE(S), AND SIGNATURE(S) CONFORM TO THAT/THOSE ON FILE WITH US FOR
THE COMPANY AND THE SIGNATURE(S) IS/ARE AUTHORIZED TO EXECUTE THIS INSTRUMENT.

 

 

(NAME OF BANK)

 

 

(ADDRESS OF BANK)

 

 

(CITY, STATE, ZIP CODE)

 

 

(AUTHORIZED SIGNATURE)

 

 

(PRINTED NAME AND TITLE)

 

 

(TELEPHONE NUMBER)

 

 

   EXHIBIT G    535 MISSION STREET    -8-    [Envivio, Inc.]



--------------------------------------------------------------------------------

EXHIBIT “C”

            , 20    

Silicon Valley Bank

3003 Tasman Drive

Santa Clara, CA 95054

Attn: Standby Letters of Credit Department

 

Re: Irrevocable Standby Letter of Credit No. SVBSF             

Ladies and Gentlemen:

The undersigned (“Beneficiary”) is the beneficiary under Irrevocable Standby
Letter of Credit No. SVBSF              issued by Silicon Valley Bank (“Bank”)
upon the request of                      (together with all amendments issued to
such letter of credit, the “Standby L/C”). Beneficiary cannot locate the
executed original of the Standby L/C (the “Original Standby L/C”) and has
requested that Bank issue a certified true copy of the Standby L/C (“Certified
True Copy”) to replace the Original Standby L/C. Beneficiary understands that
Bank is willing to grant Beneficiary’s request to issue the Certified True Copy
so long as Beneficiary agrees to execute this letter agreement for Bank’s
benefit.

In consideration of Bank’s willingness to issue the Certified True Copy,
Beneficiary agrees as follows:

 

1. If Beneficiary locates the Original Standby L/C, it will not draw any
draft(s) or make any demand(s) upon Bank thereunder, but will promptly deliver
to Bank the Original Standby L/C, marked “CANCELED”, and signed and dated by its
duly authorized representative, for disposition by Bank.

 

2. Beneficiary represents and warrants that it has not encumbered, assigned, or
otherwise transferred its interest in the Standby L/C or delivered the Original
Standby L/C to any other person or entity.

 

3. Beneficiary will indemnify and save Bank harmless from and against any and
all claims, judgments, demands, losses, damages, actions, liabilities, costs and
expenses, including, without limitation, attorneys’ fees, which Bank at any time
may suffer, sustain or incur in connection with the missing Original Standby L/C
(collectively, “Claims”), including, without limitation, any presentation for
payment of any draft(s) or demand(s) drawn under the Original Standby L/C by a
holder in due course or a bonafide purchaser for value of the Original Standby
L/C, or any other draw requests, presentments or any other claims made on the
Original Standby L/C regardless of the party making such draw requests,
presentments or any other claims made (including Beneficiary and/or any of its
agents, successors and assigns), provided that Bank acts in a commercially
reasonable and prudent manner with respect to any presentations or other draw
requests or claims made on the Original Standby L/C. This indemnity shall
include, without limitation, the face amount of the Original Standby L/C if Bank
is required by law to pay same to a holder in due course or a bonafide purchaser
for value of the Original Standby L/C and/or any presentation thereunder or
proceeds thereof. Beneficiary will pay, within thirty (30) days of receipt of
written request from Bank, all sums requested by Bank as indemnity for Bank’s
Claims.

 

4. Upon the effectiveness of this letter agreement, Beneficiary irrevocably
releases Bank from any obligation to it under the Original Standby L/C.

 

   EXHIBIT G    535 MISSION STREET    -9-    [Envivio, Inc.]



--------------------------------------------------------------------------------

Beneficiary has executed this letter agreement by its duly authorized
representative on the date hereof and this letter agreement shall be deemed to
be effective as of such date.

 

Yours truly,

 

(Beneficiary)

 

Authorized Signature:  

 

Name & Title:  

 

 

SIGNATURE AUTHENTICATED

 

The signature of Beneficiary conforms to that on file with us and is authorized
for the execution of such instrument.

 

 

(Name of bank)

By:

 

 

 

(Authorized Signature) **

 

 

(Title)

 

 

(Telephone Number)

 

 

(Address of bank)

 

** VERIFICATION OF BENEFICIARY’S SIGNATURE(S) BY A NOTARY PUBLIC IS
UNACCEPTABLE.

 

   EXHIBIT G    535 MISSION STREET    -10-    [Envivio, Inc.]